Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 1 of 237 PageID #: 3350


                                                                           2976


   1                       UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
   2
       - - - - - - - - - - - - - - X
   3   UNITED STATES OF AMERICA,            :   15-CR-00381 (RJD)
                                            :
   4                                        :
                                            :
   5             -against-                  :
                                            :   United States Courthouse
   6                                        :   Brooklyn, New York
                                            :
   7                                        :
        VITALY KORCHEVSKY and               :
   8    VLADISLAV KHALUPSKY,                :
                                            :   Tuesday, July 3, 2018
   9             Defendants.                :   8:40 a.m.
       - - - - - - - - - - - - - - X
  10

  11
                 TRANSCRIPT OF CRIMINAL CAUSE FOR JURY TRIAL
  12            BEFORE THE HONORABLE RAYMOND J. DEARIE AND JURY
                     UNITED STATES SENIOR DISTRICT JUDGE
  13

  14
                               A P P E A R A N C E S:
  15
       For the Government:      RICHARD P. DONOGHUE, ESQ.
  16                            United States Attorney
                                Eastern District of New York
  17                            271 Cadman Plaza East
                                Brooklyn, New York 11201
  18                            BY: JULIA NESTOR, ESQ.
                                     RICHARD M. TUCKER, ESQ.
  19                                 DAVID N. GOPSTEIN, ESQ.
                                     Assistant United States Attorneys
  20

  21    For the Defendant          SULLIVAN & BRILL, LLP
        Vitaly Korchevsky          115 Broadway
  22                               17th Floor
                                   New York, New York 10006
  23                               BY: STEVEN G. BRILL, ESQ.
                                        JAMES LEE HEALY, ESQ.
  24                                    YOUNGJIN CHOI, ESQ.

  25                                      AND



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 2 of 237 PageID #: 3351


                                             Proceedings                            2977


   1                   A P P E A R A N C E S:             (Continued)

   2
        For the Defendant                RACHEL BRILL, ESQ.
   3    Vitaly Korchevsky                Mercantil Plaza Building
                                         263 Domenech Avenue
   4                                     San Juan, Puerto Rico 00918
                                         BY: RACHEL BRILL, ESQ.
   5

   6    For the Defendant                FEDERAL DEFENDERS OF NEW YORK, INC.
        Vladislav Khalupsky              One Pierrepont Plaza
   7                                     16th Floor
                                         Brooklyn, New York 11201
   8                                     BY: MILDRED M. WHALEN, ESQ.
                                              LaKEYTRIA W. FELDER, ESQ.
   9

  10               Court Reporter:                DAVID R. ROY, RPR
                                                  225 Cadman Plaza East
  11                                              Brooklyn, New York 11201
                                                  drroyofcr@gmail.com
  12
       Proceedings recorded by Stenographic machine shorthand,
  13   transcript produced by Computer-Assisted Transcription.

  14

  15                       P    R    O   C    E   E   D   I   N   G   S

  16                                         --oo0oo--

  17               (In open court; outside the presence of the jury.)

  18               THE COURT:         Good morning, everyone.             Have a seat.

  19               Okay.       I owe you some rulings.            If my count is

  20    correct, I believe three, in particular.                  I'm not going to

  21    charge on multiple conspiracies.              I am going to charge

  22    on conscience avoidance.             I re-read Ferguson again.          I have

  23    known that case for a lot of reasons.                 Of course, Ferguson

  24    did approve of the conscious avoidance charge, and I am

  25    quite confident it is not only appropriate here.                     The



                                    David R. Roy, RPR, CSR, CCR
                                       Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 3 of 237 PageID #: 3352


                                      Proceedings                            2978


   1    Government is not required to choose the theory of the case,

   2    and I'm sure the emphasis of their concluding remarks will

   3    be directed at the issue of knowledge in the old-fashioned

   4    way, that I have -- or given what I understand to be the

   5    inappropriate instruction.

   6               The only one remaining issue is this question of

   7    the introduction, which I thought a lot about because,

   8    frankly, I have not had this come up in the past.           I have

   9    had in many cases involved introductions, but none quite

  10    like this, I think we can all probably agree.          I am going to

  11    keep it out.    You know, whether it is in the nature of

  12    surplusage, it certainly goes well beyond providing context

  13    and background for this jury.       Much of it has been the

  14    subject of considerable testimony.        There are modest

  15    portions of it that do not strike a familiar chord in my

  16    recollection, as we discussed yesterday.         But more

  17    fundamentally, whether it's surplusage or not, and in some

  18    respects, it certainly is.      The question to me is more

  19    fundamental.    The intro as cast is adversarial and

  20    argumentative, which is not surprising.         It is, after all,

  21    part of the indictment.

  22               I am not particularly confident that my repeated

  23    admonitions to the jury that this material -- and I would

  24    often repeat them were I to read the introduction, that the

  25    material is mere accusation.       It's really a mere question of



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 4 of 237 PageID #: 3353


                                      Proceedings                         2979


   1    fairness.    It's tantamount to exaggeration, but I think it

   2    has some relevance to it.       It is tantamount to sending the

   3    Assistant United States District Attorney into the jury room

   4    with the jury.    That is an exaggeration.       But I just think

   5    it's so detailed and so argumentative and so unnecessary,

   6    that a more prudent and fair course of action is to just

   7    take it out of the case, and that is what I have decided to

   8    do.

   9                I don't back off my initial ruling, by the way,

  10    about the in limine, the in limine motion to strike certain

  11    terms.   Those terms have been used repeatedly by all

  12    witnesses -- by many witnesses throughout the course of the

  13    trial; and indeed, they have become part of our common

  14    21st Century vocabulary.       Those terms do not bother me at

  15    all.   But overall, that document left in the hands of the

  16    jury to read, because we all agreed I would not read it

  17    here, potentially has an impact that goes beyond any

  18    legitimate use of an introduction, a legitimate use or need

  19    for an introduction.

  20                Yes, sir?

  21                MR. TUCKER:    Your Honor, just for my

  22    clarification.    Obviously, we haven't seen the defense

  23    theory of the case yet.      Of course, they weren't required to

  24    provide one before they presented to the jury.          Is the Court

  25    so inclined to leave that in?       Because one might argue that



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 5 of 237 PageID #: 3354


                                      Proceedings                         2980


   1    that's tantamount in sending a defense lawyer back into the

   2    jury room with the jury?

   3               THE COURT:     Well, it's a lengthy charge.      I think

   4    right now, and I am still tinkering with it, it is about 60

   5    pages long.    A lot of it is -- if you go to borrow my rather

   6    weak analogous, a lot might says it is sending the

   7    prosecutor back with the jury.        They are entitled, as a

   8    matter of right under the Second Circuit law, to have the

   9    jury instructed on the theory of their defense.          Now, what

  10    that instruction is going to sound like is yet to be

  11    determined because I have not gotten anything from them.

  12    But we will see.     But I understand your concern, and I think

  13    in fairness, there is a balance here.         The proper balance is

  14    struck in favor of keeping the introduction out.

  15               All right.     We have 15 minutes, so I suggest

  16    you -- yes, sir?     You are going to fight me on Mr. Arkadiy

  17    Dubovoy's comment?

  18               MR. GOPSTEIN:     No, definitely not, Your Honor.

  19               I think that all the other issues that we

  20    discussed yesterday can appropriately be addressed after

  21    summations.    I just wanted to raise one small one to the

  22    extent it comes up and it is with regard to venue again.           I

  23    just think there's a missing part of the charge with regard

  24    to substantive securities fraud, and that is namely in the

  25    current charge, which is on Page 52 of yesterday's draft, at



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 6 of 237 PageID #: 3355


                                         Proceedings                      2981


   1    the top it stated that venue is proper if you find that the

   2    defendant intentionally and knowingly caused a transaction

   3    constituting securities fraud to occur in the

   4    Eastern District of New York.         I know Your Honor removed the

   5    "at least in part," which was from, I think, the Shkreli

   6    trial, and I think the basis of that is if you make a phone

   7    call, for example, that can be venue.          But the part that's

   8    missing is the second option, which is, if it is foreseeable

   9    that such an act or transaction would occur in the

  10    Eastern District of New York --

  11               THE COURT:     I think we put that language in.

  12               MR. GOPSTEIN:     It's been added?

  13               THE COURT:     Yes.

  14               MR. GOPSTEIN:     Okay.    I just wanted to -- thank

  15    you.

  16               THE COURT:     I will get -- again, it is not

  17    terribly substantive as to language, but I will get this new

  18    version to you as quickly as I possibly can sometime later

  19    today.

  20               MR. GOPSTEIN:     Thank you, Your Honor.

  21               THE COURT:     Okay, then, take a breathe and we will

  22    start promptly at 9 o'clock.

  23               MR. TUCKER:     Thank you, Your Honor.

  24               THE COURT:     I'm sorry?    Did somebody have

  25    something else?



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 7 of 237 PageID #: 3356


                                       Proceedings                           2982


   1                MR. TUCKER:     We said thank you, Your Honor.

   2                THE COURT:     Yes, sir.

   3                (Pause in proceedings.)

   4                THE COURT:     Okay.   We are ready to go.

   5                Generally, I like to take a break somewhere in the

   6    90-minutes, no more than two hours.

   7                MS. NESTOR:     Sure, Your Honor.

   8                THE COURT:     You can make that call yourself, so

   9    you can find a logical point.

  10                MS. NESTOR:     Sounds good.

  11                THE COURT:     Or if necessary if the judge is

  12    sitting here in agony, he will make it for you.

  13                MS. NESTOR:     That's fine, Your Honor.       If I do

  14    forget, please do make it for me.

  15                THE COURT:     Rest assured.

  16                Do you want these lights dimmed?

  17                MS. NESTOR:     I do not.

  18                THE COURT:     Okay.

  19                MS. NESTOR:     For fear of falling asleep.

  20                I will have the jurors take out their screens

  21    Your Honor.

  22                THE COURT:     That's fine and try to remember or

  23    reporter.

  24                MS. NESTOR:     I will, Your Honor.        And I'm sure if

  25    I go too fast, everyone will let me know.



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 8 of 237 PageID #: 3357


                                       Proceedings                            2983


   1                THE COURT:     Well, we will.

   2                MS. NESTOR:     And that's okay.

   3                (Pause in proceedings.)

   4                THE COURTROOM DEPUTY:       All rise.

   5                (Jury enters the courtroom.)

   6                (Jury present.)

   7                THE COURT:     Good morning everyone, and please be

   8    seated.

   9                THE JURY:     Good morning.

  10                THE COURT:     We start out on a very positive note

  11    when I see a Mets Jersey walk into the courtroom.           Then I

  12    see the name on the back of it, and I don't know what to

  13    make of that.

  14                We are about to begin our next phrase, the

  15    concluding arguments or summations of counsel, as I have

  16    told you.    Now, what I have told you also in the past is

  17    what you are about to hear is not evidence.            Right?   You

  18    heard the evidence from this witness chair.            You see the

  19    evidence in terms of the dockets and exhibits that have come

  20    into evidence.    But what you are going to hear is not

  21    evidence, please bear that in mind.         It is argument.     That

  22    will be obvious to you.

  23                You should also understand that the attorneys will

  24    do their best to recall accurately the testimony that we

  25    have heard.    All right?     That is their obligation to the



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 9 of 237 PageID #: 3358


                                      Proceedings                         2984


   1    Court.   But more fundamentally, that is their obligation to

   2    you, but we are all human and our recollections can differ,

   3    particularly after you have heard a lot of information in a

   4    short period of time.      So if your recollection differs from

   5    that expressed by an attorney in making his or her

   6    concluding remarks to you, bear in mind, it is your

   7    recollection that will govern during the course of your

   8    deliberations.     And of course, we have ways of refreshing

   9    you recollection for the use of the transcript of the

  10    proceedings should it become necessary during your

  11    deliberations.     By telling you this, I do not mean to

  12    suggest that anybody is going to try to pull the wool over

  13    your eyes or fool you or misstate the evidence.          But we are

  14    all human.    All right?

  15               Ordinarily, I do not allow the lawyers to make

  16    reference to the legal instructions that I am going to give

  17    you later this week.     That is my department.      I do, however,

  18    permit the lawyers to make passing reference to some of the

  19    more fundamental concepts that we employ, some of which you

  20    have heard about, in an effort to facilitate their

  21    arguments.    So if you hear anything that sounds like law,

  22    bear in mind that by your oath, you have agreed to follow

  23    the law as I state it, bear in mind.

  24               Okay.   One other little thought that just ran

  25    through my mind, and I probably have forgotten it.          All



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 10 of 237 PageID #: 3359


                                          Proceedings                       2985


    1   right.    I think that is probably it.          I will remember it as

    2   soon as I sit down.

    3               This is not a test of strength.         We need your

    4   assistance.    This is an important part of the trial.           I do

    5   not mean to understate it.          These summations will help you

    6   focus your attention, perhaps assist you in considering the

    7   evidence, all right?       But bear in mind, they are not

    8   evidence.

    9               Also now that we are no longer in the evidentiary

   10   phase of the case, the evidence is closed, I do not

   11   ordinarily take objections, so you are not going to hear

   12   attorneys bouncing up with objections.           Not that they

   13   bounced up very much during the course of the trial,

   14   fortunately.     But needless to say, and I only say this

   15   because of a question that I once got from a juror after the

   16   case was over:     The fact that the attorneys do not object

   17   does not mean that they agree with what is being said.

   18   Okay?    That will be readily apparent to you once we get

   19   under way.    All right?

   20               And with that, I invite your very close attention.

   21               Ms. Nestor?

   22               MS. NESTOR:     Your Honor, may I ask the jurors to

   23   take out their screens as they follow along?

   24               THE COURT:     Yes.

   25               MS. NESTOR:     Thank you.



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 11 of 237 PageID #: 3360


                                Summations of Ms. Nestor                    2986


    1               Good morning, everyone.

    2               THE JURY:    Good morning.

    3               MS. NESTOR:    Mr. Gopstein stood up here at the

    4   beginning this trial a few weeks ago and he told you you

    5   were going to learn about an international network of

    6   computer hackers and corrupt stock traders.           He told you

    7   this network consisted of hackers who stole valuable

    8   information and a couple of stock traders -- corrupt stock

    9   traders who used this stolen information to cheat the public

   10   by trading on that information and made million of dollars

   11   doing it.

   12               You have now come to the end of the trial and you

   13   know exactly who the corrupt stock traders are.          They have

   14   been sitting in front of you this entire time.          We have

   15   proven to you beyond a reasonable doubt that they are the

   16   Defendants Vitaly Korchevsky and Vladislav Khalupsky.

   17               Now, I want to take a moment to step back.         Is

   18   there a lot of sophisticated methods that were used in this

   19   tasks of the newswire and to trade on the stolen

   20   information, but in the end, this case has actually been

   21   quite straightforward.      It happened in the Ukraine, stole

   22   thousands to press releases issued by hundreds of companies

   23   before they went public.       The defendants and those they were

   24   working with, including Arkadiy and Igor Dubovoy, paid for

   25   those press releases so the defendants could trade on them



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 12 of 237 PageID #: 3361


                               Summations of Ms. Nestor                      2987


    1   ahead of the market and make lots of money.           The defendants

    2   stole and they cheated.      It is that simple.

    3               Each witness presented you with a piece of the

    4   puzzle during this trial.       My job is to put it altogether

    5   for you.    I'm going to highlight a few pieces of evidence.

    6   I'm not going to highlight every piece, but we will go

    7   through a good chunk of the evidence.         I'm going to use a

    8   PowerPoint with you today.       Now, the PowerPoint is not

    9   evidence, as the judge instructed you, but it will refer to

   10   evidence and exhibit numbers in it.        If you want to take

   11   notes, you can take notes, but you are not going to have

   12   that PowerPoint back in the deliberation room with you.

   13               Both Defendants are charged with co-conspiracy

   14   here, but really, it was just one single criminal conspiracy

   15   in operation with a bunch of different goals.           The single

   16   more important goal was to make money.         Now, these

   17   defendants, they didn't do it all on their own.           That's the

   18   whole point of what a conspiracy is, everyone has a job to

   19   do.   You know after sitting through this trial that there

   20   are different players for criminal conspiracy.           First there

   21   were the hackers.     You learned about them.         They were from

   22   the Ukraine.     They stole press releases from three newswires

   23   before they went public.       The press releases have limited

   24   value without someone to trade on them and money to trade

   25   with.   So the hackers, they needed money men.          They found



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 13 of 237 PageID #: 3362


                               Summations of Ms. Nestor                      2988


    1   Arkadiy Dubovoy and Pavel Dubovoy, Arkadiy's brother.           But

    2   Arkadiy and Igor didn't know what to do with the

    3   information.     They needed traders that knew how to trade

    4   based on stolen press releases.        That's where the defendants

    5   came in.

    6               For their conduct both Defendants are charged with

    7   five crimes.     They're listed in this slide.        I'm going to

    8   get into the charges at the end of my summation.           As the

    9   judge said his charge controls, but I am going to walk

   10   through the evidence with you and show you how to affix it

   11   to law.    But as to 4 what you need to understand is that

   12   wire fraud and securities fraud charges require

   13   the Government to prove that there was a scheme to deceive,

   14   and that the defendants knew and intended to participate in

   15   this criminal scheme.      The scheme to deceive here were the

   16   hackers used the stolen passwords to trick the newswire's

   17   computers to let the hackers inside.         Once they had access,

   18   the hackers took thousands of press releases before those

   19   press leases were distributed to the general public.           Put

   20   simply, the hackers deceptively pretended to be the

   21   newswire's companies' employees and customers so they could

   22   get past the computer security and take valuable, nonpublic

   23   information to pre-distributed press releases.

   24               Now, some of the reasons you know the defendants

   25   intended to participate in a criminal scheme is through



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 14 of 237 PageID #: 3363


                               Summations of Ms. Nestor                    2989


    1   communications that you saw between the defendants and their

    2   co-conspirators during this trial, including text messages

    3   and e-mails, the trading activity that you saw, the profit

    4   that each Defendant made from the scheme, Khalupsky's

    5   statement that he knew the hackers, all of the electronic

    6   evidence from Korchevsky -- that was received from

    7   Korchevsky, and the photos of the Oracle press release that

    8   were found on these emails.       You also heard the Oracle

    9   pre-distribution press releases.        You also heard from the

   10   cooperators in this case, and they told you what happened.

   11   But we don't ask you to rely on their recollection or their

   12   credibility alone.      You ask you to value their testimony in

   13   light of all the evidence received during this trial.

   14               You know this scheme began when Pavel came to

   15   Arkadiy Dubovoy -- Pavel Dubovoy came to Igor and Arkadiy

   16   Dubovoy and told them that he had a way for them to trade on

   17   the stock market.     Arkadiy asked his business partner,

   18   Garkusha, to take a look at the information that Pavel

   19   provided, and Garkusha received instruction to access the

   20   server that housed the information.        While Garkusha

   21   understood that the server houses press releases, he didn't

   22   really have the skill that he needed to use the

   23   press releases to make a profit, so Arkadiy went to someone

   24   who could, the Defendant Vitaly Korchevsky.

   25               In 2010 Korchevsky, Arkadiy Dubovoy, and Garkusha



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 15 of 237 PageID #: 3364


                               Summations of Ms. Nestor                       2990


    1   met twice to discuss the stolen press releases.           The first

    2   meeting was at the airport at Atlanta, Georgia.           Arkadiy and

    3   Garkusha described the scheme to Korchevsky generally and

    4   showed him some of the press release that Garkusha printed

    5   out from the server.      Korchevsky initially said this is old

    6   and it was worthless.      Arkadiy explained to Korchevsky that

    7   this information could be obtained before the rest of the

    8   market got it.

    9               The second meeting to discuss this scheme was at

   10   APD, Arkadiy and Garkusha's construction company.           Either at

   11   this meeting or shortly thereafter, Korchevsky got codes to

   12   access the press releases on a server.         And a little later

   13   told Arkadiy that the codes worked and could be used to

   14   actually trade.     That's when Arkadiy Dubovoy opened a

   15   brokerage account for Korchevsky to trade.            That's how it

   16   all started with Korchevsky.

   17               Now, Vladislav Khalupsky joined shortly

   18   thereafter.    Pavel Dubovoy introduced Arkadiy Dubovoy to

   19   Khalupsky in 2011.      Arkadiy wanted to have another trader

   20   other than on Korchevsky trading on this stolen information.

   21   Arkadiy and Pavel met with Khalupsky at Dolphin Trading,

   22   Khalupsky's trading business in Odessa, Ukraine.           Similar to

   23   Korchevsky, Arkadiy and Pavel told Khalupsky they had a

   24   program that they could get stolen press releases before

   25   they became public.      Khalupsky agreed to trade in Arkadiy's



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 16 of 237 PageID #: 3365


                               Summations of Ms. Nestor                       2991


    1   brokerage account on the stolen press releases.          Pavel

    2   provided Khalupsky with a code to access the servers.            So

    3   both Korchevsky and Khalupsky started trading.          The Dubovoys

    4   provided them with a number of brokerage accounts to trade

    5   in, and each received a percentage of the profits for their

    6   role.

    7               Igor Dubovoy, Arkadiy Dubovoy's son, would help

    8   his father by checking the brokerage account and making sure

    9   Khalupsky and Korchevsky were trading and seeing what they

   10   were doing.    He would also wire money on his father's

   11   behalf, including to pay Korchevsky and to pay Khalupsky and

   12   to pay the hacker.      Igor also purchase electronics for

   13   Korchevsky at Korchevsky's request and Mr. Korchevsky used

   14   them to trade.

   15               You learned that at times, the passwords to the

   16   server would change and both Korchevsky and Khalupsky would

   17   get new passwords.      Pavel would provide Igor passwords to

   18   send along to Korchevsky.       And you learned that the hackers

   19   are also being paid a percentage of the profits by

   20   Arkadiy Dubovoy.     Instead of paying the hackers directly,

   21   Arkadiy and Igor would wire the money to Pavel in the

   22   Ukraine to pay the hackers.       You learned that Pavel

   23   Dubovoy -- that a man named Roma in the Ukraine, was in

   24   charge of the hackers.      Roma served as an intermediary

   25   between the hackers and the Dubovoys.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 17 of 237 PageID #: 3366


                               Summations of Ms. Nestor                     2992


    1               You learned that Korchevsky wasn't just trading

    2   for the Dubovoys.     He was also trading for himself in his

    3   own brokerage account.      He didn't really tell the Dubovoys

    4   that he was doing that either.        You learned that the trading

    5   was very successful.      There were times that everyone lost

    6   access to press releases, but then they would get them back.

    7   Over time, Arkadiy Dubovoy made some legitimate business

    8   dealings with both Korchevsky and Khalupsky.          Arkadiy and

    9   Korchevsky started working at opening a hedge fund in the

   10   Cayman Islands, as well as other businesses in the Ukraine.

   11   Arkadiy also invested $200,000 in Dolphin Trading,

   12   Khalupsky's trading business.       But he soon asked for the

   13   money back because on upon further look, he didn't like the

   14   way that the financials looked.

   15               Things were going well until the hackers

   16   discovered that Arkadiy Dubovoy wasn't sharing all the

   17   profits with them.      At that point, they cut everyone off

   18   from the press releases.       Arkadiy Dubovoy tried to negotiate

   19   to get the press releases back.        Over much of 2014 they

   20   didn't have access.

   21               You learned that at this point, Khalupsky offered

   22   Arkadiy another way to access the press releases, the

   23   information.     And for a period of time, Arkadiy gave

   24   Khalupsky money to trade in other accounts based on the

   25   stolen press releases.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 18 of 237 PageID #: 3367


                               Summations of Ms. Nestor                       2993


    1               In January of 2015, Arkadiy Dubovoy travelled to

    2   Ukraine and met with Roma, Roma and his boss.           The last name

    3   is Valeri.    Now, there are two Valeris here.         Valeri

    4   Pychnenko, and there's a Valeri in the Ukraine.           We'll call

    5   him Odessa Valeri.      The meeting didn't really go well, but

    6   Roma convinced Arkadiy to use the stolen information once

    7   again for just one day in January of 2015.            We'll go into

    8   more details on this.

    9               When that didn't work out, Arkadiy's friend,

   10   Valeri Pychnenko, offered to provide Arkadiy Dubovoy with

   11   the stolen press releases.       Pychnenko was involved in the

   12   first part of the scheme as well, providing money to both

   13   Korchevsky and Khalupsky for trading in their account.

   14   Pychnenko was still getting the press releases from the same

   15   hackers, but he didn't tell -- he didn't tell the hackers

   16   that he was working with Arkadiy Dubovoy because Arkadiy

   17   owed them money and wouldn't want to work with Arkadiy.            So

   18   the scheme changed.      They were no longer accessing the

   19   server in order to get the press releases.            They were

   20   getting it through email.       Pychnenko set up an e-mail, and

   21   Igor Dubovoy was now involved in providing the

   22   press releases to Korchevsky in 2015.

   23               You know that this is the point that Garkusha

   24   started trading on the stolen information as well.           He

   25   passed up the first time, but in 2015, he started trading.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 19 of 237 PageID #: 3368


                               Summations of Ms. Nestor                     2994


    1   The scheme was becoming less profitable for the Dubovoys in

    2   2015 because they had to pay both Korchevsky to do the

    3   trading and the hackers to get the stolen press releases,

    4   but it was still quite profitable for Korchevsky.           The

    5   scheme ended with the Dubovoys and the defendants' arrest.

    6   So that is what happened here.        That's the overview.

    7               How do you know that these defendants really had

    8   access to these stolen press releases, and how do you know

    9   that they fully understood that they were receiving and

   10   profiting enormously based on stolen information?           There's

   11   overwhelming evidence of this.        Let's talk about it.

   12               So first I want to take you through how you know

   13   that Korchevsky and Khalupsky were actually accessing the

   14   stolen press releases.      You know both Defendants were

   15   accessing stolen press releases for a number of reasons.

   16   You saw emails where both Defendants were receiving log-in

   17   credentials to access these stolen press releases.           Both

   18   Defendants' trading patterns are powerful evidence that they

   19   traded on stolen press releases as well.         And Arkadiy

   20   Dubovoy and Igor Dubovoy told you that when Korchevsky and

   21   Khalupsky had access to press releases, and you know that

   22   Khalupsky actually sent stolen press releases to himself.

   23               First, you saw this e-mail from Garkusha.         He

   24   received it from -- I'm sorry.        This email from Pavel who

   25   sent it to Garkusha.      He received it on November 26th of



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 20 of 237 PageID #: 3369


                               Summations of Ms. Nestor                      2995


    1   2010, attaching instructions on how to accurately

    2   retrieve -- how to get stolen press releases.          The emails

    3   had log-in information at the top with an IP address,

    4   actually the http, the 83.133 number.

    5               You learned that the site that Garkusha received

    6   access to was being operated by Ukrainian hackers.           A hacker

    7   will use the e-mail address warninggp, who you learned as

    8   Ivan Turchinov, sent around video instructions on how to use

    9   the site just one month before Garkusha got access.           This

   10   e-mail, Exhibit 206-T, Government's Exhibit 206-T, from

   11   warninggp.    You saw part of that video right here in court.

   12   You know from sitting here at trial that warninggp was a

   13   hacker, that one of the computers received in the Ukraine by

   14   the Secret Service contained forensic evidence of the

   15   newswires in this case -- or forensic evidence of the

   16   newswires being hacked produced by Ivan Turchinov with the

   17   email address warninggp.       The warninggp e-mail was all over

   18   the computer.     That computer was called 6B War during this

   19   trial.

   20               Now, the way you know that the server access, the

   21   access instructions that Garkusha received is the same

   22   video -- or the same video that you saw here is actually

   23   based on that IP.     It's the exact same IP in Garkusha's

   24   instructions.     And at the bottom of this video, if you look

   25   at the very bottom, the IP is exactly the same.          You also



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 21 of 237 PageID #: 3370


                               Summations of Ms. Nestor                    2996


    1   know for other reasons, because if you compare the actually

    2   instructions to the video, they're almost identical.

    3               Remember the tutorial video that warninggp

    4   centered around has a number of stages to it.          But these are

    5   the final instructions that had actual stolen press releases

    6   on the server.     The video instructed that after the user

    7   chooses the file, he -- the admin panel, the admin panel

    8   will download and zip the file.        That's important.     The

    9   admin panel will download and zip the file.           And the video

   10   actually shows you how the system would unzip a number of

   11   press releases to export.       That's in this file,

   12   Government's Exhibit 206-1-1T.

   13               When else did you see that press releases were

   14   being sent in a zipped file like this?

   15   Government's Exhibit 323-A-1.       On that hacked press release

   16   that I talked about earlier that Khalupsky sent to himself

   17   on December 18th, 2013, he was accessed to get on a computer

   18   from a zip file.     You can look at the bottom on the screen,

   19   there's a zip file open, and that press release coming out

   20   of a zip file.     You know that Khalupsky was acting on stolen

   21   press releases because the zip files contained stolen press

   22   releases.    This is a photograph that Khalupsky sent to

   23   himself from one of his e-mail accounts to another one of

   24   his e-mail accounts.

   25               Now, the hacker's tutorial video showed you that



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 22 of 237 PageID #: 3371


                               Summations of Ms. Nestor                    2997


    1   the server Garkusha, and later that both defendants were

    2   accessing, had stolen press releases, including earnings.

    3   This is a list, a snapshot from that video, and that's a

    4   list of stuff that was on the actual server.          And there are

    5   a number of earnings releases on them.

    6               The snapshot of the video here shows you that you

    7   can click on the 2010 press release at the top at 207, and

    8   there are a number down below.        Now, this site houses

    9   different types of press releases, including earnings

   10   releases.    So the hackers can't just grab earnings releases

   11   when they're hacking these files.        It grabs everything at

   12   once, and then they have to sort through it and they put it

   13   on the site.     And that makes sense.     It's set up so it acts

   14   with the site -- or the server, like the defendants, to

   15   decide which stolen press releases will make the most money.

   16               Now, the instructions Garkusha received from the

   17   server also advised that a VPN, or another method be used to

   18   mask the user IP and other information, and you learned that

   19   during this scheme, Korchevsky tried to do just that, and

   20   I'm going to walk you through that in a little while.

   21               Now, you saw the e-mail from Pavel Dubovoy to

   22   Arkadiy Dubovoy on February 14, 2011.         It contained the

   23   codes used to access the stolen press releases early on.            As

   24   you can see in the chain, Pavel got these press releases

   25   from someone with the email address of positive1@meta.ua.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 23 of 237 PageID #: 3372


                               Summations of Ms. Nestor                    2998


    1   There's 1gp, and now there's positive1@meta.ua.          We'll call

    2   them positive1.

    3               Now Government's Exhibit 213-T shows you that

    4   positive1 got the log-in credentials from warninggp.           We now

    5   have warninggp to positive1 to Pavel.         Yet, warninggp is

    6   Ukrainian hackers.      On the same day, positive1 forwarded

    7   these credentials to Pavel Dubovoy.

    8               In Government's Exhibit 225-T you learned from

    9   this e-mail, which is in evidence, as I said

   10   Government's Exhibit 225-T positive1 is Roma Zayats.           It's

   11   at the bottom of this e-mail, romanzanov.         And you know who

   12   Roma is.    I told you at the beginning you know who he is by

   13   sitting in this trial.      That's the Roma Arkadiy Dubovoy met

   14   with in the Ukraine.      He's the Roma who is the intermediary

   15   between the hacker and the Dubovoys and the traders.           This

   16   e-mail shows you, not only that positive1 is Roma, but not

   17   -- but also Khalupsky is in direct e-mail communication with

   18   him and Pavel Dubovoy.      The email from Khalupsky at the

   19   bottom on October 18th, 2011 -- I'm sorry, the e-mail to

   20   Khalupsky at the bottom, and then it's forwarded again to

   21   Khalupsky from Pavel Dubovoy at the top.         And you saw log-in

   22   information that positive1 or Roma sent Pavel Dubovoy on

   23   August 24, 2011.     This is Government Exhibit 366-T.        On the

   24   left-hand side of the screen is a temporary password,

   25   T133T133, and a bunch of exclamation points.          You saw Pavel



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 24 of 237 PageID #: 3373


                               Summations of Ms. Nestor                     2999


    1   Dubovoy send almost an identical password to Korchevsky just

    2   one month before.     That's on the right, right side of the

    3   screen.    And that's Government's Exhibit 219-T.        Even the

    4   user names here are the same.       And years later you saw that

    5   they were still using very similar passwords.          Look at

    6   Government's Exhibit 301.       On April 29, 2013, Igor sent

    7   log-in and password information to Korchevsky using another

    8   iteration of the same password.        Exclamation point,

    9   exclamation, exclamation 331T331T.

   10               In 2012 you saw Pavel Dubovoy send a very

   11   similarly text password to Khalupsky.         In this e-mail, Pavel

   12   told Khalupsky that something was acting up with the

   13   dot net.    And the clear inference from this e-mail on the

   14   left-had side in Government's Exhibit 253-T is that you

   15   should use stargate11 to email the temporary password.            You

   16   know what that is?      Pavel is telling Khalupsky that other

   17   form of access is not working and he needs to access his

   18   email account in order to retrieve these stolen press

   19   release.

   20               (Continued on next page.)

   21

   22

   23

   24

   25



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 25 of 237 PageID #: 3374


                                Summations of Ms. Nestor                       3000


    1               MS. NESTOR:     Pavel then provides Khalupsky a

    2   temporary password that is almost identical to the one he

    3   provided Korchevsky in 2011.         And you know why that is, the

    4   hackers have a system, they have a system for their passwords.

    5   They use similar passwords over and over again with slight

    6   changes or slight modifications.

    7               And that Stargate email that I just showed you that

    8   Khalupsky received, you've seen that Stargate11 email that

    9   Pavel forwarded to Khalupsky before.           You saw it on the iPad

   10   that Arkadiy Dubovoy purchased for Korchevsky for his illegal

   11   trading.    You learned that an iPad was seized from Korchevsky

   12   on the day of his arrest on August 11th, 2015.             This is a

   13   photograph of it, it's in evidence as Government Exhibit 487P.

   14               On July 30th, 2012 there were four emails from

   15   Stargate11 to Stargate11 found on this iPad, each with an

   16   attachment.    The FBI agent who testified said she tried to

   17   open the attachments, but she couldn't.            Now, she wasn't able

   18   to see press releases attached because she wasn't able to open

   19   the attachments, but you guys know what was happening that

   20   day.    Korchevsky made more than five trades on July 30th,

   21   2012.   All the purchases were in the window, meaning that they

   22   were made after the press release was uploaded to the newswire

   23   but before it went public, and some of the trades were just a

   24   few minutes after the timestamps on this Stargate11 email.

   25   Those trades are in evidence as Government Exhibit 8002.               And



                   Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 26 of 237 PageID #: 3375


                                Summations of Ms. Nestor                       3001


    1   you know what was happening here.          Korchevsky was receiving

    2   stolen press releases with the Stargate email just like

    3   Khalupsky was.     They are getting the same password, the same

    4   emails.    You know the hackers used email to disseminate press

    5   releases when the server wasn't working, that's what this

    6   tells you.

    7                Now, speaking of this iPad that was seized from

    8   Korchevsky, Arkadiy Dubovoy testified that Sergey Lachenko

    9   (phonetic), somebody who worked for him at APD, bought this

   10   iPad and bought this iPad for Korchevsky.            Because Korchevsky

   11   at the very beginning of the scheme asked Arkadiy Dubovoy for

   12   an iPad, he asked him for a computer and he asked him for a

   13   phone.    Now, why was he asking for all these things?

   14   Korchevsky understands that this illegal and he doesn't want

   15   to use his own computers, he doesn't want to use his own phone

   16   and he doesn't want to use his own iPad either.              Remember, the

   17   Apple custodian came in here and he showed you the Apple

   18   records for the iPad.       He told you Sergey Lachenko did buy the

   19   iPad and that iPad, again, was found at Korchevsky's house on

   20   the day of his arrest.       There is no doubt that Korchevsky was

   21   using the iPad that was found in his house the day of his

   22   arrest, but you if need to know more we can go more.

   23                You know that the user of this iPad was actually

   24   using this iPad at the Hotel D Alleres, at the top it's

   25   highlighted, on January 26th, 2012.           The iPad logged into the



                   Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 27 of 237 PageID #: 3376


                                Summations of Ms. Nestor                         3002


    1   wireless network at that hotel.          Now, this is before the

    2   Stargate emails were sent.        The Stargate emails are

    3   highlighted in yellow, toward the bottom and middle of the

    4   page.   Learned from FBI Agent Racz that Hotel D Alleres is in

    5   Geneva, Switzerland.       You saw from travel records in evidence

    6   as Government Exhibit 506 that Korchevsky traveled to Europe,

    7   he didn't -- he traveled to London, he didn't stay in London,

    8   he came back from Geneva during this time.            He left on

    9   January 22nd, 2012 and returned on January 28th, 2012.                 You

   10   know who wasn't abroad during that time?            Igor Dubovoy.      He

   11   was in the United States.        That's what the travel records say.

   12   You saw that his travel records are in Government Exhibit 502.

   13               So I submit to you there's no doubt this is

   14   Korchevsky using this particular iPad.           There's an entry after

   15   the Stargate emails also on August 15th, 2012, that's directly

   16   after the four emails.       That entry is for a wireless network

   17   connection called UKR Telecom.         SA Racz told that the UKR

   18   Telecom is a Ukrainian telephone company.            Igor wasn't in the

   19   Ukraine at the time of the access either, he was back in the

   20   United States, according to travel records, but Korchevsky,

   21   who out of JFK and into the Ukraine just two days before the

   22   August 13th, 2012 -- just two days before on August 13, 2012

   23   and travel records don't show him returning to JFK until

   24   August 31st, 2012.      So he is in the Ukraine at the time that

   25   this access to the UKR Telecom is made, so you know Korchevsky



                   Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 28 of 237 PageID #: 3377


                                 Summations of Ms. Nestor                          3003


    1   is using this iPad and you know he's accessing Stargate, the

    2   email that we sent to Khalupsky and to Korchevsky and the

    3   email which relates to hackers.

    4                If you needed more, this iPad also has a bunch of

    5   cookies on it, Government Exhibit 423.            And those cookies are

    6   all Finance Yahoo cookies, they are not construction company

    7   cookies, which what Igor Dubovoy did, they are all finance

    8   sites.

    9                Now, as I said, you also know that the trading

   10   activity in this case is evidence of the fact that defendants

   11   had access to the press releases.           I'll explain shortly when

   12   we talk about the law, you don't need to actually find that

   13   any single trade happened based on stolen press releases to

   14   convict the defendants of the wire fraud conspiracy and the

   15   securities fraud conspiracy.          You do need to find it to

   16   convict them of the two substantive counts of securities

   17   fraud.   But you do know that both defendants did trade on

   18   stolen information.        You have that information.

   19                I want to talk about Mr. Korchevsky first.             Now,

   20   Mr. Korchevsky was conducting illegal trades in his own

   21   accounts.     Dr. Canjels, the expert that was just here

   22   yesterday and testified before, told you that his analysis

   23   covered a number of Korchevsky's brokerage accounts.                And you

   24   can see those, the slides are in evidence and in evidence as

   25   Government Exhibit 8003.         The accounts are spread out over a



                    Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 29 of 237 PageID #: 3378


                                 Summations of Ms. Nestor                        3004


    1   number of brokerage firms including E*Trade, Fidelity,

    2   Jefferies and TDA.       Remember, Korchevsky also had NTS Capital,

    3   the trading business he started conveniently in 2011 when he

    4   got the stolen press releases.          As you know, until 2015 when

    5   Igor started trading in the Dubovoy accounts, Korchevsky

    6   wasn't just trading his own accounts, he was also trading in

    7   the Dubovoys' accounts.         You know that because Igor and

    8   Arkadiy Dubovoy told you that, but their testimony is not all

    9   you have.     It was supported by IP data.          And you've also seen

   10   emails to that effect.

   11                Now Special Agent Preis from the FBI testified about

   12   the brokerage account IP data.          He told you that he saw

   13   Korchevsky accessing the Dubovoy brokerage accounts using the

   14   same IPs that he used to access his own brokerage accounts

   15   nearly 10,000 times between January 28th, 2011 and

   16   February 17th, 2015.        So you know Korchevsky was accessing the

   17   Dubovoys' accounts 10,000 times.

   18                Now looking at Korchevsky's trading from 2011 to

   19   2015, Dr. Canjels had a number of different conclusions about

   20   the trading in Korchevsky's brokerage accounts.               Korchevsky's

   21   trading activity changed dramatically in 2011 from earlier

   22   periods to very short-term trading on earnings news.                He

   23   changed his pattern to do very short-term trading on earnings

   24   news.   He consistently made in-the-window trades on earnings

   25   announcements.      And Dr. Canjels found there was statistical



                    Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 30 of 237 PageID #: 3379


                                Summations of Ms. Nestor                       3005


    1   correlation between Korchevsky's trading activity and the

    2   upload time of the press release.

    3               Dr. Canjels testified there was a virtual certainty

    4   that this pattern was not random, and you know this pattern is

    5   not random because of all the other evidence you saw in this

    6   case.   You also know that there is no one particular time that

    7   press releases are uploaded to the newswires.             Upload times

    8   vary, and upload times are not public.

    9               Now Dr. Canjels also concluded that Korchevsky's

   10   trading was very similar in nature to the Dubovoys' trading

   11   during this period of time.         Korchevsky's trading shifted

   12   during certain periods as well.          Shifted from one newswire to

   13   another newswire to another newswire.

   14               Dr. Canjels told you that when he looked at trades

   15   of three days or less, meaning short-term trades in

   16   Korchevsky's brokerage accounts during the period of 2011 to

   17   May 2015, in the middle of 2015, he looked at equities listed

   18   on the exchanges, he saw that when Korchevsky was trading

   19   around earnings and guidance news, 90 percent of the time his

   20   first order began after the press release was uploaded to the

   21   newswire, but before it was publicly disseminated.              And the

   22   vast majority of Korchevsky's profits during this period of

   23   time came from these trades.

   24               Now, Dr. Canjels saw that Korchevsky's return on

   25   investment was 1600 percent from January 2011 to May 2015, the



                   Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 31 of 237 PageID #: 3380


                                Summations of Ms. Nestor                       3006


    1   period when he had the stolen press releases.             If you compare

    2   that amount of money in Korchevsky's account at the beginning

    3   it was only a little under a million.           At the end, in May

    4   2015, it had a net profit of $15 million.            In the span of just

    5   four and a half years.       Dr. Canjels explained that this rate

    6   of return is like double your money in that amount of time.

    7   And as I said at the beginning, Dr. Canjels testified that

    8   Korchevsky's trading changed from 2009 and 2010 to 2011.               You

    9   saw the slide, it's Government Exhibit 8003.

   10                While he had previously made some short-term trades

   11   on earnings news in 2009 and 2010, as you can see here, these

   12   constitute a very small proportion of his round-trip positions

   13   within those years.       Remember a round-trip position is simply

   14   opening a position and closing a position in the same year.

   15   Short-term means it's three days or less.

   16                Now in 2009, his short-term trades made up only

   17   about 15 percent of Korchevsky's trading, and in 2010 only 20

   18   percent.    In 2011, when Korchevsky had the inside information,

   19   it was over 60 percent.        In 2012 and 2013, it was 70 percent

   20   of his trades.

   21                You heard testimony during this trial that the

   22   hackers cut the Dubovoys off, right.           Korchevsky and Khalupsky

   23   and the Dubovoys were cut off in 2014.           You see that 2014,

   24   Korchevsky's trading dramatically decreases, just generally

   25   decreases.    Then in 2015, when you know that he has access to



                   Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 32 of 237 PageID #: 3381


                                Summations of Ms. Nestor                       3007


    1   the press releases again, he has 174 total trades, round-trip

    2   trades, 124 of these are three days or less around earnings

    3   events in just half a year.         From 2015, Korchevsky's short

    4   positions once again rises 70 percent of his trading activity.

    5   And the amount he invests and profits during the years he has

    6   the stolen press release are very telling when you look at it

    7   against 2014 when he doesn't have access to the press releases

    8   because the hackers have cut him off.

    9                In 2011, 2012 and 2013, he invests millions of

   10   dollars in short trading -- short-term trading on earnings

   11   releases, and he makes millions as well.            In 2014, when he

   12   loses access to the press releases, he invests only slightly

   13   over $500,000 and makes only about 55,000.

   14                And remember, you saw this graph during Dr. Canjels'

   15   testimony.    He explained that this graph showed you which

   16   newswires had issued a press release for the particular trades

   17   that Korchevsky made between January 2011 and May 2015.

   18   Dr. Canjels testified that the pattern you saw was surprising

   19   because it showed that during specific periods of time

   20   Korchevsky was investing by newswire.           He was actually

   21   investing by PR Newswire, Marketwired or Business Wire.

   22                Dr. Canjels explained that if someone is trading on

   23   earnings releases, he would expect to see these colors all

   24   mixed up because you wouldn't expect an earnings trader to

   25   trade on press releases on any one newswire.             That wouldn't



                   Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 33 of 237 PageID #: 3382


                                 Summations of Ms. Nestor                            3008


    1   make any sense.       You guys can use your common sense, that's

    2   why you're picked as jurors.          It simply doesn't make any

    3   sense.

    4                Representatives of the newswires actually spoke to

    5   you and they said that they are all competitors, they all go

    6   after the same clients.         So it makes no sense for somebody to

    7   trade only in one particular newswire during certain points in

    8   time.    It makes no sense unless you're using stolen

    9   information from that particular newswire at that particular

   10   time.

   11                Look at the first five months in 2015, working your

   12   way backwards start with the green on the right side of this

   13   chart, each bar represents a month of trading.              Korchevsky

   14   trades almost exclusively on press releases issued by Business

   15   Wire during that period of time.           And you know why, you see

   16   only Business Wire press releases in the Rupion and Loscal

   17   email accounts.       Those are the accounts -- and I'll remind you

   18   about those again, those are the accounts that Igor Dubovoy

   19   and Pychnenko make up at the very end in 2015 that they used

   20   to trade.     All you see in there is Business Wire, all he's

   21   trading on is Business Wire.

   22                Now if you move left from the Business Wire green

   23   bars, you'll see Marketwire appears.            Again, you see a lot of

   24   red bars not a lot of anything else.            That's in 2013.         In

   25   2012, if you look at 2011, the middle of 2011 to March 2012,



                    Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 34 of 237 PageID #: 3383


                                 Summations of Ms. Nestor                        3009


    1   those are the blue bars, Korchevsky is trading almost

    2   exclusively on press releases issued by PR Newswire, that's

    3   the blue.     Look what happens in March 2012, that's the third

    4   blue bar in 2012, very little.          You can hardly see it.

    5   Trading stops in PR Newswire completely and you know why that

    6   is, because you heard about it during this trial.               There was a

    7   chat on one of those computers that was seized in the Ukraine,

    8   the warninggp computer, we called it 6B and war, but it was

    9   the computer warninggp, the hacker you've come to know.                 That

   10   chat indicates that PR Newswire blocked the hackers in

   11   March 2012.     It's in evidence as Government Exhibit 406T.             And

   12   March 2012 happens to be the exact same time that PR Newswire

   13   retained its forensic expert.          He actually came and testified

   14   here.   And that's when PR Newswire discovered they were

   15   hacked.    So you know why Korchevsky stops trading in PR

   16   Newswire in March of 2012, the hackers lost access and they

   17   were no longer able to get PR Newswire press releases.

   18                Ladies and gentlemen, we also need to talk about

   19   Khalupsky's trading.        Because you may not have caught it as

   20   Dr. Canjels was testifying about various accounts, but he did

   21   an analysis of Khalupsky's trading as well, he did an analysis

   22   of his trading in the Dubovoys' accounts.             Khalupsky was in

   23   the Ukraine, but he was trading in the Dubovoy accounts here.

   24                We represented -- we presented you with information

   25   that shows you that Khalupsky was trading in the Dubovoys'



                    Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 35 of 237 PageID #: 3384


                                 Summations of Ms. Nestor                        3010


    1   accounts through IP information and emails.              So just like

    2   Korchevsky, Special Agent Preis testified that he was able to

    3   determine the two particular IPs that accessed Khalupsky's

    4   emails were also accessing the Dubovoys' brokerage accounts on

    5   more than 1,200 occasions from July 2011 to March 2014.                 One

    6   of those IPs comes back to Dolphin, Khalupsky's trading

    7   company in Odessa, Ukraine.

    8                Dr. Canjels looked at two of the Dubovoys' accounts

    9   that Khalupsky was accessing.          You heard it as the TDA7954

   10   account and the Merrill Lynch 9078 account.              The IP data

   11   showed that the TDA7954 account was accessed September 26th,

   12   2011 through August 7th, 2012; and the Merrill Lynch account

   13   was accessed from February 14th, 2013 to March 17th, 2014.

   14   Dr. Canjels did an analysis of these accounts during the time

   15   period that IP showed Khalupsky actually accessing the

   16   accounts.     And Dr. Canjels' analysis actually gives you a

   17   window on Khalupsky's illegal trading.

   18                By the way, other than IPs, you also saw emails,

   19   other evidence that Khalupsky was actually trading in the

   20   Merrill Lynch account, the 9078 account and these emails were

   21   in -- one email was sent in February 2013 and it seems to be

   22   sent from Khalupsky and somebody employed by Khalupsky.                 And

   23   those emails continue until October of 2013.              You can see that

   24   on the right-hand side.         The left-hand side are the ones that

   25   are sent in February 2013, on the right-hand side is the



                    Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 36 of 237 PageID #: 3385


                                Summations of Ms. Nestor                        3011


    1   October 2013 email that Igor Dubovoy actually responds to.

    2   And he's actually providing access to the account here.                He's

    3   answering questions and providing additional access to the

    4   account.

    5               Let's look at the accounts that Dr. Canjels looked

    6   at.   Let's start with the TDA that Khalupsky was trading in.

    7   What do you see?      First, you see that this account is funded

    8   right around the time we see that Khalupsky starts accessing

    9   this account, September 26th, 2011.           In fact, a deposit of

   10   nearly a million dollars was made to the account on that day.

   11   In the span of less than six months, Khalupsky and his traders

   12   made almost 2.7 million net profits in this account.

   13   Dr. Canjels determined that the return on investment in this

   14   account was over 124 percent.

   15               Just as a point of comparison for you, the FINRA

   16   expert that was called by the government, Mr. Carocci, he

   17   testified that the rate of return in 2011 on the S&P 500 was

   18   about 2.1 percent.      That's $2.11 on a hundred.         And the S&P

   19   500 is a publicly traded -- a public way to invest.               That's a

   20   rate of return where you don't have stolen press releases.

   21               The trading in the TDA account was similar to the

   22   Korchevsky account in that it was mainly on earnings and

   23   guidance news and the earnings and guidance trading in the

   24   account almost exclusively happened in the window between

   25   press release uploads to the respective newswire and before



                   Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 37 of 237 PageID #: 3386


                                Summations of Ms. Nestor                       3012


    1   distribution to the public.         And Dr. Canjels testified that

    2   there was a similar statistical significance or a correlation

    3   between the upload time that the press releases are uploaded

    4   to the newswire and the actually trades.            So the trades are

    5   made in correlation to the upload time to the newswire of the

    6   press release.

    7               So what does that mean to you?          It means that just

    8   like Korchevsky, Khalupsky and his traders were also using

    9   stolen press releases to trade, and that's why you see such a

   10   strong correlation between upload time and the first order

   11   time being placed in the account.

   12               Just like Korchevsky's accounts, here too, you see

   13   that the accounts traded almost exclusively in the span of PR

   14   Newswire press releases for almost six months, between

   15   September 2011 to February 2012.          Because again, as you know,

   16   in March 2012 PR Newswire kicks the hackers out.

   17               With respect to the Merrill Lynch account, you saw

   18   very similar activity.       Dr. Canjels testified that the last

   19   trade in this account happened on March 2014 right when the IP

   20   access for Khalupsky stopped.         That also coincides with the

   21   lost access to the stolen press releases which you know

   22   happened at some point in the 2014.           This account has a

   23   61 percent return on investment with a net profit of just over

   24   617,000.    As with the TDA account, the vast majority of the

   25   trading in this account were on securities on exchanges or



                   Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 38 of 237 PageID #: 3387


                                 Summations of Ms. Nestor                       3013


    1   trades of three days or less, short-term trading.               The three

    2   longer trades that were actually made in this account lost

    3   money.   All the short-term trades based on earnings and

    4   guidance news were made after the press release was uploaded

    5   to the newswire and before it was disseminated to the public.

    6   And Dr. Canjels testified that there was a similar statistical

    7   significant correlation between the upload time and the trade

    8   time in the account.

    9                And just like the TDA account, Korchevsky's

   10   accounts, here too, you saw that there was trading almost

   11   exclusively based on Marketwire press releases around

   12   March 2013 to after October 2013.           Trading wasn't happening

   13   every week, but when it happened it was almost always around a

   14   Marketwire press release.

   15                Now, the evidence we just went through establishes

   16   that both defendants had access to the press releases because

   17   they received log-in credentials to access the stolen press

   18   releases.     You also saw that both defendants' trading was

   19   consistent with access to the stolen press releases because

   20   the cooperators told you they had access to the stolen press

   21   releases and the evidence just not corroborated what they

   22   said, it confirmed what they said.           And Khalupsky sent himself

   23   the pre-distribution Oracle press release.             Those are the big

   24   takeaways of what we just saw.

   25                Now we need to talk about how both defendants knew



                    Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 39 of 237 PageID #: 3388


                                Summations of Ms. Nestor                            3014


    1   that they were trading on press releases stolen from the

    2   newswires.    We established access, now we have to talk about

    3   how they knew.     Let me be clear, all the evidence we just

    4   discussed is proof of what the defendants knew, but there is

    5   more.

    6                Let's talk about how Korchevsky knew the nature of

    7   the scheme to defraud here and how he knew that -- or he

    8   knowingly and willfully participated in that scheme.               Those

    9   words will become important to you.

   10                You know that Korchevsky knew he was trading on

   11   press releases stolen from the newswires by the hackers for a

   12   number of reasons, but some of those reasons are that he used

   13   prepaid phones devoted exclusively to communicating with the

   14   others involved in the scheme and hotspots to mask his IP.                   He

   15   threw away computers that were used for illegal trading and

   16   deleted emails and text messages.          He used code to communicate

   17   with his co-conspirators, and he had access to a Russian-based

   18   email account that had stolen press releases on it.               And the

   19   cooperators told you, but the documents, the phones, the

   20   $15 million in illegal profits make clear, Korchevsky knew

   21   exactly what he was doing from day one.

   22                Now you learned at the beginning of the scheme

   23   Korchevsky asked Arkadiy Dubovoy for a computer and I told you

   24   later he asked for an iPad and phones and Igor Dubovoy told

   25   you that Korchevsky would ask for these all the time.                  He



                   Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 40 of 237 PageID #: 3389


                                Summations of Ms. Nestor                          3015


    1   would ask for computers and phones and Igor would buy them.

    2   You saw evidence of that during this trial.             You saw a photo

    3   of Mr. Korchevsky's house and the safe in the closet of his

    4   master bedroom.      You know that inside that safe there were

    5   three cell phones.      Those cell phones are in evidence,

    6   Government's Exhibit 485, 489-1 and 489-2.            That wasn't it.

    7   You heard from Special Agent Taylor from the FBI, who was

    8   there on the day of the Korchevsky's arrest, he carried out

    9   the search and he found another phone in Korchevsky's bedroom,

   10   that's in evidence Government Exhibit 484.            It's the 9518

   11   phone.   Let's talk about that phone.

   12               This is a photograph of that phone, it's Government

   13   Exhibit 484.     It's the 9518 phone.       The photo of the phone

   14   seized from Korchevsky's bedroom.          Now, the back cover is

   15   taken off in this photo to show you the note that was found

   16   inside the cover on the battery of the phone.             The note has a

   17   phone number and a pin written on it.           Igor Dubovoy testified

   18   he purchased this specific phone for Korchevsky.              He knew that

   19   because he created the fake address and gave the phone a

   20   contact similar to his uncle Pavel Dubovoy, Paul Dub.                  It says

   21   it right there on the phone on the note.            He explained to you

   22   why he made up this name and address.           He knew the phone was

   23   going to be used for the illegal scheme and he didn't want to

   24   provide any legitimate information.           This is a 678 area code,

   25   ladies and gentlemen.       That's an Atlanta area code.          That's



                   Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 41 of 237 PageID #: 3390


                                Summations of Ms. Nestor                        3016


    1   where the Dubovoys lived, not Korchevsky.

    2               You saw that almost all of the text messages on this

    3   phone were deleted, 212 of 213 were deleted.             You also saw who

    4   Korchevsky was talking to on the phone.            It was exclusively

    5   used to speak to Igor, Arkadiy, and Pavel Dubovoy.              There's

    6   the contact information.        That shows you that messages were

    7   deleted, and this shows you who's in the phone.

    8               Remember, you know from records introduced here at

    9   trial that 6088 number, that's a number for Arkadiy Dubovoy.

   10   And the number right below that, the 2359 number, that's the

   11   number for Pavel Dubovoy, and then there are two numbers for

   12   Igor Dubovoy on this phone, AA Igor and AA Igor 2.

   13               Igor Dubovoy recalled installing the server access

   14   program on the computers he would buy for Korchevsky so that

   15   Korchevsky could access the server remotely.             Now, this is

   16   before Igor Dubovoy knew exactly what was going on.               He would

   17   get the server access from Pavel Dubovoy, who was providing

   18   the access to the hackers.

   19               Now later in the scheme in 2015, Igor actually

   20   personally delivered a Dell Latitude laptop to Korchevsky.                He

   21   flew to Philadelphia, and you see that record here.               And there

   22   are text messages that are in evidence and Igor Korchevsky

   23   exchanged -- Igor gave the laptop to Korchevsky, it's a Dell

   24   Latitude and there was a Dell Latitude laptop recovered from

   25   Korchevsky's house on the day of his arrest.



                   Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 42 of 237 PageID #: 3391


                                Summations of Ms. Nestor                       3017


    1               Now you learned what Korchevsky did with the

    2   computer screens, I think I already mentioned this.               He would

    3   break them apart and throw them in the trash when he was in

    4   the Ukraine.     And that explains why Igor Dubovoy had to get

    5   Korchevsky computers so many times.           And this is Government

    6   Exhibit 357.     It confirms the travel by Igor Dubovoy.

    7               By the way, you saw text messages between Korchevsky

    8   and Igor Dubovoy on April 14th, 2014, where Korchevsky is

    9   asking for a computer and hotspots.           Igor confirms that he's

   10   sending Korchevsky the computer to which Korchevsky responds,

   11   more important hotspot, and there go the exclamation points,

   12   you'll see those a lot, those and question marks.

   13               You know what a hotspot is.         It certainly is used to

   14   access the Internet when you travel, but it also has the added

   15   benefit of masking your computer's identification with an IP

   16   tied only to the hotspot, which Korchevsky would keep

   17   replacing and Igor would keep buying.

   18               You also saw evidence of payments to Korchevsky

   19   during the course of this scheme.          Government's Exhibit 2003-6

   20   is just one example.       Igor Dubovoy testified about this check,

   21   it was for $70,000 to Korchevsky.          He told you this was for

   22   Korchevsky's 12 percent profit generated from illegal trading,

   23   which you know is how much Khalupsky was being paid as well.

   24   It also happens to be -- withdrawn.

   25               But what makes -- but make no mistake here,



                   Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 43 of 237 PageID #: 3392


                                Summations of Ms. Nestor                         3018


    1   Korchevsky wasn't just getting paid to trade in the Dubovoy

    2   accounts and he wasn't just trading in his own accounts

    3   either.    He knew from day one who the information he was

    4   getting -- who his trading came from.           And he understood that

    5   in order to keep making millions of dollars he needed the

    6   hackers.    You saw Government Exhibit 353 that Korchevsky

    7   knew -- in this exhibit you know that Korchevsky knew about

    8   the negotiations with the hackers.          There's a reference to

    9   Roman, that's Roma.       And Mos or it says Mos, that's Pychnenko.

   10   Igor Dubovoy testified about that.

   11               Now, this is in 2014 when the hackers had cut the

   12   Dubovoys and Pychnenko -- and Korchevsky and Khalupsky off.

   13   Here, Korchevsky is being told what it would cost for the

   14   Dubovoys to keep getting the press releases.             Korchevsky's

   15   response should come as no surprise.           He encouraged the

   16   Dubovoys to pay the hackers so he could keep trading on

   17   illegal information.       As this email indicates and Igor

   18   testified, the reference to 100K per week agreed was a

   19   reference to the tentative agreement with Roma for access to

   20   the stolen press releases.        And the reference to M-O-S, Mos

   21   was a reference to Pychnenko.         Pychnenko was going to charge

   22   70 percent and they wanted a $300,000 down payment.               Igor

   23   Dubovoy testified that he and his father were skeptical about

   24   this deal because they were not making that much money and

   25   this was really expensive.        They had a conversation with



                   Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 44 of 237 PageID #: 3393


                                Summations of Ms. Nestor                             3019


    1   Korchevsky, but he thought the terms were reasonable.                  And you

    2   know why that is also, Korchevsky is not paying for the stolen

    3   information, so it really doesn't concern him very much.

    4   Arkadiy Dubovoy is paying the hackers and he has no idea that

    5   Korchevsky is making millions of dollars in his own accounts.

    6                You saw more evidence that Korchevsky new about

    7   Arkadiy Dubovoy's negotiations with the hackers.              In January

    8   2015, Arkadiy traveled to the Ukraine to negotiate getting

    9   access to the press releases with Roma and his boss, Valeri.

   10   We talked about this meeting, but just to remind you.                  The

   11   negotiations fell apart rather quickly.            Remember, at this

   12   point in 2015 Arkadiy Dubovoy -- the hackers realize that the

   13   Dubovoys haven't been paying them all their money, they

   14   haven't been paying from each account that they have.                  And

   15   Valeri confronts Arkadiy Dubovoy about that and Arkadiy

   16   Dubovoy refuses to pay.        But Roma is a connection and Roma

   17   asked him to take this access for one day, it would be $50,000

   18   for one day.     And you see text messages and phone calls

   19   corroborating what Arkadiy Dubovoy told you during his

   20   testimony.    You see from call logs, which are in evidence as

   21   Government Exhibit 403-a, that Korchevsky was the one that was

   22   accessing the information on the one day they got access

   23   through Roma in 2015.       That day is full of calls and text

   24   messages with Roma and Korchevsky back to back.

   25                If you look at the next slide also 403-a, at the end



                   Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 45 of 237 PageID #: 3394


                                Summations of Ms. Nestor                       3020


    1   of the day on January 27th, 2015, Arkadiy Dubovoy told Roma he

    2   wasn't happy with how it went.         That's the text at the very

    3   bottom of the slide.       Arkadiy to Roma.      And that's around when

    4   the second phase began where Arkadiy and Igor Dubovoy started

    5   receiving the information from Pychnenko instead of Roma.

    6               (Continued on the next page.)

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                   Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 46 of 237 PageID #: 3395


                                Summation - Mr. Nestor                           3021


    1               MS. NESTOR:    Now as I already told you, things

    2   worked a little differently during this time in 2015.               There

    3   was no -- there was no more server, right?             Arkadiy Dubovoy

    4   had a disagreement with the hackers and with Valeri, their

    5   boss, so he didn't want -- Valeri didn't want to buy Arkadiy

    6   Dubovoy's stolen press releases.

    7               Pychnenko interjected with the intermediary, but

    8   obviously Pychnenko can't tell Valeri that he is giving

    9   Arkadiy Dubovoy press releases.           He can't give Arkadiy Dubovoy

   10   access to a server.      The hackers know IP.          The hackers can

   11   track it.    I think you saw that here actually.           He was

   12   actually asked if Arkadiy Dubovoy was hacked.             You saw that in

   13   your IP data.     That's how he found out that Arkadiy Dubovoy's

   14   been giving the hackers all their money.

   15               And during this part of the scheme, Igor Dubovoy

   16   becomes more involved.      He testified to that.         Pychnenko gets

   17   a Ukrainian-based email account.            It's called Rupion.     And he

   18   gives Igor Dubovoy access to it.            It gives him access to

   19   stolen press releases.      There are no more servers, he has

   20   access to this email account and it all gets deposited in this

   21   account.

   22               Igor then provides the stolen press release to

   23   Korchevsky, using a number of email accounts, including a

   24   Russian-based email account called vmarken, and another

   25   web-based account called Loscal based -- Loscal starts at end



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 47 of 237 PageID #: 3396


                                Summation - Mr. Nestor                            3022


    1   of March of 2015.

    2               Korchevsky then reviews the press releases and

    3   either called or texted Igor instructions on how to trade.

    4   Igor simplifies Korchevsky instructions, and at this point

    5   Garkusha's trading and Momotok.           You heard about briefly also

    6   trading.    And he provides this to his partners, he provides

    7   direction to them of how to trade.

    8               During this period of time, 2015, Khalupsky was not

    9   trading, as far as we know.

   10               So with respect to the vmarken email account,

   11   remember this is the one that Igor sets up for Korchevsky.                 On

   12   January 27th, 2015, the one day that they got access to the

   13   press releases from Roma, went back to January 27th, 2015,

   14   before they're finally done with Roma, Igor sent Arkadiy

   15   Dubovoy the vmarken email address and in this a call to text

   16   about asking stolen press releases.

   17               These records show you that Igor send the vmarken

   18   email address while Arkadiy Dubovoy is on the phone with

   19   Korchevsky.    You can actually see this.              Vmarken 5:24 and

   20   Korchevsky 5:24.     One minute and 50 second call, right above

   21   it.   That's how Korchevsky learned about the vmarken account.

   22   Arkadiy provided it.

   23               Now remember, Igor Dubovoy told you when he set up

   24   the vmarken account, it was for the purposes of this.               He made

   25   up a fake name in the account, and that's in Government



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 48 of 237 PageID #: 3397


                                Summation - Mr. Nestor                            3023


    1   Exhibit 3057(T), pictured here on the slide.              And you see that

    2   there's a forward -- well, there's an email from Varta Marken,

    3   vmarken to vmarken, and it's forwarded to the Rupion account.

    4               Again, the Rupion account is the one that Pychenenko

    5   set up for purposes of the team in 2015.               Igor accesses the

    6   press release in that account.

    7               You saw a number of emails in the vmarken account.

    8   It lists the tickers being sent from vmarken to vmarken.              And

    9   then forwarded to the Rupion email account.              Here's just one

   10   example of those emails.

   11               The point here is that Igor Dubovoy told you

   12   Korchevsky had access to the vmarken account and he was

   13   writing these lists, which included upcoming press releases

   14   that Korchevsky knew were going to be issued.

   15               As you heard during this case on numerous occasions,

   16   everyone knew when press releases were going to be issued.

   17   What they didn't know is what those press releases were going

   18   to say.

   19               You know why Korchevsky is sending these emails from

   20   vmarken to vmarken because you know that Pychenenko sometimes

   21   asked what Korchevsky was interested in.               So he could, you

   22   know, he could trade.      That's why Pychenenko sends Igor these

   23   lists.    Pychenenko forwards it along to the Rupion email

   24   account, which you know again Pychenenko set up, Pychenenko

   25   and Igor.    Korchevsky doesn't have access to the email



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 49 of 237 PageID #: 3398


                                Summation - Mr. Nestor                             3024


    1   account.    He sends the list to Pychenenko.              He's accessing the

    2   press releases directly from the hackers at that time.

    3               And by the way, this isn't the first time you see

    4   this.   You also saw text messages from Arkadiy and Pavel

    5   showing that Pavel asked similars questions when he was still

    6   involved in 2014.     There are chats between Pavel and Arkadiy

    7   in 2014 where Arkadiy asks Pavel if he forgot the server

    8   recording, and Pavel asked Arkadiy, Vitaly, referring to

    9   Pychenenko, has something very important he's interested in

   10   that he wants to see.      This is Government Exhibit 403-1.

   11               You know what server this chat is about.              It's about

   12   the server that the hackers were providing access to.                And

   13   Arkadiy's trying to regain access to the server in 2014.                He

   14   testified he was in negotiations.            You saw emails that he was

   15   actually in negotiations with the hackers in 2014.                I submit

   16   to you the very important information Pavel is asking

   17   Korchevsky is for the tickers Korchevsky's interested in.

   18               You also saw a similar email from Korchevsky to

   19   Dubovoy in June of 2015 where he sends a list of tickers.

   20               And you've seen that before.               And Korchevsky here is

   21   indicating that the press releases will be uploaded before or

   22   after market close, right, because, as I said, you know when

   23   press releases will be uploaded, you just don't know what

   24   they're going to say.

   25               Again, he's sending a message to Pychenenko -- I'm



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 50 of 237 PageID #: 3399


                                Summation - Mr. Nestor                      3025


    1   sorry, Vitaly Korchevsky is sending it to Igor Dubovoy, and

    2   that is this list of tickers.          And the point would be for Igor

    3   to send it to Pychenenko, and Pychenenko can find that

    4   information.    This is 2015.       And at this point, they are just

    5   (inaudible) email accounts after the press release.

    6   Pychenenko's forwarding it to Igor, Igor's forwarding it to

    7   Pychenenko.

    8                And, ladies and gentlemen, one of the first things

    9   you saw during this trial was evidence of the login

   10   information for Loscal email account being sent to Korchevsky

   11   by Igor Dubovoy.     It might have not meant anything to you at

   12   that time.

   13                Special Agent Alan Davis of the Secret Service

   14   testified that the Loscal email address and password were sent

   15   via text message from Igor Dubovoy's 771 phone to Korchevsky's

   16   917 phone on March 31, 2015.

   17                When Special Agent Pierce, the first witness that

   18   testified from the Secret Service, you learned that she was

   19   able to use this password to access the Loscal account.            The

   20   password didn't change from March 31st, 2015 until the day

   21   that Korchevsky and the Dubovoys were arrested on August 11th,

   22   2015.   This text message shows you that Korchevsky had access

   23   to the Loscal email account where Igor Dubovoy sent

   24   pre-distribution press releases.            It also corroborates what

   25   you were told you about the Loscal account.



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 51 of 237 PageID #: 3400


                                Summation - Mr. Nestor                          3026


    1               You also saw Igor Dubovoy's phone.             It was seized

    2   from him on the day of his arrest.             It's Government

    3   Exhibit 481.    It's on the left side of the screen here.

    4               It is the same Loscal login information on the

    5   inside of the phone.      This is the piece of paper found on the

    6   inside of phone behind the battery cover.              That's the pin

    7   1596.

    8               Remember the phone I showed you for Korchevsky that

    9   was found at his house on the day of his arrest.              It's in the

   10   picture to the right 484-P.         That phone had the same pin,

   11   1596.

   12               Now 1596 was written on both pieces of paper inside

   13   both phones.    And you learned what 1596 was.            It was a pin for

   14   a calling card.     This wasn't just a regular phone that you

   15   would have if you were paying AT&T monthly, this was a phone

   16   you would actually use a calling card for.

   17               And Igor Dubovoy told you this.             He used his phone,

   18   Government Exhibit 481, to log into the Loscal account to

   19   provide Korchevsky with press release and to chat.

   20               The Secret Service actually looked at the Loscal

   21   account and found nothing in the in box.               The folders in the

   22   account looked like this.

   23               There was only one email in the sent folder which

   24   appeared to be an email forwarding the D press release

   25   originally sent from the Rupion email account.              The email was



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 52 of 237 PageID #: 3401


                                Summation - Mr. Nestor                        3027


    1   forwarded to another email account RIGA12 RIGA12.             And Igor

    2   Dubovoy told you that he thought he forwarded that email

    3   because he believed he forwarded it to (inaudible).

    4   Everything else was deleted.

    5               Special Agent Pierce testified while she saw emails

    6   being sent from the Rupion email account to Loscal, there was

    7   nothing in the Loscal email account, other than this one email

    8   sent to RIGA12 RIGA12.      They were all deleted.

    9               Now the Rupion email account has several hundred

   10   emails in it.     The Rupion.ru email had several hundred emails

   11   in it.   They start on February 9th, 2015.             The Rupion account

   12   also had some emails from vmarken, which I've already

   13   discussed with you.      The other email that the Korchevsky

   14   received and forwarded to this account.

   15               Now, that's telling because remember, we just talked

   16   about how there were 10,000 overlapping IP hits between

   17   Korchevsky's brokerage accounts and the Dubovoy brokerage

   18   accounts.    The IP gets stumped on February 7th, 2015.           Just

   19   two days before the emails start coming this the account.             And

   20   you know what happened, because Igor Dubovoy testified, that

   21   once they started using this system, Korchevsky was no longer

   22   trading in the Dubovoy account.           Igor would do the trades.

   23   And that's exactly when the email start arriving in the

   24   account, right when they began.

   25               You know why we no longer see Korchevsky acting in



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 53 of 237 PageID #: 3402


                                Summation - Mr. Nestor                         3028


    1   these accounts, right?      Rupion is set up and is trading

    2   through Rupion and is trading only in those accounts sending

    3   text messages and making calls to Igor giving him direction of

    4   how to trade.     You've seen those text messages, and you will

    5   see them again in a moment.

    6               Now, in the sent folder of the Rupion email account,

    7   the secret service found emails forwarded to the Loscal

    8   account, as I said.      Agent Pierce testified that the emails

    9   all contained press release attachments, many of which appear

   10   to be in draft form.      The email to Rupion to Loscal accounts

   11   start on March 31, 2015, exactly when Igor Dubovoy sent the

   12   text message with the Loscal sticker and password to

   13   Korchevsky.

   14               In fact, the first email attaching the press release

   15   from the Rupion account to the Loscal account was on

   16   March 31st, 2015.     There's that sticker.            And here's the first

   17   entry right above it to the Loscal account.

   18               So the first email attaching the press release from

   19   the Rupion account to the Loscal account was on March 31,

   20   2015, at 1:48.     You see at the very top that entry.           That was

   21   just moments before Igor sent the message to Korchevsky with

   22   the Loscal login at 1:52 p.m.

   23               Now, Investigator Bolinder testified towards the end

   24   of trial here.     He reviewed the Rupion and Loscal accounts.

   25   He made a chart of the trades that correlated to the



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 54 of 237 PageID #: 3403


                                Summation - Mr. Nestor                        3029


    1   pre-distribution press releases that were found in the Rupion

    2   account.    That chart is in evidence as Government Exhibit 703.

    3               He also matched those trades up to text messages

    4   between Korchevsky and Igor Dubovoy.              He made a chart of that

    5   information as well.      And that's in Government Exhibit 704.

    6   So 703 and 704 are the two charts that chart out the Rupion

    7   and Loscal trading.

    8               The takeaway from Investigator Bolinder's work is

    9   very important.     Because if you look at the period of time

   10   where we see press release and Rupion email account and the

   11   forwards to Loscal, you can see that Korchevsky's trading

   12   almost exclusively on stolen press releases.

   13               Investigator Bolinder testified that he found 145

   14   unique press releases all from business wires in the Rupion

   15   email account between February 19th and May 28th, 2015.             135

   16   of those were pre-distribution press releases, meaning they

   17   had not been distribute to the public when they appeared in

   18   the Rupion email account or were forwarded to Loscal.

   19   Korchevsky did not trade on the ten press releases in the

   20   email account that were already public.

   21               Korchevsky traded on 97 of 135 press releases.            He

   22   had a total of 104 trades.        The total of that period of time

   23   he did 104 trades in securities listed on that sheets.

   24   Ninety-seven of the trades correspond to press release found

   25   in a Rupion email account.        That is 93 percent of his trades



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 55 of 237 PageID #: 3404


                                Summation - Mr. Nestor                      3030


    1   for that period of time.

    2               Mr. Carocci from FINRA testified, and he told you

    3   there are more than 6,000 companies that trade on the New York

    4   Stock Exchange and the NASDAQ.          Those companies issued

    5   earnings announcements.      Korchevsky traded on 104 securities

    6   listed on exchanges during the Rupion period.          And more than

    7   90 percent of those trades were on tickers from press releases

    8   that were found in the Rupion email account.           All three

    9   distributions, hacked stolen press releases.

   10               Ladies and gentlemen, that is damming evidence that

   11   Korchevsky was trading on stolen press releases.          You should

   12   look at them on Exhibit 703 and 704 in your deliberations.

   13               And the text messages you saw between Igor Dubovoy

   14   and Korchevsky during this 2015 period are also extremely

   15   powerful evidence of Korchevsky's involvement in this scheme.

   16               Investigator Bolinder matched those text messages up

   17   to the trades that happened in the Rupion and Loscal accounts.

   18   And Igor Dubovoy interpreted the text messages for you.            And I

   19   say interpreted with a purpose.           Because these need

   20   interpretation.     You saw texts like the one at the top of the

   21   slide from April 27th, 2015.         They didn't mean much if you

   22   didn't know the code.      You learned to use the code so that no

   23   one can figure out what you're talking about, because they're

   24   talking about illegal trading.

   25               Korchevsky would send just the first letter of a



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 56 of 237 PageID #: 3405


                                Summation - Mr. Nestor                       3031


    1   ticker, as you see here.       I'm sorry, as you see here, he'll

    2   send the number, six; one, two, three, four, five, six.            That

    3   means the number of the press release that came in that day,

    4   which one was emailed in sequential order.             And those are the

    5   emailed to the Loscal account.

    6               And the two things collectively discuss whether any

    7   press releases that were coming in on a particular day, the

    8   bottom portion of this five of text messages from April 20th,

    9   2015, it shows you that.       It is evidence that these two aren't

   10   talking about the weather, they're talking about press

   11   release, right?     He says, very suspicious, today it's raining

   12   here.   I think you know that he's not very suspicion that,

   13   it's raining in Pennsylvania but not raining in Atlanta.

   14               You remember that Igor Dubovoy you that it's strange

   15   that he hadn't received any press release since a lot of

   16   companies are coming out with earnings, because as you know,

   17   they know when earnings are coming out, they're not getting

   18   press releases.     Korchevsky is getting the press releases.

   19   This is Government Exhibit 707B.

   20               Investigator Bolinder testified that his review of

   21   trading data indicated that Korchevsky generally made the

   22   largest profits during the period of time.             And he invested

   23   more money than the Dubovoys.          All told, the completed trades

   24   between February 19, 2015 and May 28th, 2015, Korchevsky made

   25   1.385 million, and the Dubovoys profited slightly more than



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 57 of 237 PageID #: 3406


                                Summation - Mr. Nestor                             3032


    1   247,000.    Khalupsky made close to 13,000.

    2               And that should make sense to you, ladies and

    3   gentlemen, because both Igor and Arkadiy Dubovoy told you the

    4   illegal trading wasn't profitable in 2015.                 Arkadiy actually

    5   said it was more problem than earnings.

    6               Korchevsky wanted to keep going, and that's when he

    7   gave Arkadiy Dubovoy $500,000.          Igor Dubovoy called it

    8   skin-in-the-game money.      The idea was, you can't keep paying

    9   for these hackers, where's your money?                 And so Korchevsky

   10   borrows $500,000.     And you saw that wire during this trial.

   11               And the text messages between Igor Dubovoy and

   12   Korchevsky towards the end of this were so significant.                 It

   13   shows knowledge regarding this email.                  These are text

   14   messages -- again, in June and July 2015, look at the number

   15   of question marks over and over and over again in June.

   16   Korchevsky's frantic in these conversations.                 He's desperate

   17   to get the stolen press releases.            Because you saw from the

   18   2014 period he need them if he wants to trade.                  He's become

   19   addicted to them.     Igor keeps saying say no or don't know yet.

   20               On June 9th, 2015, Korchevsky traded -- texted Igor

   21   end of the music, question mark?            What does AR say?       You know

   22   what he's talking about.       Are we getting any more press

   23   releases?    What does Arkadiy Dubovoy say?               AR.

   24               And the last message between and Korchevsky is on

   25   July 16, 2015, Exhibit 707B.         Igor tells him he can't write



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 58 of 237 PageID #: 3407


                                Summation - Mr. Nestor                        3033


    1   today -- I'm sorry, we're at the high mark today, and he'll be

    2   in touch on Monday.      And you saw what happened next.       This is

    3   July 16th, 2015.

    4               On June 21st, 2015, just a few days after the last

    5   text message between Igor and Korchevsky, Korchevsky and

    6   Arkadiy Dubovoy start texting.          You see the same and question

    7   marks from Korchevsky.      And the same instructions from Arkadiy

    8   Dubovoy.    We're now waiting.       Or it won't happen.

    9               These text messages are damming evidence that

   10   Korchevsky's trading on stolen press releases, because he

   11   shows he was desperate for them.

   12               So you know that Korchevsky knew exactly what the

   13   scheme was about.     He knew the hackers were stealing press

   14   releases.    And he knew he was trading on stolen press

   15   releases.    He chose to be a part of the scheme and he made

   16   millions as a result.

   17               You know this for a period, but I just want to

   18   remind you, because it's a lot of evidence.            Korchevsky used a

   19   prepaid phone, like the 9518 phone, with the Atlanta area code

   20   and we saw.    And Igor purchased those phones for him.         That

   21   phone was exclusive to communicate with Igor, Arkadiy and

   22   Pavel.

   23               If there were computers that were used for the

   24   illegal trading and he deleted emails and text messages.            He

   25   used code to communicate with his coconspirators.           You saw



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 59 of 237 PageID #: 3408


                                Summation - Mr. Nestor                            3034


    1   that from the Rupion and Loscal period.                And he had access to

    2   the Rupion email account -- I'm sorry, he had access to Loscal

    3   and Rupion email accounts during this period of time.               You saw

    4   that little sheet of paper with Loscal credentials being sent

    5   to him exactly when Loscal was up and running.               And that's

    6   just some of the evidence of Korchevsky's knowledge.

    7               Now, before I talk to you about the Khalupsky email,

    8   I just want to remind you about a few similarities between

    9   Korchevsky and Khalupsky.

   10               You learned that Korchevsky -- you learned that just

   11   like Korchevsky, Khalupsky had a long history of tickers.                 And

   12   he had passed a number of exams.            He was registered with FINRA

   13   at one point.     You learned that Korchevsky was, too.

   14               Like Korchevsky, Khalupsky made about 10 to

   15   12 percent of the profits in the illegal trading.               And you

   16   already saw that like Korchevsky, Khalupsky received

   17   credentials asking for stolen press releases.               Like

   18   Korchevsky, Khalupsky received access to email accounts that

   19   have stolen information such as Stargate11, which you saw a

   20   short while ago.     And like Korchevsky, Khalupsky communicated

   21   directly with Pavel Dubovoy, who worked directly with Roma and

   22   the hackers.    And that as we will cover in a few minutes, like

   23   Korchevsky, Khalupsky made a lot of money in this scheme.

   24               So, ladies and gentlemen, what else do you see

   25   during this trial that establishes beyond a reasonable that



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 60 of 237 PageID #: 3409


                                Summation - Mr. Nestor                      3035


    1   Khalupsky knew the nature of the scheme to trade on stolen

    2   press releases and agreed to participate in that scheme.

    3                Again, just to give you a few highlights upfront.

    4   Khalupsky had the pre-distribution Oracle press release in his

    5   email account.     That is damming evidence of his knowledge

    6   regarding the hacking you've seen in this case.

    7                Khalupsky told law enforcement that he knew the

    8   hackers.    Khalupsky worked to disguise the payments he

    9   received for this scheme by having the Dubovoy send the

   10   payments to the shell companies.            They were sent to Dolphin

   11   Trading.    Khalupsky sent and received numerous emails

   12   confirming his participation in the scheme.

   13                First and foremost, you know that after Khalupsky

   14   was arrested, he told the FBI, while waiting to be arraigned

   15   right here in the Eastern District of New York that he knew

   16   the hackers involved in the case and that they were still

   17   active.    He said they were stealing press releases and trading

   18   from them.    That's an important link that provides additional

   19   context to the emails sent between Pludovsky and Positive 1

   20   for Roma.

   21                You also learned that after Khalupsky had been

   22   trading in Arkadiy Dubovoy's brokerage account for sometime in

   23   the illegal information, Arkadiy asked if he can draw up an

   24   agreement that Arkadiy signed.          That's in evidence at

   25   Government Exhibit 805.



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 61 of 237 PageID #: 3410


                                Summation - Mr. Nestor                          3036


    1               Arkadiy wanted this agreement because Khalupsky was

    2   purchasing stock from the Ukraine and the brokerage firm

    3   started blocking the account.          And he wanted to have a letter

    4   ready to go so he could show the document to the bank.

    5               He testified that he kept this agreement in his

    6   office at all times in case he needed it.              This agreement

    7   makes clear that Arkadiy Dubovoy was giving Khalupsky

    8   permission, Khalupsky permission, to trade in his brokerage

    9   accounts.    Khalupsky likely forwarded the attached to

   10   (inaudible).

   11               Now we can't be sure this letter was dated

   12   August 2012 or changed to an 8/2012, but Arkadiy Dubovoy

   13   testified that the agreement was signed by Khalupsky and it

   14   was actually signed -- Khalupsky prepared it and Arkadiy

   15   Dubovoy signed it after Khalupsky started trading.             So that

   16   confirms some time frame for you because you know he started

   17   trading in 2011.

   18               The agreement language is similar to the trading

   19   authorization we've seen from some of the brokerage accounts.

   20   It appears Khalupsky used canned language from some of the

   21   brokerage trading authorization.            And that makes sense.

   22   Khalupsky is a trader with a company called Dolphin Trading,

   23   right, which he used a form that he's used in the past to

   24   draft up this agreement.

   25               But it is significant that Khalupsky knew after this



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 62 of 237 PageID #: 3411


                                Summation - Mr. Nestor                        3037


    1   agreement was signed, this agreement was signed sometime in

    2   2011.   In 2012, as you'll see in a minute, he didn't have

    3   trading authorization in Arkadiy Dubovoy's accounts.            So this,

    4   I submit to you, was the purpose of this document.            The

    5   purpose of this document, as Arkadiy Dubovoy says, it was in

    6   case the brokerages come knocking and they need some form of

    7   proof that somebody from the Ukraine is trading in Arkadiy

    8   Dubovoy's accounts.      So they don't close down the accounts.

    9                There's only one person on the other end of this

   10   agreement, and it's the defendant Vladislav Khalupsky.              He was

   11   the person Arkadiy Dubovoy trusted.             He was the one Arkadiy

   12   Dubovoy was dealing with.       And he was the one that knew about

   13   the stolen information, Loscal Khalupsky.

   14                Now you know that Khalupsky was aware that he didn't

   15   have trading authorization in Arkadiy Dubovoy's account after

   16   the side agreement, right?        Now, this, you've all seen this

   17   before, this is Government Exhibit 246(T) and 256(T).

   18                Now, you know that these are questions many of us

   19   get.    We have to fill out questions when we forget our

   20   passwords.    They're ways to access accounts.

   21                Sometime the password is not enough and you can

   22   extra security because you're accessing a US-based account

   23   from the Ukraine, for instance.

   24                Now you know that Khalupsky didn't trade in the same

   25   account as Korchevsky.      We learned that during this trial.



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 63 of 237 PageID #: 3412


                                Summation - Mr. Nestor                           3038


    1   Arkadiy Dubovoy opened up separate accounts for Khalupsky to

    2   trade in.    These two emails show that in February 2012 and

    3   May 2012, Pavel forwarded account access information for

    4   Arkadiy Dubovoy to Khalupsky.

    5               And it makes sense that Pavel is sending the

    6   information because Arkadiy only knows Khalupsky through Pavel

    7   and he became close to Pavel.          Pavel is in the Ukraine,

    8   Khalupsky is in the Ukraine.

    9               And you know who else received this login

   10   information for Arkadiy Dubovoy's accounts?             Very similar

   11   questions, very similar answers.            Positive 1.   Roma.   The

   12   intermediary between the hackers and the Dubovoys.

   13               And you know why Roma is getting these account

   14   information from Pavel, he's providing the hackers with the

   15   access to Dubovoy's accounts, right?              But they're charging

   16   Arkadiy Dubovoy a percentage of what he was making.

   17               You also saw, more than once, that Igor Dubovoy

   18   needed to change the settings of one the brokerage accounts

   19   that Khalupsky was trading in so that Khalupsky could trade a

   20   specific time in a specific manner.             Remember, Khalupsky was

   21   in the Ukraine to do trading at off hours in the US market.

   22   In this email, Khalupsky's asking that the Dubovoys allow him

   23   and his traders to trade in the Merrill Lynch 9078 account,

   24   the one with that IP access for and extended hours.

   25               And I just want to highlight to two other emails



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 64 of 237 PageID #: 3413


                                Summation - Mr. Nestor                       3039


    1   you've seen during this trial.          First, this is Government

    2   Exhibit 222(T).     This email is from bilbrown599@gmail.com.         It

    3   was sent on October 12th, 2011.           You saw gmail records in

    4   Government Exhibit 852 showing this account was created just a

    5   few days before this email was sent using an IP that was comes

    6   back Khalupsky's company, Dolphin Trading.

    7               In this email, Bill Brown complains to Pavel that

    8   seven companies reported press releases after market closed,

    9   and another five after market opened, and they didn't get the

   10   information about those companies.             Bill Brown tells

   11   Khalupsky -- I'm sorry, Bill Brown tells Pavel at the bottom

   12   of this email that Vladislav, who you know is Khalupsky, wants

   13   to provide Pavel with a list of reporting schedule of

   14   companies before the end of the week in the case of

   15   (inaudible).

   16               And Bill Brown attached a list of companies and

   17   tickers to this email, along with revenues sticker for next

   18   week.   He's attaching a list of what he is expecting to come

   19   in case that would help the hackers actually get the

   20   information.

   21               It's clear from this email that Khalupsky's upset.

   22   They missed getting a bunch of press releases prior to them

   23   going public.     That's what they mean we didn't get the

   24   information.

   25               (Continued on next page.)



                           LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 65 of 237 PageID #: 3414


                                Summation - Ms. Nestor                     3040


    1               (In open court.)

    2               MS. NESTOR:    You saw that Pavel Dubovoy sent the

    3   text of the same Bill Brown e-mail along with the attachments

    4   to Positive 1, again, that's Roma, the intermediary between

    5   the hackers and the Dubovoys.       And it's clear why he's doing

    6   that, Pavel needs to go through the Roma, the intermediary, to

    7   send information from Khalupsky to the hackers.          This is yet

    8   another direct link between Khalupsky and the hackers just

    9   like the passwords that we saw going from Positive 1 to Pavel

   10   to Khalupsky.     This e-mail is in the reverse.       It's sent from

   11   Khalupsky to Pavel from Khalupsky's people to Pavel and it

   12   goes to Roma.     These are Government Exhibits 223-T and 222-T.

   13               So as I said, just like the Korchevsky, Khalupsky

   14   received a percentage of the profits from his illegal trading.

   15   But for the most part it ranged from 10 to 12 percent.            You

   16   learned that Igor Dubovoy would wire money to Khalupsky at

   17   Arkadiy Dubovoy's direction to pay him for the illegal

   18   trading.

   19               One of the companies he wired money to was

   20   Carese Trade & Invest which was Khalupsky's company, or least

   21   that's where he was getting payments.         You saw a lot of those

   22   wire transfers during this trial.        This is just one example

   23   where Khalupsky asked for 70K, 70,000.         You saw that you

   24   Carese was located in the British Virgin Islands and had its

   25   bank account in Cypress.       You should ask yourselves, why isn't


                      Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 66 of 237 PageID #: 3415


                                Summation - Ms. Nestor                     3041


    1   Khalupsky using Dolphin Trading bank account to receive these

    2   payments?    Why is he having these payments sent to another

    3   entity located in the British Virgin Islands.          I think you

    4   know, this is payment for illegal work and he doesn't want

    5   those payments going to Dolphin.

    6               And you saw Khalupsky directing payments to other

    7   companies as well such as Rally, Ltd. located in Belize City,

    8   Belize using a bank in St. Vicent and the Grenadines.            This is

    9   a request from Khalupsky to Arkadiy Dubovoy.          Dubovoy01 is

   10   Arkadiy Dubovoy, Dubovoy1 is Igor Dubovoy, and this is

   11   Government Exhibit 310.

   12               You learned that Khalupsky would send Arkadiy

   13   Dubovoy regular requests for payment and you saw a number of

   14   those requests during this trial.        And sometimes the requests

   15   were sent for someone else to Khalupsky and then forwarded

   16   along.

   17               And you also learned that Khalupsky was trading more

   18   than one account because his payment request indicated he was

   19   making a certain amount of money in the large account and a

   20   certain amount of money in the smaller account.          Those

   21   requests indicated he was getting 10 to 12 percent of the cost

   22   on the profits from the trading just like Korchevsky.            That's

   23   241-T and 257-T.

   24               And you saw more than just wire transfer payments to

   25   Khalupsky for his illegal trading.        You also saw accounting


                      Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 67 of 237 PageID #: 3416


                                Summation - Ms. Nestor                     3042


    1   records between Pavel and Arkadiy Dubovoy.          This e-mail show a

    2   160,000 payment for -- a record of 160,000 payment being made

    3   to Carese.    And you know that's telling because the Carese

    4   payment is right next to the Trudeau Solutions, LLP.           You may

    5   not remember now Trudeau Solution, LLP is an entity that the

    6   hackers were paid out of.

    7               Government Exhibit 229, which is in evidence, shows

    8   you the hackers Warning GP is referencing this same account,

    9   Trudeau Solutions, LLP.      And "the guys" you were told refers

   10   to petsani which is the hackers.        So that's in Government's

   11   Exhibit 244-T.     And Government's Exhibit 229 shows you

   12   Warning GP and the Trudeau Solutions, LLP company.

   13               And Arkadiy Dubovoy wrote down times he paid

   14   Khalupsky and the hackers in the accounts he prepared for

   15   himself.    Now, this document has a number of pages it to and

   16   there were numerous payments to Khalupsky in it as well as

   17   payments to the hackers.       And there's even a payment to

   18   Korchevsky for $180,000 from these notes.         Arkadiy Dubovoy

   19   told you these notes what these notes were.          These were an

   20   accounting to the defendants of the expenses during the

   21   timeframe of this conspiracy.       It wasn't for the entire

   22   timeframe, it was some portion of it.         He's paying the

   23   hackers, Khalupsky and Korchevsky, for their work in

   24   furthering this scheme.

   25               What's important about these notes is at the time he


                      Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 68 of 237 PageID #: 3417


                                 Summation - Ms. Nestor                    3043


    1   wrote these notes, he had no idea he was going to be arrested

    2   for this crime.     This is corroboration or confirmation for

    3   Arkadiy Dubovoy.     He didn't know his notes were going to be on

    4   display in court.

    5               You heard from a forensic accountant, Mr. Levanti.

    6   He testified about all the payments that went to

    7   Mr. Khalupsky.     There was about this $700,000 worth of

    8   payments one was to SK Intertrading another company other than

    9   Carese.

   10               Now, this is from February 2012 to June 2013.          We do

   11   know that Arkadiy Dubovoy and Khalupsky had a legitimate

   12   business agreement for $200,000 for the company, right?            He

   13   had offered $200,000, he paid him the $200,000, the deal fell

   14   apart.

   15               Now, I want to talk to you about Khalupsky's setting

   16   up the Oracle press release.       This is Government Exhibit 323,

   17   the e-mail itself and 323-A1.

   18               THE COURT:    Would this be an appropriate time?

   19               MS. NESTOR:    Yes, Your Honor.

   20               THE COURT:    All right.    I thought so.

   21               We'll take a short break, folks.       Don't discuss the

   22   case.

   23               Ten-minute break.

   24               (Jury exits courtroom at 10:44 a.m.)

   25               THE COURT:    Where are we, Ms. Nestor, in your


                      Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 69 of 237 PageID #: 3418


                                 Summation - Ms. Nestor                    3044


    1   presentation?

    2               MS. NESTOR:    I'm doing well.     I think another -- I

    3   have a hard time predicting these things -- but less than an

    4   hour.

    5               THE COURT:    Less than an hour?

    6               MS. NESTOR:    Yes.

    7               THE COURT:    I'm trying to figure the jury's lunch.

    8   All right.    10 minutes, folks.

    9               (A recess in the proceedings was taken.)

   10               THE COURT:    We'll take our lunch after Ms. Nestor

   11   finishes.    45 minutes.

   12               MS. NESTOR:    Your Honor, I know you had indicated

   13   that you do not want the law discussed in summations.           I was

   14   going to briefly discuss the charges and apply facts to them

   15   at the end of my summation.

   16               THE COURT:    That's no problem.

   17               MS. NESTOR:    Okay.

   18               THE COURT:    The use of the word "facsimile" is in

   19   the charge.    We didn't have any evidence of facsimiles, did

   20   we?

   21               MR. TUCKER:    We did not, your Honor.

   22               THE COURT:    We did have evidence of text messages?

   23               MR. TUCKER:    We did, your Honor.

   24               THE COURT:    All right.

   25               COURTROOM DEPUTY:      All rise.


                      Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 70 of 237 PageID #: 3419


                                 Summation - Ms. Nestor                    3045


    1               (Jury enters courtroom at 11:00 a.m.)

    2               THE COURT:    Okay, everyone.     Please be seated.

    3   Ms. Nestor when you're ready.

    4               MS. NESTOR:    Thank you, your Honor.

    5               When we left off, we were talking about evidence of

    6   Khalupsky's knowledge of this scheme.

    7               And I want to point you to this stolen Oracle press

    8   release.    Government Exhibit 323 is the e-mail where

    9   vladislavkhalupsky@gmail.com sends this attached press release

   10   323-A1 vladislavkhalupsky@yahoo.com, an e-mail sent on

   11   December 1, 2013.

   12               Now, there are a number of these e-mails, seven

   13   total, that are sent right around the same time.           They're all

   14   different portions of the same Oracle press release from that

   15   day.   You know this is a pre-distribution meeting prior to it

   16   becoming a public press release.        At 1:22 p.m. is the first

   17   one that's sent.     At 1:55 p.m. on December 18, 2013, is the

   18   last one that's sent.      Seven total.     The timestamps are at the

   19   top where the e-mails are.       It says 1:52 p.m. on this one it's

   20   sent, right in the middle.

   21               You also know the e-mails were sent from a device

   22   using the same Odessa, Ukraine IP associated with Dolphin that

   23   we've seen a number of times during this trial.

   24               So, again, Khalupsky sends an e-mail

   25   from -- e-mails -- from himself to himself with draft Oracle


                      Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 71 of 237 PageID #: 3420


                                 Summation - Ms. Nestor                    3046


    1   press releases.       Snapshots of different portions of the draft

    2   Oracle press release and that's pictured right here.           Here are

    3   two of the other photos of the Oracle press release.           These

    4   are just two more examples, there are others that you can ask

    5   for.   This is Government Exhibits 323, 323-A1, and the entire

    6   series of 364.     So seven e-mails total that he sends to

    7   himself.

    8               You know the photos of the press release you saw in

    9   Khalupsky's e-mail was pre-distribution for a number of

   10   reasons.    First, because of the timing when it was sent.          The

   11   final Oracle press releases issued to the public at 4:04 p.m.

   12   on December 18th.      That was after Khalupsky sent the

   13   photographs of portions of the pre-distribution press releases

   14   to himself.    The final press release in evidence is

   15   Government's Exhibit 802-1.

   16               Second.    You learned this was a Market Wire press

   17   release, and the Market Wire representative who testified told

   18   you that the Oracle press release that Khalupsky sent to

   19   himself looked like it was pre-distribution because it looked

   20   like it was draft form.      You looked at, actually, one of the

   21   photographs of the press release and saw special characters in

   22   it that's how he felt -- it looked like it was in draft form.

   23               This is really damning evidence that Khalupsky had

   24   access to press releases prior to them being out in the

   25   public.    This is damning evidence that he had knowledge of


                      Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 72 of 237 PageID #: 3421


                                 Summation - Ms. Nestor                      3047


    1   this scheme.

    2               So you know that Khalupsky was a knowing participant

    3   in the scheme because, again, you've seen him in possession of

    4   pre-distribution press releases when he was arrested.           He

    5   tells law enforcement that he knows the hackers using a shell

    6   company such as Carese to disguise payments and all the

    7   e-mails that you've seen for Khalupsky's clearly involved in

    8   the trading scheme.      He's clearly connected to these hackers

    9   by e-mail, not just by his words.

   10               And, of course, you know he's know he's involved in

   11   the scheme because the cooperators also told you that, and

   12   what they told you is confirmed through e-mail and it's

   13   confirmed through the documents you've seen during this trial.

   14   Confirmed through these seven draft Oracle press releases that

   15   he sends to himself.

   16               All right.    So now the last thing we have to do is

   17   tie all this evidence together for you.         I'm not going to

   18   repeat everything that I've already said, but I'm going to go

   19   through and I'm going to explain to you how all this evidence

   20   falls into the legal scheme which you're going to have to

   21   consider when you go back into the deliberation room.

   22               As the judge instructed, he is the person that is

   23   going to instruct you on the law.        Everything I say is

   24   argument, and to the extent it's trying, again, to fit the

   25   puzzle together for you.


                      Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 73 of 237 PageID #: 3422


                                Summation - Ms. Nestor                     3048


    1               Now, as I said at the beginning, the defendants here

    2   are charged with four conspiracies.        I will explain the object

    3   of those conspiracies in a moment, but first, I'm going to

    4   explain to you what a conspiracy actually is.

    5               A conspiracy is simply an agreement between two or

    6   more people to violate the law.        The first element of a

    7   conspiracy is the defendants have to actually come to a mutual

    8   understanding.

    9               So, for instance, a conspiracy existed to violate

   10   the wire fraud statute.      They had to come to a mutual

   11   understanding that wire fraud existed, that there was a crime

   12   of wire fraud.     And that's what the object of the conspiracy

   13   is, that's the object of the agreement -- to commit wire

   14   fraud.    I will get into all of the objects in a moment.

   15   Defendants have to actually willfully and knowingly join that

   16   conspiracy.

   17               For securities fraud there's one additional element

   18   that you have to find for a conspiracy charge, and that's if

   19   the defendants and one of their co-conspirators had to

   20   actually act in furtherance.       It had to do with one of the

   21   objects charged in the indictment in furtherance of the

   22   conspiracy and we'll get into that in a moment.

   23               The indictment in this case, as I said, it has three

   24   different conspiracies, but it's really four different charges

   25   to the conspiracy.


                      Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 74 of 237 PageID #: 3423


                                Summation - Ms. Nestor                     3049


    1               There's wire fraud, that's Count One.

    2               Securities fraud and computer intrusion, that's

    3   Count Two.    Securities fraud or computer intrusion.

    4               And there's money laundering, that's Count Five.

    5               There are also two substantive securities fraud

    6   counts which I'll get to in a moment.

    7               Let's talk about wire fraud briefly first.

    8               To find the defendants guilty of wire fraud

    9   conspiracy, not substantive wire fraud but wire fraud

   10   conspiracy, you need to find that they agreed to make money or

   11   take money or property by false or fraudulent pretenses.            In

   12   other words, they had to use deceit in order to take money or

   13   property.    Here, the victims of this crime are the three news

   14   wires and the companies press releases are stolen.

   15               (Continued on the next page.)

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25


                      Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 75 of 237 PageID #: 3424


                               Summations of Ms. Nestor                          3050


    1               MS. NESTOR:    Also remember conspiracy is just an

    2   agreement to commit a crime.       There is no requirement that a

    3   conspiracy actually succeed.       It is enough there is an

    4   agreement to commit the crime, you don't have to find the

    5   conspiracy succeeded in wire fraud.         It's clear from the

    6   evidence here the defendants and the co-conspirators did in

    7   fact succeed in committing wire fraud.

    8               You heard evidence of a scheme to defraud.             You

    9   heard during this trial that PR Newswire, Marketwired and

   10   Business Wire were hacked.       You also know that the hackers

   11   stole press releases, meaning they stole the property of the

   12   news wires and the companies that provided the news wires to

   13   the press releases.

   14               As I said at the beginning, the scheme to deceive

   15   here was that the hackers used stolen usernames and passwords

   16   to trick the news wire computers to let the hackers inside.

   17   Once the hackers had access, the hackers took thousands of

   18   press releases before those releases were released to the

   19   general public.

   20               Special Agent Shahrani told that you when he

   21   searched the computers seized in the Ukraine, 4A and 6B.                 He

   22   said that one of them had the one GP e-mail on it, you saw

   23   chats from those computers, right.         That showed you that for a

   24   short while there was hacking on, there was evidence of

   25   hacking on both of those computers.         Now those computers don't



                    Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 76 of 237 PageID #: 3425


                               Summations of Ms. Nestor                      3051


    1   take you past 2012, but they take you up to 2012 and show you

    2   those individuals were hacking all three news wires.

    3               One of those computers, 4A, was devoted, had folders

    4   devoted to Business Wire, Marketwired and PR Newswire.             Those

    5   folders contain administrative credentials, employee user

    6   passwords for all three news wires.         6B also contained stolen

    7   press releases.

    8               PR Newswire and Marketwired hired forensic examiners

    9   to investigate those.      You learned that PR Newswire

   10   investigators saw credentials had been stolen from PR Newswire

   11   employees and sent to the Ukraine.         The hackers tried to cover

   12   their trail by deleting logs of their activity, but sometimes

   13   the logs failed to delete and investigators found records of

   14   press releases that the hackers had stolen, still records in

   15   the temporary files.

   16               You also learned that PR Newswire detected some

   17   spearfishing used as part of the hacks.          And a Marketwired

   18   forensic examiner testified that a forensic review of

   19   Marketwired server logs showed the hackers used stolen login

   20   credentials as well.

   21               Business Wire determined a number of periods in

   22   2014/2015 where their system was targeted with malicious cyber

   23   activity, and they determined user credentials was used by the

   24   hackers.    Business Wire told you the attacker was coming from

   25   eastern Europe.     But even Business Wire, who hired a



                    Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 77 of 237 PageID #: 3426


                               Summations of Ms. Nestor                         3052


    1   specialized firm to look into the hacking, didn't know the

    2   press releases were stolen from their system until the

    3   Government provided them the draft press releases they

    4   provided them with the press releases that was in the Rupion

    5   account.

    6               Based on the testimony during this trial you know

    7   that the hackers regularly targeted the news wires.                You know

    8   it from the computers that were seized and the news wires

    9   themselves, they were able to gain access at many different

   10   points.

   11               The PR Newswire examiner determined evidence of

   12   compromise from April of 2010 up to March 2012 when he was

   13   actually brought on and he saw hackers accessing the PR

   14   Newswire system, as well as 2013 when he was brought back on.

   15   He saw the spearfishing e-mails.        He saw the hackers were

   16   trying to elevate their staff.

   17               The Marketwired forensic examiner hired by

   18   Marketwired looked into the intrusion as well and found

   19   malicious activity on Marketwired systems from February 2010

   20   on and off until about July 2014 or sometime in 2014, when he

   21   arrived.

   22               Again, Business Wire determined that there were a

   23   number of periods in 2014 and 2015 where their systems had

   24   been the target of malicious cyber activity.           You saw there

   25   were actually press releases in the Rupion account, Business



                    Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 78 of 237 PageID #: 3427


                               Summations of Ms. Nestor                       3053


    1   Wire press releases.

    2               The next thing you have to find in conspiracy to

    3   commit wire fraud, is that defendants entered into a

    4   conspiracy with the intent and knowledge of objects of the

    5   conspiracy.    How do you know the defendants had the

    6   understanding of the wire fraud scheme here when they agreed

    7   to be part of this conspiracy?        Both defendants knew that this

    8   scheme had to be covert so they could maintain the press

    9   releases, right.     They needed access to press releases.         The

   10   hackers had to be covert in what they do.

   11               Now I want to be clear, the defendants did not have

   12   to know the precise methods of how the hackers deceived the

   13   news wires, they just had to know the deception was going to

   14   be used to carry out the fraudulent scheme.           That's evident

   15   from the evidence you have seen during this trial.             In fact,

   16   this entire scheme is about deception not just hacks of the

   17   news wires.

   18               Both defendants and their co-conspirators used

   19   deception during the scheme.       Korchevsky used prepaid phones,

   20   deletes e-mails, destroys computers in order to commit his

   21   crimes.    Both Korchevsky and Khalupsky accessed the stolen

   22   press releases via a server masking their IPs.            Khalupsky

   23   deletes e-mails as part of this scheme in order to conceal the

   24   fact that he's in possession of stolen press releases, right,

   25   that's the Oracle press releases.



                    Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 79 of 237 PageID #: 3428


                               Summations of Ms. Nestor                        3054


    1               You also know that Korchevsky knowingly and

    2   intentionally agreed to participate in the scheme for a number

    3   of reasons.    We talked about a bunch of these already, these

    4   are just some examples so you can tie it to the law.

    5               You saw e-mails in this case that show you that

    6   Korchevsky received stolen credentials sent from the hackers

    7   to access stolen press releases.        You actually saw the server

    8   that Korchevsky was accessing to get the stolen press

    9   releases.    And you also saw that Korchevsky was kept in the

   10   loop about how the negotiations of hackers were going.

   11               You know that a number of electronic devices were

   12   seized from Korchevsky at the time of his arrest.            You see

   13   those devices also include evidence of him accessing the

   14   stolen press releases.      You saw the iPads of Korchevsky with

   15   the Stargate11 e-mail on it.       The 9518 phone, the phone with

   16   the note on it, seized from Korchevsky at the time of his

   17   arrest in his bedroom.      The phone was used solely to

   18   communicate with co-conspirators.         The phone had all but one

   19   text message that was deleted when it was recovered.

   20               Now, you saw text messages of Korchevsky, you saw a

   21   lot of those.     You saw text messages between Korchevsky

   22   between and Igor Dubovoy, and some with Arkadiy Dubovoy.             Igor

   23   and Korchevsky used codes to talk to each other.            And you know

   24   why, so law enforcement wouldn't understand it.            Arkadiy

   25   testified that he and Korchevsky would not speak in detail on



                    Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 80 of 237 PageID #: 3429


                               Summations of Ms. Nestor                         3055


    1   the phone at all, that was because he knew it was illegal and

    2   so did Korchevsky.

    3               Cooperator testimony that Korchevsky 100 percent

    4   knew he was involved in this scheme to defraud is important.

    5   It's part of this case.      There is a meeting at the airport.

    6   Garkusha described Korchevsky reviewing the press releases,

    7   licking his finger, going one by one, reviewing the press

    8   releases.    And Garkusha recalled Arkadiy actually explained

    9   during that time that this was, what the scheme was, it was

   10   actually breaking in and stealing press releases.

   11               Arkadiy told you that he and Korchevsky actually

   12   discussed the stolen press releases and the hackers during the

   13   scheme.    Igor remembered Korchevsky coaching him and his

   14   father what to do if they were approached by the authorities.

   15   Korchevsky said, deny knowing anything, according to Igor

   16   Dubovoy.

   17               Now that's all evidence of knowledge.          That's all

   18   evidence of knowledge and that's all evidence of being a

   19   participant in the conspiracy to commit wire fraud.                How do

   20   you know of that Khalupsky knowingly participated in this

   21   conspiracy as well?

   22               Talking about wire fraud.       You know Khalupsky was

   23   communicating directly with Positive 1, Roma, we discussed

   24   that, who had direct communications with the hackers in the

   25   scheme.    Similar to Korchevsky, Khalupsky was accessing that



                    Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 81 of 237 PageID #: 3430


                               Summations of Ms. Nestor                           3056


    1   Stargate e-mail account, he had those credentials.             You saw

    2   that Khalupsky took several photos of the Oracle press

    3   release, pre-distribution press release.          What's more, he was

    4   opening the oracle press release in the zip file, the same way

    5   the press releases were extricated from the server, you saw

    6   the video of.

    7               You know that law enforcement agents when they

    8   first, when he was first arrested and presented in court, that

    9   he told law enforcement agents that he knew the hackers.                  They

   10   were still stealing press releases.

   11               You didn't see the evidence against Khalupsky in a

   12   vacuum, you heard what Arkadiy and Igor Dubovoy had to say at

   13   trial.   Arkadiy Dubovoy also said the entire reason Pavel

   14   introduced him to Khalupsky to have someone other than

   15   Korchevsky trade on stolen press releases.           That was the

   16   premise for Arkadiy's relationship with Khalupsky.

   17               Arkadiy told he paid Khalupsky to have him and his

   18   traders at Dolphin trade on the stolen information.                Igor

   19   Dubovoy had a similar understanding.

   20               There is also a requirement for conspiracy to commit

   21   wire fraud that the objects, the wire fraud, that the

   22   defendants intent to use interstate wires.           You don't actually

   23   have to find that interstate wires were found.            It's a

   24   conspiracy, the Judge will instruct you.

   25               We showed you there are e-mails being sent around.



                    Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 82 of 237 PageID #: 3431


                               Summations of Ms. Nestor                         3057


    1   There are payments being sent around by wire.           You know there

    2   are wires being used in furtherance of the conspiracy here.

    3               The last thing you have to find is venue.              You're

    4   going to hear me say venue a number of times.           Let's talk

    5   about it now and then hopefully it will apply to most of the

    6   others.    Venue is not proof beyond a reasonable doubt.             Venue

    7   is just more likely than not.        You have to find more likely

    8   than not that the agreement was formed or that an overt act in

    9   furtherance of the conspiracy was committed in the Eastern

   10   District of New York.      So venue is just where there is an

   11   overt act committed in furtherance of the conspiracy.

   12               Korchevsky transferred $2.

   13               (Continued on the next page.)

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                    Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 83 of 237 PageID #: 3432


                               Summations of Ms. Nestor                    3058


    1               MS. NESTOR:    And given the thousands of trades

    2   that we conducted in this cases, it was certainly

    3   foreseeable the two defendants were professional traders,

    4   that they would use the DTCC, a common clearing firm.

    5               The last charge is money laundering, conspiracy to

    6   comit money laundering.      There are two different types of

    7   money laundering.     One's called promotional money laundering

    8   and the other is called concealment.         The idea here is that

    9   the defendants have to be found to have agreed to transport

   10   money, whether by wire or otherwise, outside of the

   11   United States, and that they did this intending that the

   12   money be used to promote illegal activity or to conceal the

   13   nature of the illegal activity.        You can find one or the

   14   other.    Okay?   And you know that happened.         You saw multiple

   15   references in payment to hackers during this case in emails.

   16   And you also have wire transfers at that Trudeau Solutions,

   17   we talked about that.      That's the company that the hackers

   18   used.    You saw references to that in e-mails, and you see it

   19   right here.    And I think everyone can agree that without

   20   payment to hackers, there would be no securities fraud or

   21   wire fraud, right?      And wire fraud and securities fraud you

   22   have to find that the money laundering is done in

   23   furtherance of the wire fraud and securities fraud.

   24               Now, as to the concealment part, you know that

   25   payments are concealed because Khalupsky doesn't get paid at



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 84 of 237 PageID #: 3433


                               Summations of Ms. Nestor                    3059


    1   Dolphin, he gets paid at Carese, right?

    2               And also lastly, you also need to find venue for

    3   this count and venue's sustained for this count and the

    4   other one that we've been talking about.

    5               Ladies and gentlemen, I have now gone through the

    6   evidence with you, and I submit that the Government has

    7   established beyond a reasonable doubt that these defendants

    8   stole and they cheated.      They're part of a criminal

    9   conspiracy to deceive the newswires, and the company's

   10   press releases were stolen.       The deception permeates this

   11   scheme and the defendants are part of it all.          They were

   12   trading on stolen press releases and made millions of

   13   dollars.    They saw an opportunity to make easy money and

   14   they took it.     Their deception lasted years and they

   15   perfected their method as they went along.

   16               The evidence presented to you proves beyond a

   17   reasonable doubt that the defendants are guilty of the

   18   crimes that they've been charged with.         Now, we want to

   19   thank you for your time here, because you paid attention.

   20   You paid attention to this case, and we really appreciate

   21   it.

   22               After both Defendants finish their summation, we

   23   will have an opportunity to speak to you again.          At that

   24   time, we'll ask you to return the same verdict that is

   25   supported by the evidence and by your common sense,



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 85 of 237 PageID #: 3434


                                       Proceedings                         3060


    1   defendants are guilty on all counts.

    2               Thank you.

    3               THE COURT:     All right.    I think it is a logical

    4   point, although a little early, but we have lunch coming.

    5   It is a logical point to break before we hear from Defense.

    6   So we will do that.       And, again, I am urging you to do not

    7   have any discussion among yourselves about the case or

    8   anything that you have heard.        And we will resume in 45

    9   minutes at 12:20.

   10               Enjoy your lunch.

   11               THE COURTROOM DEPUTY:       All rise.

   12               (Jury exits the courtroom.)

   13               (The following matters occurred outside the

   14   presence of the jury.)

   15               (Lunch recess taken.)

   16               (Continued on the next page.)

   17

   18

   19

   20

   21

   22

   23

   24

   25



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 86 of 237 PageID #: 3435


                                       Proceedings                           3061


    1                    A F T E R N O O N       P O R T I O N

    2                                   --oO0Oo--

    3               (In open court; jury not present.)

    4               THE COURT:     Okay.

    5               (Short pause.)

    6               THE COURTROOM DEPUTY:       All rise.

    7               (Jury enters.)

    8               THE COURT:     All right.    Please be seated,

    9   everyone.

   10               Mr. Brill?

   11               MR. BRILL:     Thank you, Your Honor.

   12               Good afternoon.

   13               The prosecutor just stood up here for almost three

   14   hours and not one mention of their star witnesses'

   15   testimony, Arkadiy Dubovoy and Igor Dubovoy.            Not one

   16   mention of what you all observed in this courtroom.            The

   17   lies, the deceit, the deception.         Ignored.      Not mentioned.

   18   Why?   Why?   They know, ladies and gentlemen, that it's Igor

   19   and Arkadiy who hold their case together; they are the glue

   20   to their case.     I mean, it's Arkadiy, ladies and gentlemen,

   21   who tells you about this meeting, this so-called meeting in

   22   the Atlanta airport with Vitaly Korchevsky and Garkusha.

   23   And it's Igor who tells you all about these devices and

   24   texts and e-mails, websites.        They are the ones that

   25   describe this scheme for you, so if they are unreliable, if



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 87 of 237 PageID #: 3436


                                       Proceedings                             3062


    1   they are dishonest, then their case falls.             Without them,

    2   there's no way for the government to prove their case beyond

    3   a reasonable doubt, ignored, and that's because the

    4   prosecutors know how unreliable they are.          And that's

    5   because the prosecutors know how dishonest they are.            The

    6   prosecutors did not mention the testimony that you heard,

    7   but later in my summation, you bet that I will.

    8               So, almost four weeks now, ladies and gentlemen, I

    9   stood right here and gave you my opening statement, and I

   10   told you that you are about to sit through a trial where the

   11   government would present to you giant binders which contain

   12   tens of thousands of pages; thousands of documents; more

   13   than 30 witnesses; hundreds, thousands of exhibits;

   14   spreadsheets, charts; diagrams; devices; e-mails.            I told

   15   you that's what you will see.        And just like I said way back

   16   when we started, out of all of that, here's what you won't

   17   see:   You'll never see in any of those things a single

   18   stolen press release that was possessed by Vitaly

   19   Korchevsky.    And that statement came true, ladies and

   20   gentlemen.    Not one.     Four years of that alleged conspiracy

   21   from 2011 to 2015, and there's not one stolen press release

   22   in Vitaly Korchevsky's possession for them to show you.            A

   23   thousand trades were done, supposedly, on these stolen press

   24   releases.    Not one.     I'm sure the best agents in the

   25   business, the Secret Service, the FBI, unable to provide to



                                 David R. Roy, RPR, CSR, CCR
                                    Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 88 of 237 PageID #: 3437


                                       Proceedings                          3063


    1   you an actual press release that was possessed by Vitaly

    2   Korchevsky.    Out of all the people that testified before

    3   you, not one came to tell you that they saw Vitaly

    4   Korchevsky in possession of a stolen press release.           And I

    5   told you more, ladies and gentlemen, when we spoke or when I

    6   spoke four weeks ago.      I told you that you wouldn't see

    7   evidence that shows that Vitaly actually accessed an actual

    8   press release or that there were any press releases, stolen

    9   press releases, on any of his devices.         And you saw a couple

   10   of links, you saw e-mail addresses, you saw passwords, and,

   11   yes, some made their way to Vitaly Korchevsky, but the

   12   government has never shown you evidence that Vitaly

   13   Korchevsky ever accessed these things in order to possess

   14   the stolen press release.       No evidence, ladies and

   15   gentlemen, of any stolen press release accessed by Vitaly

   16   Korchevsky on any of his computers, his phones, on his iPads

   17   or any of his other devices that were shown to you.           And

   18   this is the stolen press release, ladies and gentlemen.

   19   This is the thrust of the government's case, the heart of

   20   the case, the basis of this entire supposed conspiracy, the

   21   entire crime, the accusation that Mr. Korchevsky possessed

   22   and accessed stolen press releases and traded on them

   23   knowingly, but they have given you no evidence of it except

   24   the word of men who lie and men who cheat, like the

   25   Dubovoys.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 89 of 237 PageID #: 3438


                                       Proceedings                         3064


    1               On top of that, ladies and gentlemen, I told you

    2   that out of all the texts, out of all the e-mails and the

    3   communications that were presented in this case, you will

    4   not see any evidence that Vitaly Korchevsky communicated

    5   with any of the hackers, visited with any of the hackers,

    6   met with any of the hackers, negotiated with any of the

    7   hackers, or ever paid or transferred any money to a hacker,

    8   and that turned out to be true as well.

    9               We saw loads of devices, we saw lots of evidence

   10   of hacks, but we saw no connection between Vitaly Korchevsky

   11   directly with the hacks.       We saw e-mails from hackers like

   12   Warning GP and Positive 1 and we heard about Alex and Ivan,

   13   but you saw no connection between those individuals and

   14   Vitaly Korchevsky.      We saw access, evidence of access, by

   15   these hackers to the Dubovoys brokerage accounts and bank

   16   accounts.    They never accessed Vitaly Korchevsky's accounts,

   17   and you saw all of them.       We saw IP address after IP address

   18   presented to you, charts, spreadsheets, but no connection

   19   between Vitaly Korchevsky and the hackers.            There is just no

   20   evidence, ladies and gentlemen, that Vitaly Korchevsky had

   21   anything to do with these guys.        And like the press

   22   releases, the hackers are the thrust of the case, yet

   23   there's no evidence that connects them.

   24               I also told you something else when I spoke to

   25   you.   I told you that this case would be about two kinds of



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 90 of 237 PageID #: 3439


                                       Proceedings                         3065


    1   men, the kind of men like Arkadiy and Igor Dubovoy who lie

    2   when they can, who cheat when they can, who steal when they

    3   can, who are arrogant and selfish and who care little for

    4   anyone else unless it gets them ahead, the kind of men

    5   always looking for a scam, always looking for a deal, always

    6   looking for a way out, compared to another kind of man, like

    7   Vitaly Korchevsky, who, as you heard from the evidence, is a

    8   principle man, a religious man, a man who has an effect on

    9   his community and his church, a man who is worthy enough for

   10   others to take time out of their daily life to travel and

   11   come here to tell you what they think of him from as far as

   12   the West Coast to do that with nothing to gain but their

   13   interest to share with you their opinion and what they know

   14   to be Vitaly's reputation, which is as a helper and a giver,

   15   one who buys homes for them and sponsors them to come into

   16   this company, one who is honest, one who's accountable, one

   17   who offers good will, one who's truthful, one who's

   18   trustworthy.     Completely the opposite from the government's

   19   star witnesses.     And it should be clear that as a result of

   20   Vitaly Korchevsky's good nature, of his willingness to help,

   21   of his agreement to share his financial skills and expertise

   22   with the Dubovoys, like he did in 2000 and like he did again

   23   in the year 2011 with Arkadiy, he is the one that ends up

   24   kept in the dark, he is the one that ends up cheated and

   25   manipulated, used by the Dubovoys for their selfish gain.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 91 of 237 PageID #: 3440


                                       Proceedings                         3066


    1   He is the one who gets used.       He is the one who gets the raw

    2   deal.   And despite that, despite that fact, the little

    3   evidence that they have against him, he's the one that sits

    4   before you being prosecuted by the word of liars and

    5   cheaters with his future in the bowels facing serious

    6   consequences from being accused of serious crimes, really

    7   serious, while the hackers are on the loose still hacking,

    8   while Pavel is free somewhere in Russia.         While Arkadiy gets

    9   a deal, while Igor gets a deal, while Garkusha gets a deal,

   10   he sits here.

   11               Like I said from the beginning, ladies and

   12   gentlemen, this is where Mr. Korchevsky's American dream

   13   became an utter nightmare, and it's my opportunity now, for

   14   the little time we have left, to ask you to end that

   15   nightmare, and the way to end it is to find Vitaly

   16   Korchevsky not guilty, which is what the evidence that was

   17   presented and the lack of evidence that was presented calls

   18   for.

   19               Before I review the evidence with you, I want to

   20   bring up something that I urge you to think about throughout

   21   the summations and certainly throughout your deliberations,

   22   and it's what I would submit to be maybe the most important

   23   aspect of any criminal trial, certainly this one as well,

   24   and it's not me, it's not defense lawyers, it's not the

   25   government lawyers, it may not even be the defendant, but



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 92 of 237 PageID #: 3441


                                       Proceedings                            3067


    1   what it is is the idea that the government has the burden of

    2   proof in this case and in any case, not Vitaly Korchevsky.

    3   And to meet that burden, as you will hear from the Court,

    4   they must prove each and every element of each and every

    5   crime beyond a reasonable doubt, and that will be an

    6   incredible jury instruction for you to focus on, to rely on,

    7   to base your verdict on.       And the reason why it is so

    8   important is because I know this is not an easy case.           I

    9   understand what was presented.        I understand how certain

   10   things appear.     I recognize that as human beings, some may

   11   be concerned, some may question, some may have -- some may

   12   pause and feel that something's not right.            Some actually

   13   may feel in their gut that Vitaly Korchevsky is guilty, or

   14   they have a hunch or maybe they think he did it, but all

   15   those things, all those feelings is not good enough.           That's

   16   not enough for beyond a reasonable doubt, and that's not how

   17   you'll hear Judge Dearie define.        And I urge you that as you

   18   review the evidence and think about it all when you

   19   deliberate, that you view the evidence with that burden in

   20   mind, and if you do, the only conclusion that you will come

   21   to is that Vitaly Korchevsky is not guilty.

   22               You know, our system -- trial is not about the

   23   quantity of evidence, it's not about who can put on the most

   24   witnesses or present the most pieces of evidence or the most

   25   spreadsheets or the most slides, the best technology, the



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 93 of 237 PageID #: 3442


                                       Proceedings                         3068


    1   biggest binders, it's not who can talk the longest in the

    2   summation.    It's only about one thing:       Did the government

    3   prove their case against Vitaly Korchevsky beyond a

    4   reasonable doubt?     Because there's been plenty of quantity,

    5   ladies and gentlemen; witnesses, brokerage accounts, bank

    6   accounts, spreadsheets, photographs, e-mails, phone

    7   extracts, IP data, P data and charts.         But with all of that,

    8   they still don't have forensic connection that Vitaly

    9   Korchevsky accessed press release.        They still don't have

   10   evidence that Vitaly Korchevsky knowingly traded on stolen

   11   information, and with all of that, they're still relying,

   12   although they won't say it during summation, on those who

   13   lie and cheat.

   14               So there's a couple of aspects of this case that

   15   we do not dispute.      One of them is that there was a hack.

   16   Certainly, no dispute.      Servers were compromised during

   17   certain parts of the year between 2011 and 2015, and those

   18   who did some of that hacking were based in some apartment in

   19   the Ukraine -- Alex and Ivan -- and you saw their computers,

   20   Warning GP.    There's no doubt whether those hacks occurred,

   21   and we never disputed it, but that's not what this case is

   22   about.    What we were trying to demonstrate with our

   23   questions about the hack, ladies and gentlemen, was the lack

   24   of evidence, the lack of connection between the hacked

   25   material in the hands Vitaly Korchevsky and the lack of



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 94 of 237 PageID #: 3443


                                       Proceedings                           3069


    1   connection between the hackers themselves and Vitaly

    2   Korchevsky and any of his devices.        This is where you should

    3   focus.    This is where you will find reasonable doubt.

    4               And here's another thing that's clear, ladies and

    5   gentlemen, that this scheme was hatched and masterminded and

    6   kept alive by the Dubovoy family, and they kept it all in

    7   the family.    It was Pavel who first met the hackers in the

    8   Ukraine, and then he contacted Arkadiy and brought him into

    9   this scheme.     And then it was Arkadiy, the father, who had

   10   no trouble bringing his son into this criminal scheme.            It

   11   was the Dubovoys who communicated with the hackers.           It was

   12   the Dubovoys who answered to the hackers.         It was the

   13   Dubovoys who negotiated with the hackers.         It was the

   14   Dubovoys whose accounts were monitored by the hackers, who

   15   paid the hackers, who were accountable to the hackers.            And

   16   then, ladies and gentlemen, it was the Dubovoys who accessed

   17   the press release, who got the press releases and shared

   18   that information with Momotok and Garkusha.           And later it

   19   was Igor who set up the Rupion account, not Vitaly

   20   Korchevsky.    It was Igor who set up the V Marken account,

   21   not Vitaly Korchevsky.      It was Igor that set up the Loscal

   22   account, not Vitaly Korchevsky.        It was Igor who received

   23   the press releases and then forwarded the press releases to

   24   Pavel and Pychnenko and S. Fincks, all the names you heard.

   25   He's the one who collected the money, who wired the money,



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 95 of 237 PageID #: 3444


                                       Proceedings                         3070


    1   who ran the scheme, and it was the Dubovoys who controlled

    2   the information that came from the hackers, and all of that

    3   stuff was kept from Vitaly Korchevsky, and that's because

    4   given who Vitaly Korchevsky was, and you heard a lot of

    5   evidence about that, they had to keep him in the dark.

    6               If you were in the Dubovoys' inner circle, ladies

    7   and gentlemen, like Pavel and Pychnenko, Arkadiy's driver,

    8   Garkusha, you benefitted.       But when you're not, like Vitaly

    9   Korchevsky, you get used for your knowledge, for your

   10   skills, for your generosity, and you get kept in the dark

   11   and you wind up here.

   12               So the question, ladies and gentlemen, is not did

   13   the hacks happen.     They did.    The question is not were the

   14   Dubovoys responsible for this entire scheme, they obviously

   15   were.   The question is, within that Dubovoy web, whether

   16   there was any evidence that Vitaly Korchevsky had any

   17   knowledge of these hacks or had knowledge of what the

   18   Dubovoys were doing with these stolen press releases, and

   19   that answer, based on this evidence, is no.           Ask yourselves,

   20   ladies and gentlemen, ask yourselves this question as you

   21   think about the evidence and deliberate.         Ask yourselves

   22   what you would expect to see, what you would want to see if

   23   Vitaly did have the knowledge of the stolen press release

   24   and did knowingly join a fraudulent trading scheme like

   25   this.   You would want to see some connection with the



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 96 of 237 PageID #: 3445


                                       Proceedings                            3071


    1   hackers, right?     You would want to see some evidence that he

    2   actually accessed a press release.        You would want to see

    3   some evidence of money for the hacking between Vitaly

    4   Korchevsky and the hackers, evidence of just one e-mail

    5   between the hackers and Vitaly Korchevsky.            After all, it

    6   was Vitaly Korchevsky that was doing the trading and making

    7   these hackers money, supposedly.        You would want to see some

    8   evidence that Vitaly Korchevsky was actually in possession

    9   of just one stolen press release.        That's what I would

   10   submit you would want to see if you believed Vitaly

   11   Korchevsky was involved in such a fraudulent scheme, but

   12   you've seen none, because there has been none.

   13               You know, the government speaks about money

   14   connections and they throw around bank statements and checks

   15   and talk about even money laundering charge, and they do it

   16   because it sounds sensational.        When someone would hear

   17   money, it would sound as if there was something sinful going

   18   on, but let's talk about the money, ladies and gentlemen.

   19   Let's look deeper into the money and let's not take the

   20   government's word for it as they place it upon you and want

   21   you just to assume that based on certain transactions, or

   22   lack of transactions, that that means that Vitaly Korchevsky

   23   was involved knowingly.

   24               Now, the government entered all of Vitaly

   25   Korchevsky's bank accounts, all of his brokerage accounts,



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 97 of 237 PageID #: 3446


                                       Proceedings                         3072


    1   all of his wires, all of his deposits and withdrawals; and

    2   after all of those documents had been entered, there's been

    3   no money connection between Vitaly Korchevsky and the

    4   hackers, no evidence that he paid them, no wires, no

    5   transfers, no chain that the money went from Arkadiy Dubovoy

    6   to the hackers.     The money, ladies and gentlemen, went from

    7   Arkadiy and Igor to Pavel to the hackers.         Vitaly Korchevsky

    8   had nothing to do with it.

    9               When thinking about the money, ladies and

   10   gentlemen, remember that it's the Dubovoys that hatched this

   11   scheme; it was the Dubovoys that masterminded it; it was the

   12   Dubovoys that manipulated others, like Vitaly, to help, so

   13   they controlled the money.       And what's more is that there's

   14   really no money connection between Vitaly Korchevsky and the

   15   Dubovoys, which is supposedly something that should be part

   16   of this trading scheme.      You heard a discussion about the

   17   agreement that Vitaly Korchevsky would get 12 percent of

   18   what he made for the Dubovoys in trading.         Where is it?

   19   Where is the 12 percent of the four years of the millions of

   20   dollars that were traded?       Yes, you did see a check for

   21   $70,000.    That's true.    But shouldn't it be $700,000, couple

   22   of million dollars after so many millions were made from

   23   this trading and Vitaly Korchevsky is making 12 percent of

   24   that?   Shouldn't you see that?       If the government is going

   25   to allege that that was the agreement between Vitaly and the



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 98 of 237 PageID #: 3447


                                       Proceedings                          3073


    1   Dubovoys, don't you want to see proof that indeed Vitaly

    2   Korchevsky made 12 percent like they agreed to?          I mean, you

    3   have been given a check for $70,000, and then you saw a

    4   ledger that Arkadiy says that he drafted but could hardly

    5   explain, could hardly remember, didn't know what the

    6   breakdown was, and had a hard time putting it in context.

    7               So what kind of scheme, at least as far as Vitaly

    8   is concerned, is this?      Of course there should be a money

    9   connection between Vitaly and the Dubovoys, that's what the

   10   government's theory is, but you really have not seen it.

   11   You know, what you did hear is a forensic accountant come in

   12   and very willingly talk about Vitaly Korchevsky and his

   13   income and his tax returns.       You know for sure that if there

   14   was money that was transferred between Vitaly Korchevsky and

   15   the Dubovoys as a result of this scheme, that forensic

   16   company accountant would have been the first one to tell us.

   17   That would have been the first question out of the

   18   prosecutor's mouth.      But nothing.    What is important is that

   19   any money that was exchanged between Vitaly Korchevsky and

   20   the Dubovoys or transferred between Vitaly Korchevsky's

   21   accounts was not concealed, it wasn't disguised, you didn't

   22   hear any backroom transfers or cash in a brown bag or

   23   payments made in some alley or in some secretive way.           I

   24   mean, have you seen evidence, any evidence, that there was

   25   any attempt to hide any money that Vitaly Korchevsky



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 99 of 237 PageID #: 3448


                                       Proceedings                         3074


    1   transferred, withdrew, deposited, wired?         The government was

    2   very quick to bring in a JPMorgan employee to tell us about

    3   a couple of wires that went from E*TRADE to NTS Capital.

    4   E*TRADE being Vitaly's stock brokerage account, and NTS

    5   Capital being his fund.      And you heard big numbers; a

    6   million dollar transfer, there was a $5 million transfer.

    7   That exists.     But if you look deeper, it was all there out

    8   in the open.     In fact, NTS Capital Fund is based at 1709

    9   Slitting Mill Road.      That's Vitaly Korchevsky's home.       Some

   10   criminal trying to transfer criminal money, criminal

   11   proceeds to his home address for a JPMorgan to see and for

   12   there to be a wire statement to be presented.          That's some

   13   mastermind.    That's some coconspirator.       But you have all

   14   the records, you see all the trades, you see all the wires,

   15   you see all the bank accounts.        Nothing is concealed,

   16   nothing is hidden, nothing is disguised.         In fact, there was

   17   a million dollar wire that was done in a legitimate way,

   18   according to all the witnesses, when it came to the SNT

   19   fund, and that was very consistent on what Vitaly Korchevsky

   20   was doing for the Dubovoys.       It was just a way to maybe

   21   trade more and make more money with a fund where you can get

   22   more leverage.     So the money that traded between the

   23   Dubovoys and Vitaly Korchevsky, according to everyone, was

   24   legitimate and legal.      So don't get lost in the idea that

   25   some money changed hands, and big money, I understand.            When



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 100 of 237 PageID #:
                                    3449

                                     Proceedings                          3075


  1   you hear a million dollar transfer or five million dollar

  2   transfer, that raises eyebrows, people perk up, I understand

  3   that, but I would submit that it is a juror's job to not get

  4   caught up on the surface, to not fall into a trap that any

  5   lawyer, defense or the government, presents to you, but to

  6   look deeper into it and to question as to whether or not it

  7   makes sense.     So if there's any money that was exchanged

  8   between Vitaly Korchevsky and the Dubovoys, it certainly

  9   wasn't hidden, it wasn't disguised, and it's hard to see how

 10   it had anything to do with this supposed scheme.

 11               What there is evidence of is that there was a

 12   legitimate business ventures that Vitaly tried to engage

 13   with Arkadiy Dubovoy about, and you heard that there was

 14   plenty.    You heard about AWD, and you heard about some Spain

 15   real estate, and you heard about ACS, and there was an

 16   e-mail that the government put forward to you, and it seems

 17   to me that that e-mail confirms that there was potentially

 18   expenses that went back and forth between Arkadiy Dubovoy

 19   and Vitaly Korchevsky, and the expenses were made for these

 20   legitimate business ventures.       You didn't hear anybody deny

 21   that.   You didn't hear anybody come in and say:         Yeah, we

 22   called it in the annual filing for AWD Technology for the

 23   state of Delaware for $772, but it was really part of the

 24   12 percent for the hackers.       You didn't hear any testimony

 25   about that.    You heard only that this is legitimate expenses



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 101 of 237 PageID #:
                                    3450

                                     Proceedings                         3076


  1   which explain legitimate transfers and exchanges between

  2   Vitaly Korchevsky and Arkadiy Dubovoy.

  3               So, again, you want to see some type of money

  4   transferred between two criminal coconspirators to keep the

  5   conspiracy alive, but you are given none of it.

  6               The government also tries to bring in the idea

  7   that Vitaly Korchevsky's devices, ladies and gentlemen,

  8   connect him to this illegal scheme and shows his knowledge

  9   and shows his criminal intent, and this might be one of the

 10   areas where some people might say:        Why does he have it?

 11   But let's talk about it.

 12               First of all, these devices are seized from

 13   Vitaly's home in August of 2015, no doubt about it, but

 14   don't fall into the trap the government throws them at you

 15   and says:    Look at all these devices, Vitaly Korchevsky must

 16   be involved and must have known about this criminal

 17   conspiracy.    None of those devices, ladies and gentlemen,

 18   prove that Vitaly Korchevsky ever had a press release in his

 19   hand.   None of those devices -- the phones, the iPad, the

 20   laptops -- prove that, beyond a reasonable doubt, that

 21   Vitaly Korchevsky ever accessed a stolen press release or an

 22   illicit website that you may have seen in an e-mail or an

 23   e-mail address, and none of those devices actually contain a

 24   stolen press release, ladies and gentlemen, the crux of the

 25   case, the reason we are here.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 102 of 237 PageID #:
                                    3451

                                     Proceedings                           3077


  1               So when you are thinking about these devices and

  2   wondering why, keep this in mind, that every single device

  3   is connected to Igor Dubovoy.       Igor is the glue that holds

  4   these devices together.      It's Igor that buys these devices

  5   and gives them to Vitaly.       It's Igor that sets them up,

  6   loads them up, installs the software, uses them.           It's Igor

  7   that's connected to these devices.        And it's Igor, ladies

  8   and gentlemen, who is responsible for what's on them, not

  9   Vitaly.    The best example, the best example for that is the

 10   iPad.   The iPad that the government was willing to show you

 11   and felt that it helped their case.        Well, I disagree.      The

 12   best example to show how Igor is responsible for whatever's

 13   on these devices is the iPad.       First you hear evidence --

 14   you heard evidence, ladies and gentlemen, that this iPad was

 15   bought back in 2011 by Arkadiy Dubovoy, not Vitaly

 16   Korchevsky.    And you heard Arkadiy Dubovoy sent one of his

 17   assistants or one his employers to go buy this iPad.           And

 18   then you saw from the extraction report, if you look on your

 19   screens, ladies and gentlemen, when it says device name,

 20   device name, which is the person who sets it up, gives it a

 21   name -- we've all done that on a computer or a phone, an

 22   iPad -- and this says Mark's iPad.        Well who's Mark?     It's

 23   not Vitaly.    It's not anybody in Vitaly's circle, but we

 24   found out that it's Arkadiy's son.        That's who Mark is.

 25               So what makes more sense here, ladies and



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 103 of 237 PageID #:
                                    3452

                                      Proceedings                             3078


  1   gentlemen, that this iPad is being bought for Vitaly

  2   Korchevsky, or that Arkadiy Dubovoy sent his employer out to

  3   buy an iPad for his son, Mark?

  4               The government is quick to show you what was on

  5   that iPad three years before Vitaly Korchevsky was in

  6   possession of it.     Three years.       They found it in 2015 with

  7   Mr. Korchevsky, and the artifacts that you were shown in

  8   evidence related three years before that, 2012.             The first,

  9   you saw a Skype call, ladies and gentlemen, between Igor,

 10   Pavel, and Roman in 2012.         That was an artifact on the iPad.

 11   You don't see an indication that Vitaly was part of that.

 12   And certainly, these individuals, part of a Skype call in

 13   December of 2012, it couldn't have been in Vitaly

 14   Korchevsky's possession at that point and have them part of

 15   this Skype call without Vitaly Korchevsky.              Certainly, he

 16   would be part of this if he was in possession of it.             What

 17   else is on there?     There's a user account.           Who sets up the

 18   user account?     Igor.     In December of 2012.        And do you

 19   remember how he sets it up?         With an address of 123 Main

 20   Street.    Clearly, an address that is trying to be concealed

 21   and disguised.     But not by Vitaly.

 22               What else is on the iPad that the government

 23   argued about?     The Stargate 11 website.        Five months earlier

 24   in July of 2012, three years before Vitaly Korchevsky had

 25   it, five months earlier before Igor set up the user account.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 104 of 237 PageID #:
                                    3453

                                     Proceedings                         3079


  1   What else?

  2               (Continued on the following page.)

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 105 of 237 PageID #:
                                    3454

                              Summations of Mr. Brill                       3080


  1               MR. BRILL:     What else.    Igor Dubovoy and the Option

  2   House artifact.     You heard that Igor Dubovoy traded in Option

  3   House, Options House.       That was his brokerage account.

  4               So every single, up until this point, on this iPad

  5   points to Arkadiy and there is more.          Dawson, APD Capital, all

  6   those companies that are related to the Dubovoys, not to

  7   Vitaly Korchevsky.      There is nothing related to Vitaly

  8   Korchevsky on this e-mail except SKorchevsky the only KORCH

  9   that we searched in there in 2015.          Who is that?     His wife's

 10   name is Svetlana, who you are heard about, SKorchevsky.

 11   That's the extent of what is on that iPad.

 12               So this is an example, ladies and gentlemen, that

 13   the Government will present to you, hey, here is an iPad, he's

 14   obviously guilty because look at all of the things that are on

 15   this, ladies and gentlemen.        But if you look deeper, if you

 16   don't fall into that trap, then what you're left with is an

 17   iPad that's full of Igor Dubovoy and nothing about Vitaly

 18   Korchevsky.

 19               So keep that in mind.       Dissect this evidence,

 20   explore it, don't accept it without thinking about it.              I urge

 21   you, because this is the kind of thing that you will find.

 22               And the Government goes further in trying to show

 23   guilt when there is an innocent explanation or try to throw

 24   something at you to show that Vitaly Korchevsky is clearly

 25   part of this scheme and clearly knows clearly involved.             And



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 106 of 237 PageID #:
                                    3455

                              Summations of Mr. Brill                         3081


  1   that is the artifacts that they presented to you, which were

  2   found on laptops and were found on phones, and we've already

  3   gone through the iPad.       But what is really there, ladies and

  4   gentlemen, and what is the explanation for it.

  5               Over five years of the conspiracy and you see a

  6   couple of artifacts that are on these devices.             Don't fall

  7   into that trap, that just because they are there that means

  8   Vitaly Korchevsky is guilty.        Think about it.

  9               Listen to what I can tell you right now.            And what I

 10   will tell you is that if you look deeper into these devices

 11   you'll see that it's Igor that is the connection to them.

 12   It's Igor Dubovoy that is in control.          Any artifacts that are

 13   on these devices that are found with Vitaly Korchevsky come

 14   from Igor not Vitaly.

 15               The big ones, vmarken, ladies and gentlemen.            You

 16   saw the Government present evidence that on December 9, 2014,

 17   there were two indications that that particular laptop

 18   accessed or there was an artifact of vmarken.            But what does

 19   that really tell us?      That Vitaly Korchevsky accessed vmarken,

 20   set up vmarken, went on to vmarken?          No.   It tells that

 21   vmarken was on that computer or there was an artifact of

 22   vmarken on the computer.       But that's a computer that Igor

 23   bought, that Igor loaded up with Office 365.            Keep that in

 24   mind when you hear argument about vmarken.

 25               What did you see actually?        You saw two indications



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 107 of 237 PageID #:
                                    3456

                              Summations of Mr. Brill                     3082


  1   that vmarken, of vmarken artifact on that particular computer.

  2   Why aren't there 200 contacts?         If vmarken is the e-mail that

  3   Vitaly Korchevsky is supposed to be using in order to access

  4   press releases, I mean, there is 140, 150 press releases in

  5   Rupion, which we'll get to, why isn't vmarken accessed on that

  6   computer ten times, 50 times, 200 times?           Maybe it's the most

  7   important reason, and that's that Igor Dubovoy told the

  8   federal agents when he spoke to them that vmarken was never

  9   used by Vitaly Korchevsky.        The fact that the Government

 10   presents to you a device with vmarken should be discounted.

 11               The Government presents to you evidence of the idea

 12   of this Loscal e-mail address.         We heard the Government during

 13   the trial and during the closing make a big deal out of this.

 14   I ask you to put yourself in your life's experience and ask

 15   yourself if you've ever received an e-mail or a text that you

 16   don't know where it came from or that you did not seek, you

 17   did not request.      And that you don't access, you just simply

 18   receive it.    You can't avoid receiving it.          You can't make it

 19   harder for the sender to send it to you.           That's what happens

 20   here.

 21               You saw no evidence that Vitaly Korchevsky requested

 22   Loscal.    He's not requesting this material.          He shouldn't be

 23   responsible for somebody else's decision to send it to him.

 24               The important question, ladies and gentlemen, is not

 25   that it was sent, because there is no control for the receiver



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 108 of 237 PageID #:
                                    3457

                              Summations of Mr. Brill                           3083


  1   on that, unless there was evidence that he asked for it, which

  2   there isn't; the important question is where is the evidence

  3   that it was ever accessed, where is it on any of the Vitaly

  4   Korchevsky's devices?       Any of them.     Not one artifact in

  5   Loscal found on any of the devices.

  6               This is supposed to be 2015 where the conspiracy is

  7   buzzing at that point between Vitaly Korchevsky, supposedly,

  8   and Igor Dubovoy.      He has devices when he's arrested.           They

  9   are searched.     You know they are searched.         Nothing on Loscal.

 10               The fact that it was sent and not requested is not

 11   enough for you, as jurors, to find criminal intent, criminal

 12   knowledge beyond a reasonable doubt.

 13               So another example, ladies and gentlemen, that when

 14   you look deeper into things, questions arise.            I just urge you

 15   to ask those questions among each other.           And if you do, that

 16   is where the reasonable doubt may be found.

 17               Rupion, this is the big artifact where e-mail --

 18   where press releases are found in the Rupion account.               But

 19   ladies and gentlemen, this is a Dubovoy special.             This is an

 20   Igor-controlled website.       This is an Igor website all the way.

 21   And that when Igor is arrested, it is Igor who tells Agent

 22   Pierce about Rupion.

 23               The Government didn't know about it, wasn't

 24   following it.     It was Igor who set it up.        It was Igor who

 25   logged in and searched for it.



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 109 of 237 PageID #:
                                    3458

                              Summations of Mr. Brill                         3084


  1               And we have to take Igor's word for what is going on

  2   with Rupion.     We have to take Igor's word about who accessed

  3   Rupion.    But Igor's word is not that great, as you heard

  4   during this trial, and that we'll speak about.             If it's all

  5   connected to Igor, Rupion, and Igor's word can't be trusted

  6   and is unreliable, then so is any testimony regarding Rupion.

  7               But even more, ladies and gentlemen, even if you

  8   credit Igor about telling the truth about Rupion, there is no

  9   evidence that connects Vitaly Korchevsky with Rupion.               Other

 10   than Igor's word, there is no forensic evidence.             There is no

 11   laptops or computers or iPhones or iPads that connect Vitaly

 12   Korchevsky with Rupion.       Others have access to Rupion, because

 13   Igor told us, Pavel, Pychnenko, we see no evidence that

 14   connects Vitaly Korchevsky with it.

 15               We heard a lot about Rupion.         We saw a lot about

 16   Rupion.    There is 145 stolen press releases in Rupion.            There

 17   is no dispute about that, Igor was stealing press releases.

 18   But that's not why we're here.         Because even with all the

 19   testimony about Rupion, there is no sufficient evidence that

 20   exists that Vitaly Korchevsky ever possessed the stolen press

 21   release or ever accessed the press release no matter what

 22   Igor's testimony is about Rupion.

 23               The fact that it exists is not enough.           The fact

 24   that the Loscal e-mail exists, is not enough.            You should ask

 25   for more.    You should want to see more before you make the



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 110 of 237 PageID #:
                                    3459

                              Summations of Mr. Brill                        3085


  1   determination as to whether or not the Government can prove

  2   anyone guilty beyond a reasonable doubt.           Don't you want to

  3   see someone accessing or possessing what they claim to be

  4   stolen, then knowingly trading on that?

  5               While we're talking about devices, ladies and

  6   gentlemen, the Government also wanted to put before you the

  7   evidence that Vitaly Korchevsky had a safe in his house.              And

  8   in that safe, as you see on the screen, the Government claims

  9   that when the agent went in to search it there were three

 10   phones in a bag.      In fact, I think one was pink, one may have

 11   not worked.    I don't think they were all extracted, maybe they

 12   were.    This is an example, ladies and gentlemen, of the

 13   Government throwing a fact at you and saying here look at

 14   this, doesn't this look bad, isn't this good evidence of

 15   guilt.

 16               But if you look closer, like the other evidence, you

 17   see that, first off, there is really no crime to have a safe

 18   for some of your belongings.        The safe is not hidden.         It's

 19   right there with clothes in a closet, all there to be seen.

 20   But maybe more importantly, ladies and gentlemen, is that the

 21   safe is there obviously to hold legitimate things, legal

 22   things, papers, passports, envelopes.          You heard Agent Taylor

 23   go in, who searched the safe, and said if there was something

 24   criminal in that safe, he would have taken it, he wouldn't

 25   have left it there.



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 111 of 237 PageID #:
                                    3460

                              Summations of Mr. Brill                      3086


  1               So what are we really supposed to assume from this

  2   safe and what was found in there?          It looks like Vitaly

  3   Korchevsky had a safe and kept legitimate things in there.

  4   And that's what that picture shows and that's what that

  5   evidence shows.     It's not hidden.       It's not kept from you.

  6   It's there with every other envelope, every other passport,

  7   every other piece of paper that was there for the agent to see

  8   and leave it.

  9               Couple of other things on the devices, ladies and

 10   gentlemen, that were brought by the Government.             I'll do it

 11   quickly.    The Government claims that Igor said that Vitaly

 12   threw away devices.      You got to trust Igor on that again.

 13   Without Igor, the star witness, who wasn't mentioned during

 14   their closing, you have no evidence that Vitaly Korchevsky

 15   threw away any devices.

 16               But there are devices that were found in Vitaly

 17   Korchevsky's house.      A couple of laptops, phones, iPad, it

 18   doesn't look like someone who is trying to destroy devices or

 19   get rid of them.

 20               Then there was the discussion about this hot spot.

 21   But I ask you, ladies and gentlemen, don't just hear that and

 22   assume guilt.     Understand that there is nothing criminal about

 23   a hot spot.    But more importantly, there is nothing that a hot

 24   spot does that hides what you're doing from the rest of the

 25   world.   It's alleged that Vitaly Korchevsky was supposedly



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 112 of 237 PageID #:
                                    3461

                              Summations of Mr. Brill                       3087


  1   using a hot spot in order to trade to avoid detection.              That's

  2   the testimony.     But does that make sense, ladies and

  3   gentlemen?    Because you heard in the IP testimony that and the

  4   brokerage testimony that that IP address still accesses the

  5   brokerage account.      The trade is still there for the world to

  6   see.   There is nothing hidden by a hot spot.

  7                The hot spot is being used when Vitaly travels,

  8   travels to Ukraine, Israel or overseas.           He's not the first

  9   person to do that, there is nothing criminal about that.              So I

 10   would submit that this is another example of the Government

 11   throwing something at you and wanting you to assume that it's

 12   guilt.

 13                I'll talk quickly about the IP addresses and the

 14   travel records.     This is where I'm not quite sure what the

 15   Government is trying to say because we have no dispute about

 16   what it shows.     So I would ask you to keep this in

 17   consideration, which is that we don't dispute that there are

 18   hackers in the Ukraine stealing information.            And we also

 19   don't dispute that Vitaly Korchevsky is accessing the

 20   Dubovoys' account and trading on it.          So if the IP address

 21   shows that Vitaly Korchevsky accesses his account and accesses

 22   the Dubovoys' account, then we admit it.           That's what he does.

 23   Because that's what he was asked to do.

 24                There is no dispute that Vitaly Korchevsky was

 25   traveling a lot, because that's what he does.            He travels



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 113 of 237 PageID #:
                                    3462

                              Summations of Mr. Brill                        3088


  1   around the country.      He travels around the world.         You heard

  2   it from our character witnesses, church functions, children's

  3   conferences.     You heard that from Mr. Sipko, and even Arkadiy

  4   said that.    So when travels to Philly or Mexico or Kiev or to

  5   Russia or Israel for these things, he traded as well.

  6                So there is nothing about the IP address evidence

  7   and there is nothing about the travel records that should lead

  8   anybody to think that that is evidence beyond a reasonable

  9   doubt or that helps you get to evidence beyond a reasonable

 10   doubt that he's guilty of this crime.

 11                He traded in the Dubovoys accounts, that's what he

 12   did.    So there is going to be IP addresses there.           And he

 13   traveled sometimes, and when he traveled he traded.

 14                It's important to realize, ladies and gentlemen,

 15   that nothing is being hidden by Vitaly Korchevsky.              When he

 16   travels, he uses his passport.         There is evidence of where he

 17   goes.   When he accesses the brokerage account, the trade is

 18   there, it's on the record.

 19                If Vitaly Korchevsky was connected to this crime and

 20   to the stolen press releases, you would expect to see more

 21   from these devices.      You would expect to see more from access

 22   on websites or to stolen press releases.           You would expect to

 23   see less doubt about who owned the devices, where they came

 24   from.   Even considering all of these devices and what the

 25   Government has put forth to you, I urge you to look at it and



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 114 of 237 PageID #:
                                    3463

                              Summations of Mr. Brill                        3089


  1   what you'll see is that there is doubt.           There is a lack of

  2   evidence that Vitaly Korchevsky ever accessed the stolen press

  3   release or ever knew that he was trading on stolen

  4   information.

  5               So I say this, ladies and gentlemen, the Government

  6   knows that.    And they know that the evidence with respect to

  7   these devices is weak.       So they bring to you trading evidence.

  8   They bring to you Dr. Canjels.         They need to bolster their

  9   case to show Vitaly Korchevsky's trading.

 10               Even looking at the trading evidence, ladies and

 11   gentlemen, you'll see that the case is insufficient as well.

 12   So let's take a look.

 13               I want to the first speak briefly about the experts,

 14   if I can.    First, Eugene Canjels.        Always testifies for the

 15   prosecution, employed full-time by the Government, unwilling

 16   to concede any point and only considered 2011 to 2015.

 17               On the other side, you had our expert witness,

 18   Michael Mayer, who testifies more than half the time for the

 19   federal Government, more than half the time, who lectures the

 20   SEC and the FDIC, who acknowledges Dr. Canjels' work and said

 21   that it was, these are rational slides.           And who considered

 22   all of Mr. Korchevsky's trading patterns, all of them, from

 23   2009/2010 in addition to the accused period.

 24               So overall, ladies and gentlemen, Mr. Mayer gave you

 25   a balance, unbiased analysis of VK's trading pattern.               That's



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 115 of 237 PageID #:
                                    3464

                              Summations of Mr. Brill                        3090


  1   what I ask that you remember when you're thinking about the

  2   trading evidence.

  3               I'll say one more thing, if I can, you heard there

  4   was a rebuttal case right after Mr. Mayer left the stand.              You

  5   know why that was, that was because Mr. Mayer brought out

  6   something the Government didn't bring out before you.               That's

  7   because Mr. Mayer brought out evidence about 2009 and 2010,

  8   that didn't help them.       And when they heard something that

  9   they didn't agree with or wanted to dispute, they scrambled

 10   and called Dr. Canjels back.        That wasn't a point for them,

 11   ladies and gentlemen, that was a reaction to Mr. Mayer, and

 12   evidence how effective and reliable Mr. Mayer was.

 13               They knew about the 2009 and 2010 brokerage

 14   evidence.    They knew what Mr. Mayer had said long before about

 15   that, before we ever came into this court.            So I want you to

 16   keep that in mind when thinking about the rebuttal testimony.

 17               Let's discuss, if we can, the trading evidence and

 18   show you, ladies and gentlemen, that if you look at the

 19   trading evidence you will see that the trading evidence is

 20   entirely consistent with innocent trading and legitimate

 21   trading.

 22               First, as you heard from Mr. Mayer, Mr. Korchevsky's

 23   trading is entirely consistent with how he traded between 2009

 24   and 2010, before this scheme ever began.           You know why,

 25   because he's an earnings trader.         You heard what that is.



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 116 of 237 PageID #:
                                    3465

                              Summations of Mr. Brill                           3091


  1   It's someone who trades at the end of the day.             It's someone

  2   who bets on what he thinks, or she thinks, the company is

  3   going to report based on what the company is anticipated of

  4   recording.    You heard that he invested a similar percentage of

  5   his account value in 2009 and 2010 that he did in 2011, 2015.

  6   It is just more money between 2011 and 2015.            You heard that

  7   he made money both times.        He made money between 2011 to 2015.

  8   And he gained over $200,000 in 2009 in stock gains.

  9                And if you looked at the tax records of 2009 you see

 10   that Mr. Korchevsky placed over $124 million in trade sales.

 11   The fact that if you look at 2009 to 2010 you will see the

 12   similarities.     You will see that it shows that between 2011

 13   and 2015 when looking at between 2009 and 2010 that

 14   Mr. Korchevsky's trades are innocent and consistent with how

 15   he always traded long before this scheme ever happened.

 16                I'll say one quick thing also about this window that

 17   the Government has alluded to.         There is no magic window,

 18   ladies and gentlemen, when you're an earnings trader.               The

 19   Government wants you to think that that's a magic time and

 20   that Mr. Korchevsky because he traded in a window he must have

 21   knowledge of when that window started and when that press

 22   release was uploaded.       But ladies and gentlemen, if you're an

 23   earnings trader, if you are someone who trades on the day or

 24   near to the day the company announces earnings, the odds are

 25   you're going to be in the window.          That doesn't mean he knows



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 117 of 237 PageID #:
                                    3466

                              Summations of Mr. Brill                     3092


  1   about the upload time, ladies and gentlemen, it just means

  2   he's an earnings trader.       And that's a product of normal

  3   earnings trading.      It just happens to fall in the window.        It

  4   doesn't mean he's aware of the window and is trading on stolen

  5   press releases, so please keep that in mind.

  6               The second thing I want you to keep in mind, if I

  7   can, ladies and gentlemen, is that the evidence is completely

  8   inconsistent with someone who is knowingly trading on stolen

  9   information.     Because if you look at what happened to his

 10   trading or what the results of his trades were, you would

 11   think if he had information it would be much different.

 12               Start with the 35 percent losses.          35 percent of his

 13   trades were losses?      That doesn't sound like someone who has

 14   inside information.      Wouldn't you expect to have fewer losses?

 15   30 percent opposite of what the earnings surprise was, meaning

 16   that the press release had an earnings surprise, it shows that

 17   the company was going to do something different than they were

 18   supposed to do, but Mr. Korchevsky trades opposite to that

 19   earnings surprise.      As it was said, he zigged when he was

 20   supposed to zag.      That doesn't sound like someone who has

 21   knowledge of inside information.

 22               Then there is DNDN, ladies and gentlemen, that the

 23   Government makes a big deal about, that's up on the screen.

 24   You'll hear, ladies and gentlemen, that he invested $200,000

 25   in this option but he had $1.8 million to invest, so it was a



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 118 of 237 PageID #:
                                    3467

                              Summations of Mr. Brill                     3093


  1   small part of his account value.         Why not invest more of it

  2   especially if he has knowledge of something that nobody else

  3   has?   Why not put it all in there?         With respect to DNDN,

  4   ladies and gentlemen, if someone had knowledge of what they

  5   were about to announce, they would have acted differently than

  6   Mr. Korchevsky acted.

  7               (Continued on next page.)

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                   Rivka Teich, CSR, RPR, RMR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 119 of 237 PageID #:
                                    3468

                              Summations of Mr. Brill                          3094


  1               MR. BRILL:     And it's late in the day, ladies and

  2   gentlemen, and you heard Ms. Nestor mention that it happened

  3   late in the day at 3:30 before DNDN made that announcement.

  4   Well, that's what earnings traders do.           So that fact alone

  5   doesn't mean he possessed stolen information and traded on

  6   DNDN as a result of it.        You know, this was 2011, the heart of

  7   the conspiracy that Mr. Korchevsky was supposedly part of this

  8   conspiracy trades on this stock.          So I have a question for

  9   you, ladies and gentlemen, why not share it with the Dubovoys?

 10   Isn't that the whole point?         Isn't the point of the conspiracy

 11   that if Mr. Korchevsky trades in the Dubovoys' account he gets

 12   12 percent of that gain and if he happened to trade in his own

 13   account he'll make that money as well, so why not do both?

 14   He's got a sure thing here, apparently, with DNDN.              Why not

 15   put an investment in his own account and make a

 16   hundred percent of whatever he makes, and then also make the

 17   same trade for the Dubovoys and make 12 percent of whatever he

 18   makes.   Why not trade it for the Dubovoys as well?             Unless

 19   it's not part of this conspiracy.          Unless it's not evidence

 20   that Mr. Korchevsky possessed stolen information with respect

 21   to DNDN.    Certainly the fact that he didn't trade for the

 22   Dubovoys is good evidence that he had no knowledge.               So don't

 23   get caught up in the trap that because Mr. Korchevsky made a

 24   lot of money with DNDN that that means he must have had the

 25   stolen press release.



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 120 of 237 PageID #:
                                    3469

                              Summations of Mr. Brill                         3095


  1               Same argument, ladies and gentlemen, with the trades

  2   that he doesn't make for the Dubovoys.           You heard from

  3   Dr. Canjels and Mr. Mayer that Vitaly Korchevsky trades about

  4   200 times in overlap with the Dubovoys and that makes sense

  5   because he's trading for the Dubovoys and that's what the

  6   Dubovoys are asking him to do, just like they asked him to do

  7   in the year 2000.      But on the other trades, close to 500, he's

  8   not trading in the Dubovoy account, why?            Why not?    Why not

  9   trade for them all the time?         Why not make 112 percent instead

 10   of whatever money you make in your own account?              He's got

 11   nothing to lose.      If he places an extra trade in the Dubovoy

 12   account that he has access to, then he makes that money in

 13   addition to what he makes on his own.           So ask yourself that

 14   this -- look at this evidence, and if you do, you'll see he's

 15   not trading as someone who is part of a trading scheme or else

 16   he would just put all the trades in the Dubovoy account and

 17   make more money.

 18               There was some evidence that was entered, ladies and

 19   gentlemen, with respect to the trading that was not discussed

 20   when it was entered and it was chats between Vitaly Korchevsky

 21   and someone at NTS Capital, which is his fund, and you see

 22   that on Defense Exhibit K and you'll see Defense Exhibit M.

 23   I'm not going to read through all of them because it's long,

 24   but if you go to the second page of the chat you see in -- I'm

 25   not sure if you can see it any clearer on your screen, but you



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 121 of 237 PageID #:
                                    3470

                              Summations of Mr. Brill                           3096


  1   see on November 6 of 2012 there is a conversation between

  2   Vitaly Korchevsky and someone at NTS Capital.             And what

  3   they're talking about there is stock tickers and Zacks

  4   ratings.    And if you look, you see there is a discussion

  5   between stock tickers and what Zacks rating is.              You see

  6   things like ARNA, Z3 pharma company, numbers look down next

  7   quarter, 26 percent short.        EIA Z4, numbers sloping this

  8   quarter and next, look short, thin traded stock.              RAX, Z3 but

  9   looks overbought.      This is a conversation that's being had

 10   between Vitaly Korchevsky and someone at his fund.

 11               Now why would he have this conversation about what's

 12   going on between these companies and Zacks?             Why would he care

 13   what this person at NTS Capital is saying about what Zacks

 14   thinks about these companies.         NES Z2, utility company, but

 15   looks and priced very interesting.          Numbers look bad and

 16   getting worse, but I don't know.          Insider bought 7K shares

 17   last month.

 18               This is legitimate research, ladies and gentlemen.

 19   This is not someone who trades on inside information.                  This is

 20   someone who's researching the company, wanting to know what

 21   the earnings are going to be and then placing a bet as a

 22   result of it.     The same goes for Exhibit M.          You see, there's

 23   lines and lines of ticker symbols Z1, Z2, Z4, Zacks ratings.

 24   And you heard from Mike Mayer, our expert, who told you that

 25   these are legitimate rating services.           When you have -- when



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 122 of 237 PageID #:
                                    3471

                              Summations of Mr. Brill                         3097


  1   you are trading as an earnings trader you follow places like

  2   Zacks and you look at what the consensus is and you try to

  3   take a bet as to what the stock will do.            That's what's going

  4   on here.

  5               Why would he go through the trouble, why would he

  6   care?    Why not just look at the stolen press releases, leave

  7   people at NTS Capital, go into some room and just trade on the

  8   stock -- the stolen releases.         Why care what anyone at NTS

  9   Capital thinks about whether the stock is going to make money

 10   or the insiders bought or if it's a Z1 or a Z5.

 11               This is realtime, ladies and gentlemen.            These are

 12   chats that are going on in 2012 and 2013.            It's not trading

 13   like someone who is trading on stolen press release

 14   information and this didn't come from the government, you

 15   heard it from us.      And this is not what easy money looks like,

 16   ladies and gentlemen.       It doesn't make sense that someone who

 17   has inside information would do what Vitaly Korchevsky is

 18   doing.

 19               You know a lot has been made also of the newswire

 20   chart that Dr. Canjels gave you which shows that, according to

 21   the government, that Mr. Korchevsky is trading in line with

 22   certain newswire services, and they're right.             An earnings

 23   trader certainly would care where the information is coming

 24   from.    So why does that happen?        And does that automatically

 25   mean that Vitaly Korchevsky has the inside information, has



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 123 of 237 PageID #:
                                    3472

                              Summations of Mr. Brill                         3098


  1   the stolen press releases, or does that mean that someone who

  2   is giving him the information, who is asking him to place

  3   trades, like let's say the Dubovoys, has that information and

  4   has the hacked, stolen releases.          So the fact that

  5   Vitaly Korchevsky is placing the trades, ladies and gentlemen,

  6   that happens to be in line with newswire services does not

  7   mean that Vitaly Korchevsky has the actual stolen releases or

  8   access to stolen releases in order to place that trade.                It

  9   means someone did, but it doesn't mean Vitaly Korchevsky did.

 10               We told you, ladies and gentlemen, and you heard

 11   from the evidence that Arkadiy Dubovoy has a relationship with

 12   Mr. Korchevsky that goes back to the year 2000, and it's to

 13   trade for him.     And there's no difference here.           The only

 14   difference is that the Dubovoys are being dishonest about

 15   telling you that they told him where the information came

 16   from.   And as we said, someone like Mr. Korchevsky would not

 17   have ever agreed.

 18               The information starts with the Dubovoys and the

 19   Dubovoys have access to the press releases and the stolen

 20   information.     It's their scheme.       It's their fraud.       Even in

 21   the text messages that the government showed you and the

 22   timeline between Igor and Vitaly Korchevsky, those trades

 23   start with a phone call between Igor and Vitaly Korchevsky.

 24   Igor is the one who starts those trades.            Igor is responsible

 25   for the trades that happen between Vitaly Korchevsky and Igor.



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 124 of 237 PageID #:
                                    3473

                              Summations of Mr. Brill                        3099


  1   It doesn't mean that Vitaly Korchevsky had access to the

  2   stolen press releases.

  3               So where are we?      The government has failed, ladies

  4   and gentlemen, to show beyond a reasonable doubt a connection

  5   between Vitaly Korchevsky and the hacked material.              The

  6   government has failed to present sufficient forensic evidence

  7   beyond a reasonable doubt that he actually accessed stolen

  8   press releases.      They failed to show beyond a reasonable doubt

  9   that Vitaly Korchevsky's trading showed his knowledge of the

 10   stolen information.       So if we stopped here, if we looked at

 11   the devices and the forensics and the trading, there's doubt,

 12   there is reasonable doubt.        And if you had to give a verdict I

 13   would submit that would -- should be not guilty.

 14               So who does the government bring in to save that

 15   case, to put more on it, to add to it?           Star witnesses one and

 16   two:   The Dubovoys.      The liars, the cheaters, and the thieves

 17   that they are.     That's who was put before you, ladies and

 18   gentlemen, to hold this conspiracy together.             That's who the

 19   government didn't feel like mentioning to you or addressing

 20   their faults and flaws when they summed up.

 21               These are the two who have lied to banks, who have

 22   lied to others during business deals, who have lied to their

 23   business partners and embezzled from them, who have lied to

 24   federal agents during proffer sessions, meetings, interviews

 25   with the government, who have lied to prosecutors.              Does



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 125 of 237 PageID #:
                                    3474

                              Summations of Mr. Brill                        3100


  1   anybody think that an oath to tell the truth here would stop

  2   them from lying to you?        Does anybody feel they respect you

  3   more than they do the agents and prosecutors that they sat

  4   down with?    Does anybody deep down think that they would buy a

  5   home from them, a used car, a vacuum cleaner?             If your answer

  6   is no, then how is it possible to rest a verdict of this

  7   magnitude on them?      The government has put them before you and

  8   the government wants you to believe them beyond a reasonable

  9   doubt, but how can that be?         How can they be trusted to that

 10   extent and how can you, ladies and gentlemen, rely on them in

 11   a case like this?

 12                The Dubovoys come down to this:         These are guys that

 13   are always looking for a scam, they're looking for a deal, and

 14   they're always looking for a way out.           And a plea agreement or

 15   an oath to tell the truth or the fear that they may lie to a

 16   federal agent or a federal prosecutor is not really going to

 17   get in their way of who they are.          They are who they are.      And

 18   certainly what happens to Vitaly Korchevsky is not going to

 19   stop them as long as it helps them.           So of course they would

 20   lie to themselves, ladies and gentlemen, any chance they got.

 21   And you heard that they did.

 22                Igor Dubovoy, the government's star witness, who was

 23   interviewed close to 15 times by the government and he was

 24   asked point blank ever committed any crimes and his answer was

 25   no, never mentions his crimes.         So no problem lying to the



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 126 of 237 PageID #:
                                    3475

                              Summations of Mr. Brill                        3101


  1   prosecutors, no problem lying to the agents.

  2               He never told them about those bank records that he

  3   altered, made phony one time, three times, a dozen times.              And

  4   he didn't just lie once to the prosecutors, he lied over and

  5   over again on each of those meetings by not telling them.              And

  6   he didn't just alter bank records one time or a few times, but

  7   over and over again whenever it would suit him.              So why, if

  8   he's able do that whenever he wants, however he wants, why

  9   should we trust him here and how can he earn your trust to

 10   rely on him in this case?

 11               And even after confronted they didn't give up that

 12   lie, even though they were caught in that lie they didn't

 13   really come clean, especially Arkadiy Dubovoy, ladies and

 14   gentlemen, when he was asked about altering bank records.              In

 15   fact, what you heard from Arkadiy Dubovoy was that he wasn't

 16   really sure this was a crime.         He didn't really think there

 17   was anything wrong with it and we know he's probably the one

 18   that instructed Igor to do exactly this.            Didn't really look

 19   like it was a problem.       He just felt like, hey, you're going

 20   to phoney up some bank records if you have money in one

 21   account and you don't have money in another account, who

 22   cares.   Take a bank record, take a heading, go to the computer

 23   and change it.     It doesn't matter that you're defrauding the

 24   people on the other side of the deal, it doesn't matter that

 25   you're deceiving the bank, it didn't phase him it was wrong.



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 127 of 237 PageID #:
                                    3476

                              Summations of Mr. Brill                        3102


  1   It didn't phase him that it was a crime.            He would do it

  2   again, it seemed like, if it would help him.             So a guy that

  3   does that, ladies and gentlemen, a guy that does that over and

  4   over again just to purchase real estate, imagine what lies he

  5   would tell to keep his freedom.          He's just not a guy and

  6   they're just not two guys that you should rest a verdict of

  7   this magnitude.

  8               Even his explanations, ladies and gentlemen, it's

  9   not as if he can come in -- when Arkadiy was asked about

 10   altering bank records, it's not as if he said you're right,

 11   it's wrong, I'm sorry, I won't do it again, I know it's

 12   illegal.    The explanations were absurd.          His argument was,

 13   well, if I had the money in another account, who cares if I

 14   altered the bank records in a separate account.              I mean, it's

 15   absurd.    Is that who you want to rely on, is that who you want

 16   to believe?    Because you have to believe them because they are

 17   the ones who tell the story.         They are the ones who tell the

 18   story about Vitaly Korchevsky.         They are the ones who

 19   explained the devices and the email accounts.             They are the

 20   ones who explained how Vitaly Korchevsky supposedly agreed to

 21   enter this particular conspiracy.

 22               You know, the Dubovoys didn't just lie about that,

 23   ladies and gentlemen.       So it's clear who they are, when I

 24   mentioned in my opening statement that this is about two

 25   different kinds of men, it's true.          You also heard Arkadiy lie



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 128 of 237 PageID #:
                                    3477

                              Summations of Mr. Brill                        3103


  1   about hiring his friend Pychnenko's lawyer.             You remember

  2   Pychnenko, who was convicted of a drug crime here in the

  3   United States, and he looked you in the eye and he said he

  4   only paid $3500 to his wife for some expenses.             That's what he

  5   told you under oath about that.          But then on cross-examination

  6   things changed.      He was confronted with the fact that there

  7   was much more money paid through him and his son to hire a

  8   lawyer for Mr. Pychnenko.        You heard it was not just $3500 but

  9   close to $60,000, $55,000 to be exact and you saw a retainer

 10   agreement and you saw an email.          You know that Arkadiy knew

 11   that.   You know that he instructed that, you know that that

 12   was his money, but he wouldn't admit it under oath even after

 13   he was confronted with that lie.          He knew he was lying, but he

 14   did it anyway.     And it was almost a joke to him about him.

 15   But I can assure you this is no joke to Vitaly Korchevsky.

 16               And I'll go one step further, ladies and gentlemen.

 17   Why would he not admit that he paid for Pychnenko's lawyer?

 18   Why lie about something like that?          What's the big deal?       And

 19   I would submit that there is a reason.           Because it's

 20   reasonable to believe based on this particular evidence that

 21   he was involved in that.        That it was his money that was used

 22   to finance that drug crime and that's why he happened to be in

 23   Florida, Panama and Hawaii in 2009, all the same places that

 24   Pychnenko was in.      That money that Arkadiy paid, that $55,000,

 25   ladies and gentlemen, sent Pychnenko a message that would keep



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 129 of 237 PageID #:
                                    3478

                              Summations of Mr. Brill                         3104


  1   the Dubovoys out of jail.        That was the length, that was his

  2   decision, that was how he was going to do that deal, but he

  3   wasn't going to admit it here under oath before you, and that

  4   is the government's star witness.

  5               But you know what, ladies and gentlemen, based on

  6   what you heard, why should he tell you the truth anyway.                I

  7   mean, he lied here.       You heard that he never admitted that he

  8   committed the crime of bank fraud or altering bank records and

  9   the best we could do is that -- and Igor too, is that when

 10   asked about their plea agreement, which is their agreement as

 11   to what their contract is between them and the government and

 12   what they have to do and all the things they have to do in

 13   order to maintain that plea agreement, the best that the

 14   government can do is say, you know what, we're going to hold

 15   that plea agreement in question.          We see that you lied, we see

 16   you didn't tell us about altering dozens of bank records, but

 17   we're going to -- we're not going to tear it up.              You still

 18   have it and we'll keep it in question.           As far as I know,

 19   ladies and gentlemen, it's still in question.

 20               Now, Garkusha said that if he lied his plea

 21   agreement was null and void, so which one is it?              I mean,

 22   because it's the government that decides if the lie is big

 23   enough or if it's too small, if they want to rip it up, if

 24   they don't want to rip it up, and what is the question.                What

 25   are they waiting for with respect to Igor Dubovoy's plea



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 130 of 237 PageID #:
                                    3479

                              Summations of Mr. Brill                        3105


  1   agreement by holding it in question?           Is it that if there is a

  2   conviction, they'll put it back.          If there's an acquittal,

  3   then it will really be bad for him.           What is the question?

  4   Don't be part of this dangerous game between the government

  5   and Igor Dubovoy.      Don't let the government have it both ways,

  6   ladies and gentlemen.       That they used this plea agreement to

  7   show you, hey, ladies and gentlemen, he's telling the truth.

  8   Look at this plea agreement, he has everything to lose if he

  9   violates it.     But then at the same time they don't enforce the

 10   plea agreement when their witness violates their plea

 11   agreement.    So they have it both ways.         They can use it when

 12   it helps them and if it gets violated they can also use it and

 13   not enforce it.      Don't buy into that power.         And it's you that

 14   should hold Igor and Arkadiy to their truth and their honesty,

 15   not the government making a determination as to whether or not

 16   the plea agreement should live or die.

 17                You know, ladies and gentlemen, the Dubovoys are not

 18   just liars but cheaters as well.          Let's not forget that the

 19   first chance they got, ladies and gentlemen, first chance

 20   Arkadiy got was to cheat the hackers.           He's given this

 21   opportunity to trade on stolen press releases, he has access

 22   to hacked material, he knows who the hackers are and he knows

 23   what the scheme is and the minute he sees that, he says I

 24   think I can do better.       I think I can use the hackers to help

 25   myself.    I'll cheat them.      And so what he does is he opens up



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 131 of 237 PageID #:
                                    3480

                              Summations of Mr. Brill                        3106


  1   new bank accounts that they don't know about.             Because if they

  2   don't know about it then they don't access those accounts and

  3   take the money from the hacking.          He cheats so much that even

  4   the thieves and the cheaters that he does business with, he

  5   cheats them too.      I think they call that no honor among

  6   thieves.

  7               That's their witness, ladies and gentlemen, that's

  8   their star witnesses, that's the guy that you have to believe

  9   in order to -- in order to find Vitaly Korchevsky guilty

 10   beyond a reasonable doubt.        They're going to lie who they have

 11   to lie to and cheat who they have to cheat and I ask that you

 12   don't let them get away with it.

 13               So, now back to the facts, ladies and gentlemen.               If

 14   Arkadiy Dubovoy says that he met Vitaly in this airport and

 15   talked about this scheme and he's lying about that too, and

 16   it's clear because it makes no sense, ladies and gentlemen.

 17   The evidence makes no sense that Vitaly Korchevsky would

 18   agree.   You heard that he was principled, you heard he was

 19   well known, you heard he was no criminal, no thief, no cheater

 20   like the Dubovoys.      So it makes sense that they would not tell

 21   him about where they were getting the information.              It makes

 22   sense that they would manipulate someone like

 23   Vitaly Korchevsky to get what they wanted, like they had

 24   always got what they wanted.

 25               And you know why it's clear that Arkadiy Dubovoy is



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 132 of 237 PageID #:
                                    3481

                              Summations of Mr. Brill                         3107


  1   lying to you about that meeting and about what happened in

  2   this scheme, ladies and gentlemen, it's clear when you heard

  3   from Slavic Zayats, who came in and testified.             Someone that

  4   on the government summation didn't even address.              And what he

  5   told you, when he came here all the way from Atlanta to

  6   testify, is that what Arkadiy Dubovoy said to him was very

  7   different than what Arkadiy Dubovoy said to you.              Very

  8   different than what he said to the prosecutor, to the agents.

  9   Because when he was in the privacy of his hometown where

 10   nobody was looking, where he was with a mutual friend, Slavic

 11   Zayats, he told Slavic Zayats the truth.            And there it is on

 12   the screen.

 13               Mr. Zayats, the question was asked, tell us what

 14   Mr. Dubovoy said to you during the meeting?

 15               Answer:    I was curious as to, and I would say that,

 16   did Vitaly have anything to do with that matter?              Did you

 17   really give him some information and did he know about it?

 18   Dubovoy categorically denied that.          He said if I had given

 19   information and I had told him so, that information was

 20   illegally obtained he would have stopped doing business with

 21   me.

 22               That sounds truthful because that's what we've been

 23   saying all along about Vitaly Korchevsky and you had it here

 24   from Slavic Zayats, who came here from Atlanta just to tell

 25   you.



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 133 of 237 PageID #:
                                    3482

                              Summations of Mr. Brill                           3108


  1                And the best the government can do is ignore the

  2   statement on cross-examination, don't address where you were,

  3   how he said it, why he said it, what else did he say?                  Are you

  4   sure he said it?      Was he just kidding?       Did he have a reason

  5   to say it?    Don't address the statement which is something

  6   that affects the credibility of their witness, but address how

  7   Slavic Zayats makes maintenance money when he helps around the

  8   building that his son owns.         Make some type of argument that

  9   Slavic Zayats must be incredible or must be lying to you

 10   because he has some financial interest because he makes $700,

 11   a couple of thousand dollars when he fixes air conditioners or

 12   needs to be reimbursed as a maintenance worker.              That's what

 13   the government chose to cross Slavic Zayats on even though

 14   Slavic Zayats basically told you that Dubovoy had said

 15   something completely different.          Something that, if true,

 16   would make Vitaly Korchevsky not guilty, but instead he talked

 17   about his maintenance payment.

 18                So let's assume, ladies and gentlemen, even though

 19   it's clear that Mr. Dubovoys' words can't be trusted about

 20   what happened during this scheme and what happened during this

 21   meeting in the airport in 2011, let's assume that this meeting

 22   actually happened.      Where is the evidence that the scheme

 23   started?    Where is the evidence that an arrangement was made?

 24   Where is the evidence that Mr. Korchevsky agreed?              I mean, if

 25   you listen to Mr. Garkusha, who tells you about the day, the



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 134 of 237 PageID #:
                                    3483

                               Summations of Mr. Brill                        3109


  1   meeting is held in the airport and then at the office a couple

  2   of days later.      At the office they review legal, legitimate

  3   websites.     Websites regarding technical analysis of stock

  4   trading.     Two or three websites are looked at in Garkusha's

  5   office.    Garkusha is looking over the shoulder of Vitaly to

  6   learn from him.       These are legitimate websites that they're

  7   looking at.     Nothing is agreed to.        In fact, according to

  8   Mr. Garkusha, who is one of the government's witnesses,

  9   nothing is worked out.        Mr. Korchevsky leaves and doesn't

 10   agree to anything.       No fraudulent scheme is presented to

 11   Vitaly, and nothing is discussed as to how this scheme

 12   actually begins afterwards.          So where is that line, how do we

 13   make that leap from this meeting where Vitaly is down there

 14   looking at legitimate websites to an agreement that he wants

 15   to be involved now and will be involved in a multimillion

 16   dollar stock trading fraud because Arkadiy says that's what

 17   happened afterwards, because the government says that's what

 18   happened afterwards.        What did Arkadiy tell you?         Where are

 19   the facts that show that this agreement was -- existed and

 20   discussed.     What makes more sense, ladies and gentlemen, is

 21   not that.     What makes more sense is that Vitaly is down there

 22   to discuss with Arkadiy what he had discussed back in the year

 23   2000 and what he had done for Arkadiy by trading for him and

 24   helping him make money with respect to trades.              He trades

 25   legitimately for him.        The one difference now is that Arkadiy



                  Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 135 of 237 PageID #:
                                    3484

                              Summations of Mr. Brill                        3110


  1   possessed stolen information and needed to figure out a way to

  2   use Vitaly Korchevsky.

  3               And one last thing about Arkadiy Dubovoy, ladies and

  4   gentlemen, two things.       One is that he doesn't just lie to

  5   Vitaly Korchevsky, he doesn't just lie to the prosecutors or

  6   to you, he keeps everybody in the dark, ladies and gentlemen.

  7   The hackers themselves, as we said, but also to his secretary,

  8   for example, Larissa, who, during the conspiracy that Arkadiy

  9   is deep into, who is the mastermind, who is the schemer, the

 10   guy who is the middle person between the hackers and trading,

 11   he had his secretary, Larissa, sending wires and sending

 12   emails.

 13               (Continued on the next page.)

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 136 of 237 PageID #:
                                    3485

                               Summation - Mr. Brill                            3111


  1               MR. BRILL:    (Cont'g.)       With respect relative to this

  2   particular scheme.     Not a care in the world that he's bringing

  3   his secretary unknowingly into this particulars scheme.                 And

  4   that's a pattern, ladies and gentlemen, bringing people in

  5   that don't know, as long as it helps you.

  6               If he has to get a wire out of an email, who cares

  7   who Larissa's making a wire payment that just so happens to be

  8   part of the hacker team.       Who cares as long as you get the

  9   wire out, you don't have to tell Larissa or keep her in the

 10   dark.

 11               Keep in mind that Alex Garkusha, who came here and

 12   told you about what he didn't know, his own partner was doing

 13   it.   That from 2011 to latter years of 2012, almost two years,

 14   a guy who literally works in the same office as Arkadiy

 15   Dubovoy, didn't know he was trading on stolen press releases.

 16   Is it any stretch to say that he makes a habit of keeping

 17   people in the dark; keeping people away from things that he's

 18   doing; not telling them about it if it doesn't help them.

 19   Alex Garkusha had to find out threw an accountant that Arkadiy

 20   was trading on stolen press releases.                  And they work in the

 21   same office.

 22               That's who the government presented to you.                And I

 23   would submit, ladies and gentlemen, that Mr. Dubovoy is not

 24   worthy of belief.

 25               Now, one last thing about Mr. Dubovoy.



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 137 of 237 PageID #:
                                    3486

                               Summation - Mr. Brill                           3112


  1               Put a sock in his lack of credibility.              Put aside

  2   the fact that he lies a lot and cheats a lot, and steals when

  3   he has to in order to get what he has to do.               Look at his

  4   testimony as it came out.       Ask yourself, as you listen to the

  5   government's charge when deciding the credibility of the

  6   witnesses, has he given you an accurate version of what has

  7   occurred?    Has he been forthright.           Has he had a memory?      Has

  8   he had a good perception?       Has he been able to tell you a

  9   story that you can understand.          Or was he scattered.       Was it

 10   disjointed.    Was it unreliable.

 11               Because I would submit that if you look back and

 12   think back as to what Arkadiy Dubovoy testified to, you'd see

 13   something amazing.     What you'd see is that, and you can check

 14   the record for yourself, almost a hundred and twenty-five

 15   times during his testimony, whether it be on direct or on

 16   cross, and you can see it on the screen, Mr. Dubovoy said, "I

 17   don't remember" or "I don't recall."              "I don't remember now."

 18   "I don't recall exactly."       "I don't recall well."          "I don't

 19   recall exactly."     "I no longer recall."             That's a good one.   A

 20   hundred twenty-five times.        We stopped counting at 125 times,

 21   ladies and gentlemen.

 22               So ask yourselves, can you rely on someone who

 23   answers in that fashion when being asked about questions of

 24   this magnitude.     This has nothing to do with whether or not

 25   he's lying to you, which I will submit that he is, but it has



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 138 of 237 PageID #:
                                    3487

                               Summation - Mr. Brill                          3113


  1   everything to do with whether or not you find him to be a

  2   reliable witness; someone that you can get behind and say I

  3   can trust what he's saying.         I believe that he can recall

  4   things.    I have faith that what he's saying is accurate.             A

  5   hundred twenty-five times I don't recall.              I don't remember.

  6               Please take that into consideration when evaluating

  7   his testimony and the government's case.

  8               On the flip side, ladies and gentlemen, from the

  9   Dubovoys, you have Vitaly Korchevsky's stellar reputation.

 10   And it's not me that's telling you that because I'm his

 11   lawyer, because I guess that's what lawyers do who represents

 12   clients, they speak for their client, and they speak as

 13   favorably as they can for them.

 14               But it's not me who is saying that, it's Viktor

 15   Lange, who works in a factory in New Jersey, who took the day

 16   off and put on the suit to tell you that Vitaly Korchevsky

 17   preaches the word of God and he also lives it.             It's Igor

 18   Akulov, whose wife just had their fourth child, right, and

 19   traveled all the way to New York to tell you that.             And he

 20   told you that he could not have come to the United States

 21   without Vitaly Korchevsky's help, and he could not have

 22   purchased a home without his financial assistance.

 23               And then you have Evans Zografakis, who is not part

 24   of the church, but is a friend and a business person in the

 25   community, and who traveled all the way from outside



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 139 of 237 PageID #:
                                    3488

                               Summation - Mr. Brill                            3114


  1   Philadelphia to give you his opinion.                  And he told you that

  2   Vitaly Korchevsky bought several homes for those in need, and

  3   that he considers him truthful and honest.

  4                And then finally, Mr. Sipko, who came all the way

  5   from Washington state, across the country.                 He testified about

  6   a half an hour, uninterested, all on his own, not subpoenaed,

  7   and told you that he was the president and vice president of

  8   the Slavic -- he was the president of Slavic churches,

  9   Mr. Korchevsky was the vice president at some point, and that

 10   he knows Mr. Korchevsky's reputation to be an honest person.

 11   In his own opinion, Mr. Korchevsky's an honest and truthful

 12   and rule-abiding and compassionate and generous person.

 13                So overall, ladies and gentlemen, four witnesses

 14   came in and made it clear that Vitaly Korchevsky does not

 15   possess the character traits to commit this crime that the

 16   grand jury's charged him with.          And that it would be

 17   completely inconsistent with his character for him to have

 18   committed the crimes.      The same character that his community

 19   knows him.    The people that have been around him, have worked

 20   with him, have lived next to him, have prayed with him.

 21                And I think it's pretty apparent, ladies and

 22   gentlemen, that those witnesses were not really prepared and

 23   polished like the government witness were.                 If you remember

 24   back, a lot of them didn't even know where to look when they

 25   were being asked the questions on direct examination.



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 140 of 237 PageID #:
                                    3489

                               Summation - Mr. Brill                              3115


  1               But they were honest, and they were sincere, and

  2   they were authentic, and they all led to one important

  3   conclusion, that in their view, what they saw, knowing Vitaly

  4   Korchevsky better than us, that he's an honest and truthful

  5   man.

  6               So Vitaly might have wonderful character references

  7   but it doesn't mean that he's a great judge of character,

  8   because it is clear that he does business with the Dubovoys,

  9   knowing who they are.      And he does business with them and

 10   trades for them and makes good money doing that.

 11               And it would be wrong to leap from that, to leap

 12   from the idea that Vitaly Korchevsky does business with

 13   Arkadiy Dubovoy; does trade for him; is interested in making

 14   more money with him; is interested in traveling and doing

 15   other types of business ventures.            It would be wrong to make

 16   that leap to say, therefore, he was in on it; therefore, he

 17   had knowledge.

 18               So I want to try to draw that distinction, if I can,

 19   that one has nothing to do with the other.                 That doesn't mean

 20   that he had access to stolen information.                 That it doesn't

 21   mean that he was cheating the system.                  It doesn't mean that he

 22   had knowledge of these stolen press releases information.                   It

 23   just means that he had a relationship with Mr. Dubovoy; that

 24   he wanted to do business with him; and that at the same time

 25   Vitaly Korchevsky is an earnings trader and was doing very



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 141 of 237 PageID #:
                                    3490

                               Summation - Mr. Brill                        3116


  1   well during that time.

  2               The government can argue that Vitaly Korchevsky

  3   should have known, even though their argument that he had the

  4   knowledge, and that he probably knew what was going on but

  5   that he deliberately avoided it.            That may come out of their

  6   mouth.   I don't know.     But ask yourself, ladies and gentlemen,

  7   knowing what you know about Vitaly Korchevsky from the

  8   witnesses, does he look like someone who would deliberately

  9   close his eyes, deliberately avoid something that's guilty and

 10   do it any way?     Or would he do just the opposite, actually

 11   deliberately stay away from them?

 12               Couple of things, and then I leave you.          And this is

 13   something that I would ask that you also keep in mind, similar

 14   to the government's burden, and beyond a reasonable doubt, an

 15   obligation and requirement that you're going to hear from the

 16   Court, and that is that -- you will also hear this from the

 17   Court -- that Mr. Korchevsky has the right to remain silent.

 18   He does not have to testify.         The entire case rests on the

 19   table of the federal government.            They have the burden of

 20   proof and defendant Mr. Korchevsky has no burden to prove

 21   anything.    But that's the law, and that's what the Court will

 22   tell you you have to -- instruct that you have to follow.

 23               But I want to be frank.          I understand that some

 24   people might say, well, I'd like to hear from him.           I mean why

 25   didn't he testify?     And I ask -- I say that I understand those



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 142 of 237 PageID #:
                                    3491

                               Summation - Mr. Brill                            3117


  1   are natural feelings, but I urge you to follow the Court's

  2   instruction, and I urge you to follow the law with respect to

  3   that, no matter how maybe uncomfortable it makes you feel, and

  4   to respect what makes our system unique.               And that if you feel

  5   frustrated that you wanted to hear from him, that when you

  6   deliberate and you give a verdict, that you don't take it out

  7   on him, but you take it out on me.

  8               So the federal government, ladies and gentlemen, has

  9   a ton of power.     And they can accuse people.           They can charge

 10   people with crimes.      They can go to a grand jury and get an

 11   indictment and then they can arrest.              And that is an awesome

 12   power.   And they have it.

 13               But there is one thing that they cannot do.             And

 14   that is that they cannot convict anybody.              That can only be

 15   done by you.    And that can only be done if there is proof

 16   beyond a reasonable doubt, which is absolutely not been done

 17   in this case on this evidence.          So I don't get a chance to

 18   stand up here again and remind you of that fact.              But I don't

 19   think that I have to.      So I'll leave you with this.

 20               There may be a lot of binders.             There may be a lot

 21   of pages.    There may be a lot of charts.             There may be a lot

 22   of emails, witnesses.      But there's also a ton of reasonable

 23   doubt.   And that's why I ask that you find Vitaly Korchevsky

 24   not guilty.    Thanks a lot.

 25               THE COURT:    Why don't we take an afternoon break and



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 143 of 237 PageID #:
                                    3492

                               Summation - Mr. Brill                      3118


  1   resume at 2:15.     Don't discuss the case.

  2               THE COURTROOM DEPUTY:         All rise.

  3               (Jury exits the courtroom.)

  4               (Whereupon, a recess was taken at 2:11 p.m.)

  5               (Continued on next page.)

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 144 of 237 PageID #:
                                    3493

                                     Proceedings                         3119


  1               THE COURT:    By way of reminder.     At the break, after

  2   Ms. Whalen finishes, we need to discuss the juror, No. 8,

  3   which, given our progress, may have to some extent resolved

  4   itself.    But we have other juror issues to discuss.

  5               But the point I want to mention is that now that

  6   I've hand an opportunity to work on the charge, I'm making

  7   language changes.     I think I can tell you with clear conscious

  8   it's not a substantive change.        But I want to alert you to the

  9   fact that I'm taking a lot of the repetition out particularly,

 10   and I'm changing the language, particularly where we deal with

 11   the object crimes of the conspiracy counts that are not

 12   standalone substantive counts because you just get a headache

 13   reading it.    As a lawyer, and as a juror, I can only imagine

 14   makes it sounds like they have to prove it, they don't have to

 15   prove it so I will alert you to that and we'll talk some more

 16   about it after we're done.

 17               At your leisure when you get the charge, you could

 18   e-mail my clerk who will be around tomorrow.          So any issues

 19   you have with it.     Most importantly, if I've indeed stumbled

 20   into some sort of substantive change, I don't think I have but

 21   judgment.

 22               But you know it's very frustrating when you have to

 23   give these charges and look at the jurors and you're speaking

 24   this sort of structured, overly structured, formal legalese.

 25   I'd much rather charge them purely in plain English.           Courts


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 145 of 237 PageID #:
                                    3494

                               Summation - Ms. Whalen                    3120


  1   of appeal tend to frown on it, that sort of common sense

  2   approach.    Be that as it may.

  3               All set?

  4               MS. WHALEN:    Yes.

  5               (A brief pause in the proceedings was held.)

  6               THE COURT:    Take a very short break after

  7   Ms. Whalen.

  8               MR. TUCKER:    Thank you, your Honor.

  9               COURTROOM DEPUTY:     All rise.

 10               (Jury enters courtroom at 2:33 p.m.)

 11               THE COURT:    All right.    Please be seated.

 12               Ms. Whalen, all jurors.

 13               MS. WHALEN:    Thank you.

 14               Good afternoon, ladies and gentlemen.

 15               THE JURY: (Collectively) Good afternoon.

 16               MS. WHALEN:    I once saw a great attorney give an

 17   amazing summation where he walked up to the podium and said:

 18   You were here, you saw the evidence, you know what happened,

 19   you know who's telling the truth.        Go back and deliberate.

 20   And I truly wish at 2:30 in the afternoon when you've been

 21   here the whole time that I could do that as well.

 22               Mr. Brill has covered a lot of the points, so

 23   Mr. Lee and Ms. Bass and I are going to try to make this a

 24   work in progress and not cause too much repetition.

 25               But this is a serious case, Mr. Khalupsky is charged


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 146 of 237 PageID #:
                                    3495

                              Summation - Ms. Whalen                      3121


  1   with serious crimes, and I want to make sure that you hear our

  2   side and you understand the points that we're trying to make

  3   in this case.

  4               So, ladies and gentlemen, the Government opened in

  5   this case saying that this case was about stealing and

  6   cheating and corrupt stock traders making millions of dollars

  7   publicly trading on stolen information.         And we agree that

  8   there was stealing and there was cheating and corrupt stock

  9   traders made millions of dollars in this case, but

 10   Mr. Khalupsky was not one of them.

 11               You heard a lot of testimony about devices.          You've

 12   heard a lot of testimony about voluminous records.             You've

 13   heard a lot of testimony with trading on stolen information.

 14   And I would argue to you that the evidence in this case falls

 15   into three categories.      The first category is the cooperators

 16   testifying and hoping to get a benefit from their testimony.

 17               The second category is witnesses who work for the

 18   Government and presented evidence.

 19               And the third category are devices that were seized

 20   and the companies that were victimized in this case and you've

 21   heard evidence of those things.

 22               And I argue to you that the information you heard

 23   from the cooperators should just be rejected.          The information

 24   you heard from most of the witnesses from the Government

 25   should also be rejected.       And the evidence you heard about the


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 147 of 237 PageID #:
                                    3496

                              Summation - Ms. Whalen                     3122


  1   devices and the companies victimized in this case doesn't

  2   prove Mr. Khalupsky guilty beyond a reasonable doubt.

  3               The key here is proof and it's proof beyond a

  4   reasonable doubt.     And the way you get to proof is you have

  5   information.     You have evidence.     You get it from witnesses.

  6   You get it from documents.       You get it directly from someone

  7   saying, I did that.      And you get it circumstantially from

  8   someone trying to link a couple of facts together to get you

  9   to an end point.

 10               Ladies and gentlemen, I don't think there's anything

 11   that you would call direct evidence against Mr. Khalupsky in

 12   this case.    And with the circumstantial evidence, you need to

 13   be able to draw those reasonable, logical, inferences from

 14   each piece of evidence that you heard.         You can't speculate

 15   about what happened.      You can't assume what happened.       And you

 16   can't fill in the blanks to jump from one piece of evidence

 17   over to another piece of evidence.        It's got to all logically

 18   connect.

 19               Ladies and gentlemen, proof beyond a reasonable

 20   doubt means that you are committed to understanding that

 21   Mr. Khalupsky has committed this crime.         It's not possibly

 22   that he committed this crime.       It's not maybe that he

 23   committed this crime.      The Government is supposed to present

 24   you with proof beyond a reasonable doubt and they haven't done

 25   that here.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 148 of 237 PageID #:
                                    3497

                              Summation - Ms. Whalen                     3123


  1               And let me just remind you because you heard

  2   Mr. Brill's summation and I think he helped himself with that

  3   attribution to my brilliant colleague's cross-examination

  4   work.

  5               Ladies and gentlemen, we don't work with them, we're

  6   not associated with them.       We represent Mr. Khalupsky and only

  7   Mr. Khalupsky.     And Mr. Khalupsky and Mr. Korchevsky have to

  8   be considered separately in this case.         They're two separate

  9   men.    There's no evidence that they knew each other.         There's

 10   no evidence that they knew about each other and our defenses

 11   are not linked.

 12               So while Mr. Brill is able to help himself to all of

 13   the evidence we've brought before you, make no mistake, you

 14   have to judge the evidence from Mr. Khalupsky alone, not in

 15   conjunction with Mr. Korchevsky.        This case has been charged

 16   as a conspiracy and the Government's introduced evidence that

 17   they want you to use against both men.         But stay alert in that

 18   consideration of the evidence because the evidence has to be

 19   considered separately against each man as to whether it shows

 20   he knew about the conspiracy, he was part of the conspiracy,

 21   and he acted in furtherance of the conspiracy.          And they've

 22   double mic'd me today so you'll stay awake.          And the first

 23   technical -- if I'm too much give me a hand up and I'll back

 24   up.

 25               The first technical issue to resolve is venue.          You


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 149 of 237 PageID #:
                                    3498

                              Summation - Ms. Whalen                     3124


  1   heard testimony about where these stock trades were clearing.

  2   You heard testimony about where checks were being sent from.

  3   And you were presented with this evidence because the

  4   Government is trying to prove the issue of venue.

  5               A prosecution is only supposed to be brought in the

  6   location where the securities fraud actually occurred.            And

  7   the judge is going to instruct you on the details of the law.

  8   But, ladies and gentlemen, I put it to you that that location

  9   is not Brooklyn and that location is not the Eastern District

 10   of New York.     The wire services were not hacked in Brooklyn or

 11   the Eastern District of New York, they were located in

 12   New Jersey and elsewhere.       The co-conspirators didn't trade in

 13   Brooklyn or the Eastern District of New York and the Stock

 14   Exchange is located in Manhattan.

 15               The things that happened in Brooklyn and the Eastern

 16   District of New York, like taking the other side of the trade

 17   or clearing the trade, I argue to you, that that's not

 18   material to what the securities violation was here.            The acts

 19   of the crime were stealing the information, distributing the

 20   information, and trading on the information.          And none of that

 21   took place in Brooklyn or the Eastern District of New York.

 22   And those multimillion dollar transfers from JPMorgan on

 23   Mr. Korchevsky's behalf, they have nothing to do with

 24   Mr. Khalupsky.     Without venue, you could find Mr. Khalupsky

 25   not guilty of this crime right off the bat.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 150 of 237 PageID #:
                                    3499

                              Summation - Ms. Whalen                        3125


  1               But let's move on to the three types of evidence

  2   that I put to you.      And let's start with the cooperators.

  3               Igor Dubovoy doesn't have any firsthand knowledge

  4   that Mr. Khalupsky was part of this conspiracy.          Arkadiy

  5   Dubovoy, he doesn't even know my client's first name.            He

  6   called him Vadim, he called him Vladimir.         He never once -- go

  7   back and read that testimony.       He referred to my client as

  8   Vladislav.

  9               And Mr. Garkusha.     Mr. Garkusha couldn't even

 10   identify my client.      You could reject their evidence based on

 11   that alone and find Mr. Khalupsky not guilty.          I think

 12   Mr. Brill has gone through this, and I'm going to put it to

 13   you, the second are reason that you can reject their testimony

 14   is they're liars.     They lied to each other during this

 15   conspiracy.    Everyone was cheating on each other about trading

 16   in private accounts.      I think it's been definitely shown that

 17   they lied to the Government both in their cooperation and in

 18   their preparation sessions.       They've lied about who the

 19   participants in this conspiracy were.         They lied about the

 20   things they've done with respect to forging documents.            And I

 21   also think they lied to you here in court about this

 22   conspiracy and about their roles in this conspiracy.           I think

 23   they lied to you about what they knew about the conspiracy and

 24   all the illegal things they've done in and around this

 25   conspiracy.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 151 of 237 PageID #:
                                    3500

                              Summation - Ms. Whalen                     3126


  1               In general, they lied about their finances.         This

  2   chart, I'm not sure the people in the back can see, but it

  3   lists all of the companies that each of these people testified

  4   about or you heard evidence about.

  5               Given the documents that you've seen maybe for a few

  6   minutes but you'll be able to examine during deliberations.

  7   Given the millions of dollars that you've seen moving around

  8   in this case.     Given all of the co-conspirators overseas and

  9   all of the places that these people have traveled to.           All of

 10   the places they have ties to.       All of the places they have

 11   bank accounts in.     Do you think that this is the extent of

 12   their financial holdings?       When they came up and testified to

 13   you, were they honest and forthcoming about where the money in

 14   this scheme had gone?

 15               Igor Dubovoy and Arkadiy Dubovoy have money

 16   judgments against them.      Those were handed down, I believe, in

 17   2016.   And two years later, the only money that's been paid

 18   into those judgments is what was seized on the day of their

 19   arrest.    And Alexander Garkusha, he hasn't even been asked to

 20   provide a financial accounting because he's only being held

 21   responsible for the money he traded on.

 22               Well, look at APD Developers, the company that he's

 23   50 percent of or was at a time.        Look at the real estate.        Go

 24   back to Mr. Dubovoy's Exhibit A and look at the real estate be

 25   that's invested there.      Look at the value of the real estate


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 152 of 237 PageID #:
                                    3501

                              Summation - Ms. Whalen                     3127


  1   that's invested there.      Think about how APD was able to buy

  2   and invest in all of that real estate and, ladies and

  3   gentlemen, the way they were able to do it was from the money

  4   coming out of this conspiracy.        And for Garkusha to get away

  5   with saying, Oh, I didn't trade, or I only traded for a few

  6   months, and the Government's giving him a free pass on all of

  7   the money that's been earned from these illegal trades.

  8   Ladies and gentlemen, that's not right.

  9               Garkusha, Mr. Garkusha, oh, he's a 50 percent

 10   partner in APD, and all of a sudden, when he's on the stand he

 11   starts acting like he doesn't know who Arkadiy Dubovoy is.

 12   He's a 50 percent partner of APD until he suddenly realizes it

 13   might not be good for him to be a 50 percent partner.           And

 14   then his 50 percent partnership are turns into, Oh, nothing's

 15   in writing, that was a verbal agreement.

 16               Ladies and gentlemen, in terms of finances and all

 17   the other facts, the Government took the cooperators here at

 18   their word but you don't have to.        The Government didn't ask

 19   the hard questions.      The Government didn't follow up with

 20   things that they found in the evidence.         Things that didn't

 21   fit in with their theory but you don't have to.          You look at

 22   the testimony of their cooperators.        You see if they answered

 23   the hard questions, or when a hard question was asked if it

 24   suddenly became I don't remember, I don't recall.           Look at the

 25   evidence and you hold the Government to its burden of proof.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 153 of 237 PageID #:
                                    3502

                              Summation - Ms. Whalen                     3128


  1               One thing you may have noticed from the testimony of

  2   these cooperators, even if the Government didn't, is that

  3   these people only admit what they can be confronted with on

  4   paper or digitally in an e-mail.        If there's no document, if

  5   there's no text, if there's no e-mail, they won't acknowledge

  6   it as an act of the conspiracy.        They won't acknowledge a

  7   person as a participant in the conspiracy.          They won't admit a

  8   location for funds of the conspiracy.         And that means that it

  9   was critical for the Government to go through their

 10   cooperators' stories with fine tooth comb to decide whether

 11   those cooperators were telling the truth, to decide whether

 12   they could be trusted, and to decide whether they were worthy

 13   of being put in front of you to testify at trial.

 14               And over and over and over and over again in the

 15   testimony of each of these cooperators you saw that the

 16   Government had not gone through the details of their

 17   involvement or the details of their acts in the conspiracy.

 18   And you saw the Government had no interest in finding out the

 19   details about other participants in this conspiracy.           And you

 20   know the cooperators were required to present them with that

 21   evidence.    They were required to volunteer that evidence, not

 22   wait until they were asked, not wait until they were presented

 23   with a document.     They were supposed to be forthcoming.         They

 24   were supposed to identify everyone involved in this

 25   conspiracy.    They were supposed to identify everyone who had


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 154 of 237 PageID #:
                                    3503

                              Summation - Ms. Whalen                       3129


  1   acted in this conspiracy.       And they were supposed to identify

  2   every part of this conspiracy, and that's what their

  3   cooperation agreement required.

  4               In fact, what you found out on cross-examination, is

  5   that the Government ignored their conspirators' roles in the

  6   conspiracy.    They ignored their knowledge of the conspiracy.

  7   And you saw when they put those people up, they had no idea of

  8   whether what they were going to say was the truth.             And, in

  9   fact, at some point they had no idea what was going to come

 10   out of their mouths at all.

 11               You heard first from Igor Dubovoy.        The Government

 12   used him to try to make four points against Mr. Khalupsky.

 13   The first point was that Pavel Dubovoy brought Mr. Khalupsky

 14   into the scheme.     The second point was that Mr. Khalupsky

 15   placed trades on behalf of the scheme.         The third point was

 16   that Igor wired him money as part of the scheme.           And the

 17   fourth point was that Mr. Khalupsky asked him to make changes

 18   to the account that they were trading in.         But if you go back

 19   and you look at the testimony, Igor's actual testimony, you'll

 20   see that Igor has no way of knowing whether Mr. Khalupsky

 21   knows anything about this scheme.        Igor wasn't present at the

 22   initial meetings with Mr. Khalupsky.         Igor didn't tell you in

 23   any discussions with his father about Mr. Khalupsky and this

 24   scheme.

 25               The only discussions Igor had with his daddy were


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 155 of 237 PageID #:
                                    3504

                              Summation - Ms. Whalen                     3130


  1   about how much money to send to Mr. Khalupsky.          And if you go

  2   back and you look in these e-mails you're going to see this

  3   those honest accountings for services provided.          It's not just

  4   flat money traveling back and forth.         He's sending bills.

  5   He's explaining where the trading accounts are coming from.

  6   He's explaining how much of a percentage of profit he's

  7   entitled to and he's putting all of that information there an

  8   e-mail as an invoice so that the Dubovoys have a problem with

  9   it they can get back to him and say we don't agree with your

 10   numbers.

 11               If Mr. Khalupsky thought that he was in an honest

 12   trading relationship with these people.         If he thought that he

 13   was trading their money as part of his brokerage company

 14   Dolphin then he's not a participant in this scheme and he's

 15   not guilty of any of the crimes charged.         You heard

 16   Mr. Dubovoy testify about how he went to Dolphin at one point.

 17   He went to Mr. Khalupsky's brokerage firm to learn how to

 18   trade stocks.     And he didn't testify that he was taught

 19   anything illegal.     He testified that he was taught about

 20   volume trading.     He testified he was taught about earnings

 21   trading and he testified that when he was there, he learned

 22   that Mr. Khalupsky was no longer a trader, that Mr. Khalupsky

 23   taught other people how to trade and that he ran his business.

 24               You also learned be that while he was there, he met

 25   an individual named Dovhaychuck which, later on, the


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 156 of 237 PageID #:
                                    3505

                              Summation - Ms. Whalen                       3131


  1   Government linked up to this illegal trading scheme.           And

  2   Mr. Dubovoy claimed that be Dovhaychuck was, working for

  3   Pavel.    But you heard no testimony from Igor Dubovoy that

  4   anyone at Dolphin ever told him that he was involved in any

  5   illegal scheme.

  6               Finally, Mr. Dubovoy Igor Dubovoy testified that

  7   Mr. Khalupsky was no long trading for his father in 2014.

  8   Igor was asked on his direct testimony from the Government to

  9   identify e-mails making payments.        But as I explained, they

 10   were requests for services rendered.         There is nothing wrong

 11   or illegitimate with them.       He's sending banking details to

 12   where he keeps his money as any individual who is sending a

 13   bill would do.     And you know what's really interesting today?

 14               What's really interesting is suddenly Caresse

 15   trading becomes a shell company.        Let's think about where we

 16   heard evidence of that.      Who got up on the stand and testified

 17   to you about what a shell company is and how a shell company

 18   works and where shell companies are located.          Ladies and

 19   gentlemen, that was nobody.

 20               The Government has presented information that my

 21   company had bank accounts overseas.        That he had an account in

 22   Cypress and an account in I believe in the Grenadines and SK

 23   Intertrading overseas.      We identified them, we cross-examined

 24   on them, but you've heard no evidence that any of these are in

 25   any way shell companies.       And that's the kind of leap in


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 157 of 237 PageID #:
                                    3506

                              Summation - Ms. Whalen                       3132


  1   circumstantial evidence that you can't do in this case.

  2               The Government can't suddenly stand up and start

  3   calling something a shell company when there hasn't been any

  4   testimony about that when you haven't heard from any kind of

  5   expert explaining shell company is how it's work and how it's

  6   used.   I tried to ask Mr. Dubovoy, Arkadiy Dubovoy, I think it

  7   was, about this company and about why someone would send money

  8   overseas.    And Arkadiy Dubovoy, because it wasn't in the

  9   script, is all like, I don't know, I don't know.           But you

 10   didn't hear testimony from anyone else about what a shell

 11   company is.

 12               You then heard testimony from Igor Dubovoy that he

 13   was sent an e-mail to reconfigure the Merrill Lynch account

 14   that this is terrible thing.

 15               Ladies and gentlemen, at the look at the of the

 16   e-mails look at the first e-mail February 27, 2013, it's

 17   coming from Mikhail Panchen to Mr. Khalupsky talking about

 18   what configuration needs to be done in the Merrill Lynch

 19   account, that's Defense Exhibit I in translation.

 20               Let's go to the next one.      Mr. Khalupsky sends it on

 21   right away it Dubovoy 01 who we know is Arkadiy Dubovoy's

 22   e-mail address.     Basically, looks like a cut and paste took

 23   Mr. Pychnenko's e-mail, put it in his and send it to

 24   Mr. Arkadiy to answer the question because doesn't know let's

 25   move to the next e-mail.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 158 of 237 PageID #:
                                    3507

                              Summation - Ms. Whalen                      3133


  1               Next e-mail is he, let's see, October 27, 2013, and

  2   it's the same will e-mail sent again to Arkadiy Dubovoy.

  3               Now, you're being presented with these e-mails of

  4   oh, look at this, Mr. Khalupsky is asking to have the account

  5   configured.    He's asking to have the account changed.

  6               But, ladies and gentlemen, be he asked for that in

  7   February of 2013.     And nobody took any action on it so he

  8   resends it again in October 2013.        And then there's another

  9   e-mail where finally Igor gets back to him and explains how to

 10   reconfigure the account.

 11               So, ladies and gentlemen, I put it to you.          This

 12   isn't evidence of wrongdoing.       This isn't evidence of any kind

 13   of emergency.     This isn't any evidence of someone acting like

 14   this is important that it needs to be done right away so we

 15   can get along with our evil trading.         It's a request

 16   apparently everyone ignored it.        It got sent again because the

 17   problem still existed in the account and then Igor testified

 18   or responded to it and testified about it.

 19               There's nothing but Igor's testimony and the way

 20   that the Government presented these e-mails to lead you to

 21   think that this is somehow evidence of wrongdoing.             A request

 22   to reconfigure an account.       A request to say, we can't do

 23   these trades we're going try to do other trades is a

 24   completely legitimate account that was sent in February or

 25   legitimate request sent in February not responded to until


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 159 of 237 PageID #:
                                    3508

                              Summation - Ms. Whalen                     3134


  1   October.    It doesn't make it evidence of wrongdoing.

  2               You also heard testimony or you saw Mr.         Igor

  3   Dubovoy present himself as someone who is unsophisticated with

  4   respect to trading.      And I just like to walk you through a

  5   little bit of his testimony to see where he starts.            So Igor

  6   on direct is testifying and the judge said, well, let's finish

  7   that thought.     How do you make money if the price goes down.

  8   Igor says, I'm not a hundred percent sure of how that all

  9   works.    The judge is like, okay.      I just know it's a

 10   possibility.     So poor Igor Dubovoy doesn't know how the stock

 11   market works.

 12               Let's see what he next says.       What prompted you to

 13   send this e-mail?     My father knew that he and I think he's

 14   referring to Mr. Korchevsky was traveling at the time and he

 15   just wanted to make sure that the trade is conducted we don't

 16   lose money on the accounts.       So he may not know a lot about

 17   trading but he's up on the money and he want to make sure they

 18   don't lose money.

 19               Let's go to the next, then he's asked again and just

 20   so it's clear a short position is.        And suddenly he's able to

 21   answer and say, oh, you're betting on the stock to go down.

 22   And he's asked what's a long position.         It's betting on the

 23   stock to go up.     Question:    How do you provide those

 24   instructions?     I have an Excel sheet written where I would

 25   show what -- I had an Excel sheet written that would show


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 160 of 237 PageID #:
                                    3509

                              Summation - Ms. Whalen                     3135


  1   where I would input numbers that I got from Korchevsky and

  2   they were translated into percentages of the profile and I

  3   would send a text message of those percentages to Garkusha and

  4   Leonid.    What prompted you to provide those percentages as

  5   additional instructions beyond just providing the particulars

  6   to trade?    My father asked me to do that because they didn't

  7   know of how strong of a trade to place or how much of their

  8   portfolio to put in that trade.        Doesn't sound like someone

  9   who doesn't know what's going on in the stock market or in

 10   stock trading and let's go to the last one.          Then the last

 11   one.   Was what is this document, Mr. Dubovoy?         This is a list

 12   of stocks that we approached how much we purchased them for,

 13   how much we lost and the realized losses or gains off that

 14   trade.    Sounds like he knows who he's doing?

 15               So then finally, yeah, yeah, we will I'm asking you

 16   isn't fair from the fact that lack of profitability that shows

 17   that were.    Igor:   From what I understand there are multiple

 18   variables of how far the market were react to certain set of

 19   news to certain news and sometimes even if you get your

 20   numbers correctly aligned, the market itself because there are

 21   people other people involved in the market might not react to

 22   it.

 23               It doesn't sound like amateur hour to sounds like

 24   somebody who knows what he was doing because he was taught how

 25   to do it and yet he sat there and tried to present himself


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 161 of 237 PageID #:
                                    3510

                              Summation - Ms. Whalen                     3136


  1   didn't know what a short was.

  2               After trying to portray himself as unsophisticated

  3   he then tried to portray his father Arkadiy Dubovoy as

  4   somebody who is not computer literate.         Who had to call on his

  5   son to prepare his e-mails and send wires on his behalf.

  6   Ladies and gentlemen, when you go in the back look at the

  7   e-mails between Igor and Arkadiy Dubovoy.         The ones in Russian

  8   he knows what he's doing he's sending father a detailed

  9   accounting his father is understanding where every single dime

 10   is going.

 11               The Government would have you believe that Arkadiy

 12   Dubovoy, the owner of these multimillion dollar companies,

 13   this empire where he has business meetings on the second floor

 14   of his houseboat that this man is so unsophisticated that he

 15   can barely use his e-mail.       But if you go back and you look at

 16   the exhibits you're going to see that that's not what was

 17   going on.

 18               What you are going to see is going on is that

 19   Arkadiy Dubovoy is a man who is smart enough to leaving a very

 20   small digital footprint.       And he lets his son and Garkusha be

 21   the ones who were tied to the record of illegal activity he's

 22   in the background pulling the strings telling people what to

 23   do but he makes sure his hands aren't on any of these

 24   documents.

 25               In the middle of Igor's testimony, the Government


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 162 of 237 PageID #:
                                    3511

                              Summation - Ms. Whalen                      3137


  1   had him talk about the Latvian hotel swindle and he tried to

  2   have Igor presented to you as someone some sort a victim and

  3   Igor Dubovoy portrayed a funny deal but on cross-examination

  4   you learned there was nothing funny about it.

  5               You learned it was a criminal fraud and that there's

  6   a prosecution pending in Latvia.        And you refreshed that it

  7   involved a fraudulent transfer of more than $6 million or what

  8   appeared to be $6 million between two Dubovoy accounts.            Boni

  9   and DBM Engineering and it happened in July 2013.           If you look

 10   at Defendant's Exhibit HH, we didn't have it up there for

 11   long.   When you're go back and you have a minute you can look

 12   at it and see the swindle that's going on the transfer of

 13   money between one account and another on July 3rd.             And then

 14   you see on July 5th the same thing.

 15               But look at Mr. Levanti's money or spreadsheets that

 16   we put in as Defense Exhibit EEE.        If you only see one side of

 17   that, you think it's a transfer of $6 million.          So the

 18   Government let's Arkadiy Dubovoy come up and talk about this

 19   as a funny deal when, in fact, it's straight-up money

 20   laundering and the Government let him testify about how oh,

 21   man he last $150,000 in this deal.        Well, he's clearly in the

 22   middle of a fraudulent deal, so if he lost money, he lost the

 23   money that he was using to try to commit become a bigger

 24   spindle.    And, again, where does anyone think this $150,000

 25   came from in July 2013 from the Boni account in the middle of


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 163 of 237 PageID #:
                                    3512

                              Summation - Ms. Whalen                      3138


  1   the timeframe of the scheme that the Government is talking

  2   about.    This money came from an Igor and Arkadiy Dubovoy

  3   fraudulent trading.      So no boohoo about him losing $150,000.

  4   Why are you supposed to Igor and Arkadiy Dubovoy that they

  5   lost money in another money laundering scheme.

  6               One thing as a side note.      I think it's pretty

  7   interesting that Arkadiy Dubovoy thinks Igor Dubovoy is just a

  8   witness in this case.      I think it's pretty interesting that

  9   Igor Dubovoy hasn't let his father know that he's actually

 10   been charged with a crime, and I put it to you that it looks

 11   like Igor Dubovoy is getting ready to throw his father under

 12   the bus the minute he gets it Latvia.         I guess familial

 13   devotion apparently has its limits.

 14               You learned from cross-examination that Igor knows

 15   how to forge bank account records.        You have know that he did

 16   so for the Everest accounts and the DBM Management accounts.

 17   And when you look when you're deliberating, if you care, you

 18   can see that those both are forgeries of the July 20, 2013,

 19   Boni accounts.     And you can look at them, they're pretty crass

 20   where the numbers don't add up on front page.

 21               But the interesting thing about these documents is

 22   that when Ms. Felder showed him the forged documents on

 23   cross-examination, he knew exactly what they were.             He

 24   instantly admitted it.      There wasn't any hesitation, there

 25   wasn't any, Oh, wait your it.       Oh, suddenly I do remember


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 164 of 237 PageID #:
                                    3513

                              Summation - Ms. Whalen                     3139


  1   this.   And that's Igor and Arkadiy Dubovoy and Garkusha's MOs

  2   all over this case.      They deny or they can't recall something

  3   until you show them an actual document and then suddenly they

  4   remember to and suddenly they've got an explanation even the

  5   five minutes before it was all I never heard of that I don't

  6   know what hour talking about I don't recall any of those

  7   dealings.

  8               And then the Government called Arkadiy Dubovoy to

  9   testify about these forged bank records.         And Arkadiy Dubovoy

 10   actually got up there on the stand and told with a straight

 11   face that he didn't even know it was illegal to forge a bank

 12   statement.    Well, for Igor doesn't that even pass the

 13   straight-face test.      Igor is proudly up here testifying about

 14   his business administration degree.        He claims to be working

 15   in real estate.     He claims to be working in hedge funds, and

 16   yet, Arkadiy Dubovoy wants to tell you, Oh, Igor didn't know

 17   it was illegal.

 18               And part of this whole thing is their claim or

 19   Arkadiy Dubovoy's claim, I don't think Igor did.           But Arkadiy

 20   Dubovoy's claim we had the money in another account so he

 21   would transfer the money.       Well that kind of begs the

 22   question.    If you've got the money in an account, why are you

 23   submitting a forged document?       Why are you just submitting a

 24   copy of the account where you have the money.          But, ladies and

 25   gentlemen, I think you only forge a document when you don't


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 165 of 237 PageID #:
                                    3514

                              Summation - Ms. Whalen                     3140


  1   want to show your real bank statements and you don't want

  2   people to know where your real bank accounts are and you don't

  3   want people to know where your real bank accounts are located.

  4               Igor Dubovoy fessed up to the forgery and then said,

  5   oh, I never told the Government about it and maybe he didn't.

  6   But, ladies and gentlemen, did the Government ever look in

  7   these records?     These documents are attached to e-mails.         The

  8   forgeries are in with Igor has Dubovoy's e-mails and the

  9   Government has them.      There's a composite exhibit called 201

 10   that has everybody has e-mails in this case and the

 11   Government's be been introducing those e-mails all over the

 12   place.    And there's an stipulation in this case, Stipulation

 13   901, that talks about how all of these e-mails are accurate

 14   and that these are the accurate e-mails that they got from

 15   Google and Yahoo and all the other e-mail providers.

 16               So, ladies and gentlemen, you've got these e-mails

 17   about forgery smack in the middle of the timeframe of the

 18   conspiracy and the Government never noticed them and the

 19   Government never investigated them.

 20               They're clearly not interested in finding out

 21   whether their cooperators are telling the truth.           They're not

 22   interested in finding out whether these people should be

 23   believed.    They're only interested in going forward with the

 24   with their theory of the case with blinders on.

 25               I think you know they're not interested in


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 166 of 237 PageID #:
                                    3515

                              Summation - Ms. Whalen                     3141


  1   investigating this case because you heard the testimony of

  2   Thomas Levanti.     Thomas Levanti testified how he had 20 years

  3   of money laundering experience and he was asked on

  4   cross-examination if he had noticed the transfers between Boni

  5   and DBM in the bank accounts he was reviewing.          He said yes,

  6   yes, he did.     And then he was asked if he was asked to follow

  7   up on it and, no.     No, he wasn't.

  8               What you've learned through these documents and

  9   through Igor's presentation of himself is that the Government

 10   is giving you a very limited presentation of their

 11   cooperators.     Without cross-examination, Igor Dubovoy would

 12   have walked out of this room and you would have just thought

 13   he was some poor stooge being manipulated by his father.            Some

 14   poor guy who doesn't realize in the training that what he was

 15   doing was criminal.      And yet he knew enough to use burner

 16   phones.    He knew enough to get false addresses for those

 17   burners phones.     He knew enough to register those burner

 18   phones in false names.      And he knew enough to set up false

 19   e-mail accounts.     Like Rupion and Loscal.      And he thought it

 20   was okay to forge bank records and not tell the Government

 21   about it.

 22               So my argument to you is why on earth should you

 23   trust anything he says especially when the Government is

 24   getting up and saying, Oh, look at our overview you know is

 25   true because Igor said it or Arkadiy Dubovoy said it.           You


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 167 of 237 PageID #:
                                    3516

                              Summation - Ms. Whalen                     3142


  1   don't know that anything's true based on what Igor or Arkadiy

  2   Dubovoy said.     And you know that by looking at the documents

  3   and digging into the documents and reading the

  4   cross-examination and comparing it to the direct examination.

  5               Now, Mr. Tucker may get up on rebuttal and he may

  6   say, well, Igor lied to us, he fooled us.         You can still

  7   believe he's telling the truth about the scheme and maybe for

  8   other individuals where there's other evidence of

  9   participation in this scheme be you could.

 10               But for Mr. Khalupsky you don't have to have that

 11   evidence.    You've got in the cryptic e-mails that the

 12   Government introduced that they're now trying to put a spin on

 13   through the testimony of Igor and Arkadiy Dubovoy and you have

 14   no reason to believe that that spin is the truth.

 15               And just backing up.     You also know not only have

 16   they not revealed everything to the Government not only have

 17   they not revealed everything that was going on in this case,

 18   they actually sat out there and didn't reveal information to

 19   you when they were testifying because both Igor and Arkadiy

 20   Dubovoy were confronted with an individual be named Alexander

 21   Sasha Ledovskiy and Igor said I don't know him.          But if you

 22   look at Igor's phone records, his entry is right there in

 23   Igor's phone, 415-B.      If you look further, he's getting calls

 24   from him.    And if you look even further into -- we could skip

 25   to the e-mails about the payment -- I think we missed that.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 168 of 237 PageID #:
                                    3517

                              Summation - Ms. Whalen                     3143


  1   But anyway if you go back into the payment, you'll see that

  2   Igor is sending Sasha Ledovskiy e-mails that are wires through

  3   a company called Baltech.       You'll see that Igor and Arkadiy

  4   Dubovoy set Sasha up with a brokerage account called MNI

  5   Advisors, Interactive Brokers I think it was.          You'll see that

  6   they wired $1.88 million into that account, apparently, for

  7   Sasha to have to trade and you'll see that those wires to,

  8   excuse me, took place in 2014.        And you'll see that the

  9   contact between Arkadiy Dubovoy and Igor and Sasha carried up

 10   until, I believe, it's May 2015.        You can see that in the

 11   phone records.

 12               And, ladies and gentlemen, they're arrested in

 13   August of 2015.     And they go in and they meet with the

 14   Government.    Igor went in the day after this arrest Arkadiy

 15   Dubovoy went in a month after his arrest and not once did they

 16   mention to Alex Sasha Ledovskiy.

 17               (Continued on the next page.)

 18

 19

 20

 21

 22

 23

 24

 25


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 169 of 237 PageID #:
                                    3518

                             Summations of Ms. Whalen                       3144


  1               MS. WHALEN:    And when they're up here, it almost

  2   became comical.     Arkadiy was like, No, I don't know him.

  3   And then Maybe I met a trader named Sasha.            And it's like

  4   confronting him with a document.        It's like, Well, he's in

  5   your phone.    He's like, Oh, no, no, no.       And then, He's

  6   calling you all the time.       And then it's like, Oh, we were

  7   going to start a business together.        And then it's like, He

  8   was calling me to get money.       And then he's pointing out,

  9   Well, he wasn't calling you.       You were calling him.      And

 10   then suddenly, I don't remember.        I don't recall.

 11               Ladies and gentlemen, they were in contact with

 12   that man shortly before their arrest.         If you're being asked

 13   at a meeting, Who were the participants in this scheme?

 14   Sasha Ledovskiy would have been one of the people right at

 15   the top.    He's someone you just had contacted with.

 16               So then you have to ask yourself, Well, why didn't

 17   they tell the Government about Sasha Ledovskiy?           Was it

 18   Valera Pychnenko's warning, the warning that was sent

 19   through Arthur Bumburyak that conveyed to Igor Dubovoy when

 20   he told Igor there were people he shouldn't be talking

 21   about?    You're told that you're supposed to trust Igor's

 22   cooperation agreement, so how can you have any, any

 23   confidence that Igor was telling the truth to you when he

 24   violated the cooperation agreement at every turn?           You're

 25   being told to trust what Igor Dubovoy said, relying on



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 170 of 237 PageID #:
                                    3519

                             Summations of Ms. Whalen                      3145


  1   Mr. Khalupsky's statement.       If you have any confidence in

  2   Igor's testimony that you can do that?

  3               And I see people are getting bored and I see

  4   everybody waning, so let's just skip through Arkadiy.           You

  5   guys were here.     You heard the testimony.      You know who to

  6   believe.    And there are plenty of documents in evidence that

  7   shows you that Arkadiy Dubovoy did not reveal the extent of

  8   his participation in this conspiracy.

  9               So the first thing I draw your attention to is the

 10   fact that he doesn't know my client's first name.           Go back

 11   and count:    Ten times calling him Vadim; 15 times calling

 12   him Vladimir, never once calling him Vladislav.          And that's

 13   even when he has a copy of the trading authorization that

 14   has my client's driver's license attached to the back, not

 15   even a week to sort of look at the document, even if you

 16   don't remember someone's name.

 17               The second thing about Arkadiy Dubovoy that I

 18   think is important is that he wants you to believe that the

 19   first time he met Mr. Khalupsky, a guy that he's never met

 20   before, in Odessa, the very first time they meet, he claims

 21   that he laid out this illegal scheme to him; this illegal

 22   scheme that he wouldn't reveal to his son; that he wouldn't

 23   reveal to his friends when he had the moment, but he lays it

 24   out to Mr. Khalupsky right in that first meeting?           Ladies

 25   and gentlemen, that's just ridiculous.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 171 of 237 PageID #:
                                    3520

                             Summations of Ms. Whalen                    3146


  1               I'm just skipping over Sacha's stuff.

  2               The one thing I would like to draw your attention

  3   to, though, with respect to money, and I think you can bring

  4   up Government's Exhibit 828, if you could find that?

  5   Because Arkadiy Dubovoy didn't remember the $70,000 wire to

  6   Mr. Ledovskiy, Sasha.      He didn't remember the $80,000 wire

  7   to Sasha.

  8               And actually, can we have the translation up?

  9   Yeah, let's put up the translation.

 10               So that's the document.      You can see both.     And he

 11   didn't remember the $1.8 million transfer to start a

 12   brokerage account with Sacha.

 13               And the Government went to this and they're

 14   saying, Oh, look at the money that's going to Mr. Khalupsky.

 15   Look at the money that's going to be traders.

 16               Let's go to Page 4 of that document -- oh, wait.

 17   It starts on Page 1.

 18               The very first entry is the Roma card, and you're

 19   told, Oh, that doesn't have anything to do with wrongdoing.

 20   That doesn't have anything to do with this offense.           Well,

 21   you know, then on the other hand, you're being told all

 22   about Roma, and Roma's a hacker, and Roma's this and Roma's

 23   that.   So either this isn't the Roma involved in the case.

 24   But if it's not the Roma involved in the case, how can you

 25   be sure that any of the other e-mails or phone calls or



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 172 of 237 PageID #:
                                    3521

                             Summations of Ms. Whalen                     3147


  1   whatever you've been shown into evidence that deal with Roma

  2   relate to some wrongdoing Roma, and not this poor schmuck

  3   who happened to get his debt in Arkadiy -- who just happened

  4   to have his debt with Arkadiy?

  5               And let's go to Page 4.      And I don't remember you

  6   guys being asked about this or being told about this or

  7   Arkadiy being asked to explain this.         But let's see, who is

  8   Sacha D that's getting $800,000?        Who is "Illegible" that's

  9   getting $900,000?     Why are debts marked with percentages?

 10   Why wasn't Arkadiy asked to explain to that?          Does he do

 11   loan sharking on the side?       Who is Ostrov, and why did he

 12   get $450,000?     And who, apparently, is at the top getting

 13   $250,000?    And why is the Riga Hotel crossed out?         Is that a

 14   reference to the Latvian hotel?

 15               Clearly Arkadiy Dubovoy is somebody who knows

 16   where his money is going, knows how much he spent, and he's

 17   a very, very tight fist from him.        For him to suddenly have

 18   amnesia about Sasha Ledovskiy and the 70,000 to 80,000, and

 19   I think if you go to the Boni bank account records, you'll

 20   see even more money going to him.        But he doesn't remember

 21   that.   So clearly, ladies and gentlemen, he's hidden what he

 22   know about Sasha Ledovskiy from the Government.          And if he

 23   has hidden what he knows about Sasha Ledovskiy from the

 24   Government, he's violated his cooperation agreement.           He

 25   hasn't been fully forthcoming, and he hasn't told us



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 173 of 237 PageID #:
                                    3522

                             Summations of Ms. Whalen                    3148


  1   everything he knows about the case.

  2               The other thing is, Does the Government see the

  3   investigation?     Who knows.    But it doesn't seem like they

  4   want to hear about anybody or anyone who is going to

  5   interfere with what their theory of the case is.           How

  6   Arkadiy Dubovoy having an undercover relationship with a

  7   trader at Dolphin and setting that trader up as an accounts

  8   trader, doesn't sit with the Government's theory that

  9   Mr. Khalupsky knew what happened.

 10               Do we have that email that Sacha -- well, do we

 11   have the early email from Mr. Ledovskiy at Dolphin?           Because

 12   the Government's shown you some emails from an individual

 13   named Anton Ivanov, and they're arguing that this Anton

 14   Ivanov is working with Mr. Khalupsky's knowledge and sending

 15   out wrongful information.       I'm sorry.    We're going to pull

 16   this up in a minute.

 17               But what I'm arguing to you is that -- what I

 18   think you can do in the back is you can look at e-mails from

 19   Sasha Ledovskiy in 2011 -- I'll start at the very early one.

 20   You can look at e-mails from Sasha Ledovskiy in 2011 and

 21   he's talking to Pavel and Arkadiy, and he's giving them

 22   information about Dolphin.       He is giving them

 23   Mr. Khalupsky's information about how to get onto different

 24   platforms.    And then if you go back.       I don't know that we

 25   have it -- but if you go back you'll see that suddenly on



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 174 of 237 PageID #:
                                    3523

                             Summations of Ms. Whalen                    3149


  1   October 6th there's an email account created, so 195, dot,

  2   dot, dot, dot 114, you will see on email address is created

  3   for an individual named Anton Ivanov.         And the Government's

  4   presented you with another email from Anton Ivanov sending

  5   more information where they are talking about, Oh, Vlad

  6   wants us to send you -- you know, We missed the cutoff for

  7   these stocks and missed the closing time for these stocks,

  8   and Vlad wants you to get new information so you'll know to

  9   be on time.    And they're saying, Oh, this has everything to

 10   do with illegal stock trades.       Well, if you look at the

 11   attachment to this email, it's a calendar from a public

 12   company that announces earnings trading.

 13               So there's two ways to interpret this.        It could

 14   be that Mr. Khalupsky is saying, Well, you missed the cutoff

 15   because you didn't know what was coming down the pipe.            You

 16   weren't aware of these earnings tradings so they didn't

 17   trade properly, and they're sending out more information.

 18   Or you could look at it and you could say, Huh?          Why is

 19   someone named Anton Ivanov who has created an email address

 20   on October 6th suddenly sending out emails to Pavel Dubovoy

 21   who is passing them on to this person, positive1?

 22               And, ladies and gentlemen, if you look at the

 23   series of emails, and we'll try to get them up, you can see

 24   that there's an email from Sasha Ledovskiy with his phone

 25   number and it says, Respectfully, Alexander Ledovskiy.            And



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 175 of 237 PageID #:
                                    3524

                             Summations of Ms. Whalen                    3150


  1   I think you can see another one where, Respectfully,

  2   Alexander Ledovskiy.      And then all of a sudden you get this

  3   one from Anton Ivanov, and that's the name, but it ends up,

  4   Respectfully, Sasha.      So, ladies and gentlemen, I'll put it

  5   to you that Arkadiy and Pavel got to Mr. Ledovskiy,

  6   convinced him somehow to become part of their scheme, and

  7   Mr. Ledovskiy decides that he needs to adopt a persona, a

  8   false name, a false email address to be working on this.

  9   And I would ask you to compare it with Mr. Khalupsky.

 10   Mr. Khalupsky put his driver's license on the trading

 11   authorization.     Mr. Khalupsky uses his email.       Mr. Khalupsky

 12   identifies where he wants his bills sent.         And at the end of

 13   this relationship, Mr. Khalupsky puts together an accounting

 14   to tell Arkadiy Dubovoy how much money he's owed from the

 15   time when they were thinking about going into business with

 16   each other.    If there's somebody trying to hide, it's not

 17   Mr. Khalupsky.

 18               The reason, again, that I'm pointing out these

 19   lies is to ask you to take a second look when the Government

 20   says, Oh, you can believe this because Arkadiy told you

 21   this, or You can believe this because Igor told you this,

 22   what I'm trying to do through all of this evidence is show

 23   you that, you can't; and that the Government shouldn't have;

 24   and that those people should never have been permitted to

 25   testify because it was quite clear, they had no intention of



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 176 of 237 PageID #:
                                    3525

                             Summations of Ms. Whalen                    3151


  1   telling the truth.

  2               And then we get to Mr. Garkusha, Mr. Yes Sir/No

  3   Sir.   Mr. Garkusha said that he met Mr. Khalupsky once,

  4   probably the only truthful thing he said on the stand

  5   because he stood up and he couldn't identify Mr. Khalupsky

  6   in court.    It was pretty dramatic.      He stands up.     He's

  7   looking around.     I think he was scoping you guys out to see

  8   if Mr. Khalupsky was over here.        But he finally admitted

  9   that he couldn't identify Mr. Khalupsky, which is not

 10   unusual for a onetime meeting.        But then on

 11   cross-examination again, he hadn't provided a financial

 12   accounting.    He hadn't done anything to show how much money

 13   he's involved in, and he's suddenly claiming, Oh, that's --

 14   that 50 percent that Arkadiy's given me credit for in

 15   Financial Exhibit A, that's not me.

 16               But look at some of these e-mails that are setting

 17   up these accounts, and I think you're going to see that

 18   Mr. Garkusha is up to his eyeballs in this scheme.           I mean,

 19   the Government can't have it both ways.         If Arkadiy can't

 20   set up his own account, he can't set up his own account.

 21   But if you look at the accounts, and in every single one of

 22   Arkadiy's accounts his best friend is Rudik, and who

 23   testified that his best friend was Rudik?         It was

 24   Mr. Garkusha.     Mr. Garkusha's been involved in this right

 25   from the start.     Maybe he wasn't trading or maybe the



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 177 of 237 PageID #:
                                    3526

                             Summations of Ms. Whalen                    3152


  1   Government just couldn't find out where he was trading from

  2   or the account he was trading from.        But don't decide you

  3   can suddenly rely on Mr. Garkusha's testimony as to any part

  4   of truthfulness in this case.

  5               I would like to go on to the Government's

  6   witnesses, and then I'm sorry I will try to speed this up.

  7   Ladies and gentlemen, we had witnesses from the Government

  8   who talked about someone in charge, and I put it to you that

  9   there's a problem with those witnesses.         Not a problem with

 10   credibility.     There's a problem with accuracy.       Those

 11   witnesses either don't care or aren't competent, but there

 12   were a number of witnesses who got up here and testified as

 13   to summaries that weren't correct.        And you found that out

 14   on cross-examination.

 15               You heard from a Government witness, the first

 16   Government witness, Katie Pierce, and she's a case agent,

 17   and she is testifying about time stamps on the press

 18   releases that she found in the documents.         That she's

 19   saying, Oh, the time stamp on that press release is the

 20   distribution time.      Well, then, you heard from the Factiva

 21   witness, and she's saying, Well, that's not really the

 22   distribution time.      That's the time stamp we've given at

 23   Factiva.    And it's not a big deal, but it's a disregard for

 24   what's true.     Why doesn't Agent Pierce just say, Look, I

 25   don't know.    I don't know what the time stamp is.         I have no



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 178 of 237 PageID #:
                                    3527

                             Summations of Ms. Whalen                         3153


  1   information about that, and let the Government bring in

  2   Annabel Tierney, I think was her name, who can talk about it

  3   and say, Yeah, no, I work at Factiva.         These are our time

  4   stamps.    And there may only be a minute or a second between

  5   them.   But the problem here is accuracy.        You have to be

  6   accurate when you're testifying.        You can't convict someone

  7   on sloppy work, on almost none on close enough or good

  8   enough, it's got to be accurate.

  9               And I think Dr. Canjels he was another one.            He

 10   put up -- and I don't think we -- have we got his slides?

 11               He put up this slide, initial slide that shows the

 12   investment.    It showed the profit.      It showed the rate of

 13   return.    But that wasn't a truthful -- or not even a

 14   truthful explanation.      It wasn't a clear explanation.          It

 15   left the fact that this was profit on borrowed money.              It

 16   wasn't the fact that this rate of return was so high because

 17   it had been margin accounts.       Why do that?       If you are

 18   convinced that what you're telling people is accurate; if

 19   you're convinced that you've got the numbers, why not

 20   explain what those numbers really mean?         And then the

 21   conclusion on the chart that Ms. Nestor raised, on direct

 22   examination that was presented to you as evidence of a long

 23   window.    Oh, this is so bad.     This is so much that proof

 24   that our paper -- look at that.        That trade started on

 25   October 21st and that trade didn't stop until the end of



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 179 of 237 PageID #:
                                    3528

                             Summations of Ms. Whalen                      3154


  1   normal business hours on the 23rd and then right away, they

  2   sold.   So this is all evidence that they went in there right

  3   after the press release was uploaded.         And this is evidence

  4   that they hold onto that stock for three days or two days

  5   and didn't sell it until after the press release had been

  6   issued.    Well, on cross-examination, because that's not a

  7   long window, it's a weekend.

  8               And Ms. Nestor today got up here and told you, Oh,

  9   this a Friday trade.      Well, that wasn't the testimony on

 10   direct.    She didn't say, We screwed up.       Sorry about that.

 11   It's not a long window.      It's really a Friday trade.       She

 12   just sort of slips that in and doesn't correct the

 13   misapprehension.

 14               And Dr. Canjels, it's like -- I'm cross-examining

 15   him, and I'm saying, You're this isn't a long window?           Oh,

 16   yes.    I'm like, Well, would it surprise you to learn that

 17   it's actually a Friday?      And immediately he's like, Oh,

 18   yeah.   I don't need to see the calendar.        What do you mean

 19   you don't need to see the calendar?        You put this document

 20   together.    You're using this as evidence in court to send a

 21   man to jail, and you aren't willing to say, Yeah, well,

 22   maybe I noticed it a couple days ago, so I'm not going to

 23   fight you on this date.

 24               Wait?   What's going on here?      If you have respect

 25   for your work, don't you think -- show me the calendar.            And



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 180 of 237 PageID #:
                                    3529

                             Summations of Ms. Whalen                    3155


  1   then when I show him the calendar say, My bad.          Sorry.    But

  2   just not even want to see the calendar to immediately give

  3   it up that he's wrong about the date?         I think that tells

  4   you something about what's going on in this case.

  5               And there's been a host of testimony about the

  6   P Value and the relationship to trading time and all this

  7   other stuff.     And if you look back through the evidence, the

  8   P Value is just a relationship that's from two variables to

  9   show that the relationship is not random.         So they took the

 10   variables of the upload time and they compared it to the

 11   variable of the trading time.       And, yeah, they did a

 12   statistical analysis and it doesn't appear to be random.

 13   But, ladies and gentlemen, it doesn't -- the question

 14   doesn't stop there.      Okay, so maybe they're not random, but

 15   you don't look at the wider world.        If you don't know what's

 16   going on in the stock market as a whole, how do you know

 17   that this had even been needed?        Because if you got in the

 18   stock market, if everybody -- or if the majority, the volume

 19   of the trading is right after -- or right before the market

 20   closes, in that hour, well, then, the majority of those

 21   trades are going to be executed after the upload time.            And

 22   if you're not looking at what's happening in the market as a

 23   whole, you don't know that.       Now, that's not our defense in

 24   this case.    But look at what kind of evidence you're being

 25   presented.    Why aren't they looking at the bigger world?



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 181 of 237 PageID #:
                                    3530

                             Summations of Ms. Whalen                    3156


  1   Why aren't they trying to tell you, Look, we're confident

  2   about this because it's not holding up in the wider world.

  3   We looked at all of the stock markets traded in Lstar.            And

  4   you know what?     They didn't follow this pattern at all.         But

  5   that's not what they did.       They're trying to make it look

  6   like it's all statistical and means something, when, in

  7   fact, it doesn't.

  8               And then there's Agent Preis, and that one, again,

  9   where Ms. Nestor today is commenting on it in her summation

 10   and not even acknowledging that that summary chart was

 11   wrong.    Agent Preis got up here, and I think it was 6002,

 12   and he testified and he said, Oh, you know, you can look at

 13   these two first trades.      I think we through the first one

 14   and the second one, and he's saying, Oh, there's no other IP

 15   activity in this address.       And then you just pull up the

 16   documents that they got from the brokerage account that

 17   shows that there had been other IP activity in that account.

 18   And I just -- why would you say that?         Why would you put

 19   that document in evidence in court?        And why would you stand

 20   up and then say, Well, you know, for those there were some,

 21   but, you know, let's go on to the rest?

 22               Ladies and gentlemen, you've been told that there

 23   are voluminous records in this case, and you've been told,

 24   Oh, here we're going to give you a summary chart to make

 25   everything easy for you so you don't have to dig into the



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 182 of 237 PageID #:
                                    3531

                             Summations of Ms. Whalen                     3157


  1   voluminous records.      But we've shown you time and time again

  2   that you couldn't trust these summary charts; that you have

  3   to go back to the voluminous records to double-check the

  4   work that the Government's been doing.         And, ladies and

  5   gentlemen, if you have to double-check that work, if what

  6   they're telling you isn't accurate, then you can't use that

  7   information.     You can't trust that information.       You

  8   definitely can't use it as evidence of proof beyond a

  9   reasonable doubt.

 10               And Mr. Preis, they had him talk about IP

 11   addresses and they showed him a chart, and he's all Yep,

 12   yep, yep, yep this shows 195, dot, dot, dot and one, one,

 13   four and he talked about, Oh, you know, all of these IP

 14   addresses.    And look -- look, you see all of these IP

 15   addresses, and you can see the dates and you can see it goes

 16   back to Odessa.     And then if you start asking him about the

 17   column, Well, what does the release date mean?          I don't

 18   know.   Isn't that the date that they captured the

 19   information to the IP?      He says, I don't know.      And, yet,

 20   that evidence was put in front of you by a witness who

 21   couldn't even explain that.

 22               And you know what?     This is important evidence

 23   because if you compare it to the CBT records, which we did,

 24   you can see that this is information that this is an IP

 25   address that's located in Odessa.        It doesn't I appear to be



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 183 of 237 PageID #:
                                    3532

                             Summations of Ms. Whalen                       3158


  1   an IP address that moves.       And so if Mr. Khalupsky is in

  2   New York and there's trading activity on that IP address in

  3   Odessa while he is in New York and is captured every single

  4   week in Odessa, well then, ladies and gentlemen, how can

  5   Mr. Khalupsky be responsible for these trades?

  6               And, you know, they talked about this IP address

  7   and they showed you the backs of emails, and they said, Oh,

  8   you know, this is evidence in this case.         But what we talked

  9   about was, Look, you can see the service provider on this IP

 10   address.    You could see that the server provider for a

 11   company named Dolphin was Tenet, and yet, not a single

 12   witness could tell you what Tenet was.         They couldn't even

 13   commit like they could with UKR, that it was a

 14   telecommunications company in the Ukraine.            No one did an

 15   investigation.     No one got on the phone.      No one tried to

 16   use the Ukraine process to try to get an investigation, try

 17   to find out what was going on, to get you more information

 18   about this IP address.      Is this the IP address that serves

 19   multiple uses?     How many users?     You don't know.     Does

 20   Dolphin have other IP addresses that were used in that

 21   company on different floors?       You don't know.      Nobody

 22   investigated it because it didn't fit in with their theory.

 23               And then we come to the devices and the company

 24   information.     Ladies and gentlemen, I'm not trying to tell

 25   you that this hack didn't take place, and I'm not telling



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 184 of 237 PageID #:
                                    3533

                             Summations of Ms. Whalen                    3159


  1   you that those companies weren't victimized.          But what I am

  2   trying to tell you is you can't meet a link from those

  3   companies being hacked and those companies being victimized

  4   to Mr. Khalupsky.     Now, the Government is trying to tell you

  5   that you can, but let's look at other evidence in this case.

  6   You know that Mr. Khalupsky entered into a trading

  7   relationship with Mr. Dubovoy, and you know that that

  8   started in August of 2011.       And you know that Mr. Khalupsky

  9   had Mr. Dubovoy sign a trading authorization agreement,

 10   which someone who had passed all of his FINRA exams would

 11   know it is necessary to have someone authorized to trade in

 12   your account.     And if you look in the account record, I

 13   think it's 1008-5, you saw the trading authorization for

 14   Igor Dubovoy in the same account.        And they weren't

 15   identical.    Mr. Khalupsky's is much, much shorter, but if

 16   you looked at it, there was important information like

 17   indemnification, warning someone about losses that was

 18   similar in both of the documents.

 19               Page down on the page.      I'm sorry.    We're a little

 20   behind that, a little behind the ball on getting -- but

 21   anyway, it gives you information about why trading

 22   authorization was necessary.       It's necessary to protect the

 23   brokerage.    It's necessary to protect the trader.         It's

 24   necessary to protect the account holder.

 25               But Patrick Rawley, I think that was his name, he



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 185 of 237 PageID #:
                                    3534

                             Summations of Ms. Whalen                       3160


  1   was the TD Ameritrade representative, and he said it's the

  2   account holders' responsibility to get that document in to

  3   the account.     So Mr. Khalupsky did what he thought he had to

  4   do.   He put this document together and gave it to

  5   Mr. Dubovoy, and while Mr. Dubovoy got one for his son,

  6   Igor, he never got one for Mr. Khalupsky.         And given the

  7   similarity and given the fact that Mr. Khalupsky put his

  8   driver's license on the back of it, I don't think there's

  9   any issue that if Mr. Dubovoy had tried to present this to

 10   TD Ameritrade and they had said, No, it's not good enough,

 11   that Mr. Khalupsky would have refused to sign their actual

 12   purchase trade authorization.

 13               (Pause in proceedings.)

 14               MS. WHALEN:    So these are e-mails -- sorry about

 15   that -- where you can see that Alexander Ledovskiy was a --

 16   appears to be assigned to the account at Dolphin.

 17               Okay.   So you see this first document that Pavel

 18   is sending to Arkadiy, and you know it's Arkadiy because

 19   it's the Dubovoy 01, talking about risk manager.           So

 20   Alexander Ledovskiy is explaining what to do.          It seems a

 21   little odd that he's letting these guys into Mr. Khalupsky's

 22   risk management account, but who knows?

 23               And then we go to the second, August 24th.          The

 24   first August 5th, so it appears to be shortly after the

 25   trading authorization is signed.        The second one is



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 186 of 237 PageID #:
                                    3535

                             Summations of Ms. Whalen                    3161


  1   August 24th.     And again, it's odd that Alexander Ledovskiy

  2   is giving Mr. Khalupsky's log-in credentials and his

  3   password and telling them how to go into this account.

  4               And if can you bring it down, you can see that

  5   that's from Alexander Ledovskiy to Pavel Dubovoy.

  6               And then we go to the Anton Ivanov email.

  7               (Continued on the next page.)

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 187 of 237 PageID #:
                                    3536

                             Summations - Ms. Whalen                         3162


  1               MS. WHALEN:    And this is Anton Ivanov talking to

  2   Arkadiy giving him the same information and signing it:

  3   Respectfully Sacha.      I didn't hear any testimony that Sacha

  4   was a nick name for Anton.        I do think we heard testimony that

  5   Sacha was a nick name for Aleksander.            Mr. Khalupsky never

  6   used fictitious e-mails.       Mr. Khalupsky never lied about his

  7   location or his address.

  8               So you've seen evidence that Sacha Ledovskiy has

  9   access to Arkadiy's accounts, he appears to also have access

 10   to Mr. Khalupsky's workplace, and he's providing information

 11   like that to Arkadiy and Pavel Dubovoy, and this is before

 12   Arkadiy Dubovoy and Mr. Khalupsky have entered into a formal

 13   business relationship.      Mr. Khalupsky is sending bills, he

 14   reduces them when they're overpaid, he's not keeping anything

 15   secret.    It doesn't seem on the face of it like a criminal

 16   scheme.

 17               In early 2013, Arkadiy -- I think it's Mr. Khalupsky

 18   asks Mr. Dubovoy to invest in his company, he's asking him to

 19   take a 50 percent partnership, and he agrees, I think,

 20   initially to pay $200,000.        And in the beginning of January,

 21   he sends him information, an e-mail, that he's forwarding from

 22   another individual, Aleksander Fedchenko, talking about the

 23   expenses of the office, who's on salary, what do you have to

 24   pay for the rent, what do we have to pay for the brokerage

 25   accounts, pretty straight forward information that you provide


                                 Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 188 of 237 PageID #:
                                    3537

                             Summations - Ms. Whalen                         3163


  1   to someone who is becoming a partner.            And then after that,

  2   Mr. Khalupsky sends different bills to Arkadiy, and the bills

  3   show a percentage -- it shows information of money being paid

  4   out to the guys, okay, and if we go -- do we have the

  5   original?    Because I think you heard testimony that Arkadiy

  6   calls the guys his hackers, he calls them potsani.           But in

  7   this case, Mr. Khalupsky is referring to his guys, his

  8   traders, as rebayti.      He's not using the same language that

  9   Arkadiy Dubovoy uses.      There's no reason to assume that these

 10   are hackers.    He's paying the individuals in his company a

 11   percentage of the profit, the same way he detailed that he

 12   pays his employees in his account in his initial e-mail to

 13   Arkadiy Dubovoy of January 2015.          Now, Arkadiy Dubovoy tried

 14   to say:    Oh, these are payments to hackers, but, as I've said,

 15   you can't believe anything that Arkadiy Dubovoy says.            And

 16   then the government is making a lot of the fact that at the

 17   end of 2013, you get Exhibit 323, and that's the Oracle report

 18   that's seen on a computer that Mr. Khalupsky is taking

 19   pictures of, and they've got those pictures into evidence.

 20   He's got the big screen shot, and then you can see there's a

 21   bunch of smaller shots of the entire report.           And the

 22   government's saying:      Oh, this is evidence that Mr. Khalupsky

 23   is involved in the hack -- with the hackers.           Ladies and

 24   gentlemen, what I would tell you is, this is evidence that

 25   Mr. Khalupsky found that someone in his firm was trading on


                                 Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 189 of 237 PageID #:
                                    3538

                             Summations - Ms. Whalen                        3164


  1   stolen information.      You don't know where that computer is,

  2   you don't know the location of that computer, you don't know

  3   the time of that computer, it's in English, but as the agent

  4   testified to, that can be a language pack.

  5               So, ladies and gentlemen, if we're going to put up

  6   theories, why don't we put up the theory that Mr. Khalupsky

  7   suddenly found this on a computer in his office, sort of

  8   recognized it but the format looks funny, so took pictures of

  9   it and sent it to himself to figure out what was going on.

 10   And if you look at what happens after that Oracle report, you

 11   will see something very interesting.           In the trading data,

 12   nobody trades on the Oracle report.           You look at all of the

 13   trading data you've got, nobody trades on this report.           It

 14   could be because it's a bad report, it could be because it's a

 15   good report, but, as you know, none of the government's

 16   experts were asked to look at any individual reports, and I

 17   think that's a little bit odd, because if your whole theory

 18   is, oh, this guy is getting the stolen report, we want to, you

 19   know, show you that he's got these, well, wouldn't you want to

 20   know what that report says and say, look, see, it's a terrible

 21   report and nobody traded on it.         Or do you not want to know,

 22   because maybe it's a really good report and Mr. Khalupsky

 23   didn't trade on it.      And instead, what Mr. Khalupsky did in

 24   2014, February, is dramatically changed the trading strategy

 25   that was being used in the Merrill Lynch account.          So before


                                 Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 190 of 237 PageID #:
                                    3539

                             Summations - Ms. Whalen                           3165


  1   November -- I think if you look in the account, there's

  2   trading in October, then it's dead in November, it's dead in

  3   December, and then, I think, it's dead for most of January,

  4   and then it picks up in February.          And in February, I think it

  5   was Dr. Canjels agreed, the trading changes.              It's not day

  6   trading anymore; it's trading on the Standard & Poor index,

  7   and it's trading on Coca-Cola, and it's not doing three-day

  8   window trades, it's holding onto things to see what happens.

  9   And if you look, it turns out to be fairly successful.              It's

 10   not outrageously successful, but it's profitable.              And you

 11   will see there are other trades in there, but you don't know

 12   who is doing those other trades because, as you can see,

 13   people in Georgia, like Igor Dubovoy, had access to these

 14   accounts.    But the trading changes in 2014.            Now, Arkadiy

 15   Dubovoy said right from the start he knew this was a terrible

 16   relationship with Mr. Khalupsky.          He knew he wasn't going to

 17   make any money, he knew the place was running with debt.                "Oh,

 18   this is terrible.     This is terrible.        I'm going to get out of

 19   it.   I'm going to get out of it."

 20               Well, supposedly, for knowing right away that this

 21   is a bad deal, he waits until the beginning of 2014 to

 22   terminate the relationship, and you see that there's an

 23   accounting in April of 2014 between Arkadiy Dubovoy and

 24   Mr. Khalupsky.     Mr. Khalupsky is treating him like it was a

 25   legitimate business deal.       He's saying:          Okay, you invested


                                 Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 191 of 237 PageID #:
                                    3540

                             Summations - Ms. Whalen                           3166


  1   200,000, these are the payments that you made in the meantime,

  2   he figures out what the profit on the trading is.           You can see

  3   he includes the SPY and the Coca-Cola, and then he tells you

  4   what he has to pay the broker, "I think it's the platform,"

  5   and then the guys, the rebiatomi -- and look at the

  6   translation, because that word is -- look at the -- you want

  7   to look at the potsoni e-mail from Arkadiy, because even

  8   though that kind of looks like a "P," it's not.          And he gives

  9   an accounting:     "This is your share, this is my share, this is

 10   what goes to the guys."       And then he comes up, he's saying:

 11   "Okay, you are getting half.        I'm deducting all of the money

 12   that you've sent me."      He comes up with a debt of 11,384 at

 13   the bottom.    And then you see two numbers after that -- I'm

 14   sorry.   You see two additional numbers after that, 40,000 and

 15   20,000, and probably the only truthful thing Arkadiy Dubovoy

 16   said is that after he had this accounting and Mr. Khalupsky

 17   was telling him what he owed him, he got a call a few days

 18   later and said, wait, I forgot two additional debts and he

 19   added them in.

 20               Does this like look an illegal relationship?            If

 21   Mr. Khalupsky is involved in this, if Mr. Khalupsky knows

 22   what's going on, why isn't Mr. Khalupsky saying:            Yeah,

 23   whistle for your money, hit the highway, I'm not paying you

 24   back.    What are you going to do?        Go to the cops?

 25               But instead, he's treating it like it's a legitimate


                                 Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 192 of 237 PageID #:
                                    3541

                             Summations - Ms. Whalen                        3167


  1   business.

  2               Ladies and gentlemen, I think what the evidence

  3   shows is that he realized someone is trading on illegal

  4   information.    He changed the trading the way that account is

  5   traded.    Mr. Dubovoy didn't want any part of it, fine, they

  6   terminate their relationship.         And after that, Mr. Khalupsky

  7   really isn't involved with him.         He stays in contact a little

  8   bit with Arkadiy because he owes him the debt, they have a

  9   meeting, they talk about their families.              Mr. Khalupsky isn't

 10   trying to run from this.       But ladies and gentlemen, he's also

 11   not going to advertise that he's been tricked, that he's been

 12   conned, that one of his employees has probably violated the

 13   rules of trading.     And PR Newswire didn't alert the wire world

 14   that they had been hacked and that information had been

 15   stolen.    We didn't hear evidence that Marketwired notified

 16   everybody that they had been hacked and all of their business

 17   information had been stolen.        Business people want to keep

 18   these things quiet.      Mr. Khalupsky is not going to advertise

 19   that this happened.      He may not know exactly who is involved

 20   in this, and so he's not going to start throwing stones, but

 21   if Arkadiy Dubovoy wants to terminate the relationship, let's

 22   terminate the relationship, I'll pay you the money I owe you

 23   as soon as I get it, and that's what I think the evidence

 24   shows.

 25               And if you look -- I'm sorry, we don't have them up,


                                 Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 193 of 237 PageID #:
                                    3542

                             Summations - Ms. Whalen                      3168


  1   but if you look at the Alexander Ledovskiy e-mails through

  2   Arkadiy and Igor, you start seeing that in later 2014, that's

  3   when they start sending him money, and that's, I think, the

  4   end of April 2014 is when they set him up in the M & I

  5   interactive broker account where they deposit $1.8 million.

  6               So I think there's a pretty clear, straight forward

  7   trail that Sacha Ledovskiy was the person who was trading,

  8   that Sacha Dubovoy was -- or Sacha Ledovskiy was the person

  9   who was trading, that Sacha Ledovskiy was the person in the

 10   lead with the Dubovoys, and that the Dubovoys continued to use

 11   him until the very end.

 12               Now, the government may stand up on rebuttal and

 13   say, that's pure speculation, that's circumstantial evidence,

 14   that doesn't line up.      But, ladies and gentlemen, I put it to

 15   you that it makes just as much sense as the story that they've

 16   put forward to you, that if there are gaps, if there are

 17   things that can't be explained, they are the same kinds of

 18   gaps and things that can't be explained in the government's

 19   case.

 20               And given the lying nature of their witnesses, given

 21   the sloppy work of their cumulative reports, I think if

 22   there's a tie as to which story should be believed, the tie

 23   goes to Mr. Khalupsky and you find him not guilty.

 24               Finally, the government, I know, is going to stand

 25   up -- they talked about his statement.            But, ladies and


                                 Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 194 of 237 PageID #:
                                    3543

                             Summations - Ms. Whalen                          3169


  1   gentlemen, that's another piece of government evidence that I

  2   really ask you to scrutinize and decide if you can trust.               The

  3   government's argued that Mr. Khalupsky said he knew the

  4   hackers and they were still trading when he was brought to

  5   court to be arraigned in this case.           But Mr. Khalupsky came

  6   all the way from Ukraine, was met by the agents at the

  7   airport, never made a statement.          Mr. Khalupsky is then taken

  8   to the FBI office, processed, fingerprinted, photographed,

  9   never made a statement.       He's taken to the jail for the night.

 10   He's picked up at the jail the next morning and driven to the

 11   courthouse, never makes a statement, but minutes before going

 12   to see the judge and minutes before seeing his lawyer, he

 13   suddenly decides to make this statement.              Agent Alexander

 14   testified that he didn't take notes, he didn't record what was

 15   going on, and I think his testimony was he didn't have

 16   anything more to do with this case.

 17               And I'm asking you, can you really trust, beyond a

 18   reasonable doubt, that Mr. Khalupsky, minutes before seeing a

 19   judge, minutes before having an attorney assigned, would make

 20   a statement when he hadn't made a statement to the FBI office

 21   and he hadn't made a statement at the airport?

 22               The last bit of evidence that the government

 23   presented in their case before they did their rebuttal, that

 24   last bit of evidence was e-mails put in through the case

 25   agent -- or not the case agent, Brandon Racz, just an agent on


                                 Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 195 of 237 PageID #:
                                    3544

                             Summations - Ms. Whalen                       3170


  1   the case, and he presented -- I think it was a huge pile of

  2   e-mails, and some of those e-mails are connecting up to

  3   Mr. Khalupsky, some of those e-mails are between Pavel and, I

  4   think, Fedchenko.     Ladies and gentlemen -- and some of those

  5   e-mails are from Arkadiy and Igor, so the first thing is,

  6   throw out anything from Arkadiy and Igor, an e-mail that

  7   wasn't presented through them.         And the reason I'm telling you

  8   to do that is, if the government didn't present the e-mail

  9   through Arkadiy and Igor and it dealt with Arkadiy and Igor,

 10   it's because they didn't want Arkadiy and Igor to be

 11   cross-examined on that statement.          So, clearly, the e-mail, if

 12   they were cross-examined, would not lead you to the conclusion

 13   that they are trying to spin on it.

 14               And, second, the e-mails that had been presented

 15   from Pavel and Positive 1, and Ms. Nestor ran through some of

 16   them this morning, look at the dates on those, look at the

 17   times on those.     They are trying to show a pattern through

 18   e-mails that took place over a year.           They'll show an e-mail

 19   from 2011 and say it leads up to an e-mail in 2012.           And,

 20   ladies and gentlemen, I don't know how you can make that

 21   assumption, but also you are not seeing a response from

 22   Mr. Khalupsky, and you know that there are hackers in this

 23   case, and you know that those hackers have been able to

 24   infiltrate other kinds of security e-mails.           I would just ask

 25   you to take it all with a grain of salt, and if you need a


                                 Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 196 of 237 PageID #:
                                    3545

                             Summations - Ms. Whalen                      3171


  1   spin, if you need to be told what this e-mail means based on

  2   testimony from Arkadiy or Igor or Garkusha, then I think you

  3   know to ignore it.

  4               With the Oracle report, one other thing, the

  5   government keeps talking about the Oracle report and they keep

  6   trying to link it to the hackers, but the computer that was

  7   showing the Oracle report, the date on that was 2013.           And the

  8   hackers' computers, the ones that were investigated where they

  9   found all of this information, those were seized in 2012.            How

 10   can they be connected?

 11               Ladies and gentlemen, the evidence in this case is

 12   that Mr. Khalupsky is an honest businessman.          The evidence in

 13   this case is that he sends out honest accounting, he keeps

 14   track of his money, he's not trying to hide, and the evidence

 15   is that he was taken advantage of by the Dubovoys.           And if the

 16   Dubovoys can trick prosecutors, what chance did Mr. Khalupsky

 17   have?   Mr. Khalupsky didn't close his eyes to anything.          He

 18   didn't ignore anything that was evidence of wrongdoing.           The

 19   Dubovoys tricked him just like they tricked the prosecutors.

 20               Ladies and gentlemen, I think you can see from this

 21   case that the Dubovoys have an inner circle of people they are

 22   protecting.    For whatever reason, they don't want to give up

 23   Sacha Dubovoy -- or Sacha Ledovskiy, they don't want to give

 24   up Arthur Bumburyak, but, ladies and gentlemen, if you look in

 25   the money records, if you look at Defense Exhibit EEE, which


                                 Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 197 of 237 PageID #:
                                    3546

                             Summations - Ms. Whalen                         3172


  1   is the culmination of Agent Levanti's review, you will see

  2   payments going to Arthur Bumburyak, you are going to see

  3   payments going to Sacha Ledovskiy.           But Mr. Khalupsky is on

  4   the outside of this inner circle.          Mr. Khalupsky is someone

  5   that they saw as a chump from the start.              He was thinking they

  6   were interested in earnings trading, he's sending them bills,

  7   he's sending them earnings calendars.            They must have just

  8   been laughing themselves silly whenever they got those

  9   e-mails.    There's no question that they would give

 10   Mr. Khalupsky up the minute they were arrested.

 11               Now, Mr. Tucker, as I said, is going to have a

 12   chance to rebut.     He may respond to some of my arguments.           I

 13   would ask you to think how I would respond back.             And if he

 14   brings in new arguments that he hasn't made before that

 15   Ms. Nestor didn't make earlier, think of how Ms. Felder and I

 16   would have responded to those.

 17               The government has the burden of proof here.            They

 18   may stand up here and say:        Oh, we take our witnesses as we

 19   find them; we are not on trial.

 20               But, ladies and gentlemen, the government has the

 21   burden of proof.     They have to meet it with reliable evidence.

 22   They don't need it when they present you with lying

 23   cooperators and shotty work on their own case.             Proof beyond a

 24   reasonable doubt is a very, very high standard, but, ladies

 25   and gentlemen, if your brother was sitting where Mr. Khalupsky


                                 Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 198 of 237 PageID #:
                                    3547

                             Summations - Ms. Whalen                        3173


  1   is, if your sister was sitting where Mr. Khalupsky is, if your

  2   best friend was sitting where Mr. Khalupsky is --

  3               THE COURT:    Ms. Whalen --

  4               MS. WHALEN:    -- you would want to hold them to their

  5   burden.    There's no conspiracy here; there's no meeting of the

  6   minds.    Mr. Khalupsky thought this was a legitimate business

  7   relationship.     He thought he was being hired to trade in

  8   legitimate business accounts, and because there's no evidence

  9   in this case, you have to find him not guilty.

 10               Thank you.

 11               THE COURT:    We'll take a short break.      Very short

 12   break.    We'll be right back.      Don't discuss the case.

 13               THE COURTROOM DEPUTY:        All rise.

 14               (Jury exits.)

 15               THE COURT:    To remind you folks, on the defense side

 16   of the aisle, if you --

 17               MR. TUCKER:    I'm so sorry, Judge.       I can't quite

 18   hear you.

 19               THE COURT:    To remind you, we need the defense to

 20   submit one, a charge on the defense theory of the case.

 21               MR. GOPSTEIN:     Your Honor, we had discussed

 22   yesterday getting a ruling on an additional instruction prior

 23   to rebuttal, specifically with regard to government

 24   investigations, and I think that there can be little doubt

 25   after the summations that that instruction is appropriate, as


                                 Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 199 of 237 PageID #:
                                    3548

                                       Proceedings                         3174


  1   well as I would submit an instruction that's been affirmed by

  2   the Second Circuit, which is that the government is not on

  3   trial.   I think that's been placed squarely at issue during

  4   the summations.

  5               THE COURT:    The first one, I have no difficulty

  6   with.    I will include it.

  7               MR. GOPSTEIN:     Thank you, Your Honor.

  8               MS. BRILL:    Your Honor, how do we submit the theory

  9   of the case?

 10               THE COURT:    I'm sorry?

 11               MS. BRILL:    What is the best way to submit to you

 12   the theory of the case?

 13               THE COURT:    You can e-mail my law clerk, but do it

 14   tonight.

 15               MS. BRILL:    Yes.

 16               MS. FELDER:    Your Honor, I do have a hard copy

 17   available now for the Court's review for Mr. Khalupsky.

 18               THE COURT:    Let me see it.

 19               MR. TUCKER:    Your Honor, I expect to use the

 20   document camera.     I'm going to, sort of, one-man-band this, so

 21   if I can get maybe the lapel mic.

 22               THE COURTROOM DEPUTY:        Sure, I can help you with

 23   that.

 24               MR. TUCKER:    I will obviously keep my voice up, but

 25   the microphone would be helpful, if that's all right.


                                 Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 200 of 237 PageID #:
                                    3549

                                     Proceedings                           3175


  1               MS. WHALEN:    I think I left it on the podium.

  2               THE COURTROOM DEPUTY:        I have it.   No worries.

  3               THE COURT:    Well, it's a little wordy, and I'm not

  4   quite sure I like the way it's phrased, but the substance of

  5   it doesn't concern me.

  6               MS. FELDER:    Thank you, Your Honor.

  7               THE COURT:    I don't think it's my duty to instruct

  8   them, quote, "Mr. Khalupsky was not engaged in conspiracy to

  9   commit wire fraud.

 10               (Reporter requested clarification.)

 11               THE COURTROOM DEPUTY:        The court reporter didn't

 12   hear you.

 13               THE COURT:    I'm sorry.      I was saying, somewhat

 14   facetiously, to counsel that I don't think it's my

 15   responsibility to instruct the jury, for example, quote,

 16   "Mr. Khalupsky, who was not engaged in any conspiracy to

 17   commit wire fraud, securities fraud, and simple computer

 18   intrusion, or money laundering."

 19               I realize it's being presented as the defendants'

 20   contention, and it will be couched in those terms.

 21               MS. FELDER:    Thank you, Your Honor.

 22               THE COURT:    Tell me when you are ready.

 23               MR. TUCKER:    Thirty more seconds, Your Honor.

 24               THE COURT:    I'll be back in one minute.

 25               (A recess in the proceedings was taken.)


                                 Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 201 of 237 PageID #:
                                    3550

                                     Proceedings                          3176


  1               THE COURT:    Let's go.

  2               (Short pause.)

  3               THE COURTROOM DEPUTY:        All rise.

  4               (Jury enters.)

  5               THE COURT:    I think we are missing --

  6               MS. FELDER:    He just went to the restroom.

  7               THE COURT:    Please be seated, everyone.

  8               Mr. Tucker, just a second.

  9               MR. TUCKER:    Of course, Your Honor.

 10               (Continued on the following page.)

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                                 Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 202 of 237 PageID #:
                                    3551

                               Rebuttal of Mr. Tucker                        3177


  1               (In open court; jury present.)

  2               THE COURT:     Somebody has gone after him?

  3               MS. WHALEN:     Yes, yes, Your Honor.

  4               (Pause in proceedings.)

  5               THE COURT:     All right.     Mr. Tucker, whenever you're

  6   ready.

  7               MR. TUCKER:     Thank you, Your Honor.        Ladies and

  8   gentlemen, I want to thank you for all your time and attention

  9   today.   I know it has been a long day and you've sat through

 10   three long attorney addresses already.           I can say at the

 11   outset, my comments to you will be much shorter.              Because the

 12   government has the burden of proof in this case, we have an

 13   opportunity to speak with you one last time to address some of

 14   the arguments that defense counsel have raised, so I'm going

 15   to endeavor to respond to some of those arguments now.

 16               What I'm telling you, ladies and gentlemen, that

 17   much of what you've heard this afternoon boils down to an

 18   effort to shift blame and to distract you from the important

 19   work that you have to do in this case.           It was an effort to

 20   touch upon your emotions by referencing their family members,

 21   it was an effort to distract you from the criminal conduct

 22   that the evidence shows that these two defendants have engaged

 23   in for more than four years.         Instead of talking about that

 24   evidence, the defense lawyers that you heard from this

 25   afternoon tried to blame everybody but their clients for what



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 203 of 237 PageID #:
                                    3552

                                Rebuttal of Mr. Tucker                        3178


  1   you've heard about during this case.            Blame the prosecutors,

  2   blame the agents, blame the SEC, blame the Secret Service,

  3   blame the Dubovoys, blame anybody besides the two defendants

  4   in this case.      The idea is to turn your attention away from

  5   what you need to focus on.         I don't say this to be negative,

  6   everybody has a job to do in this case, I think all the

  7   defense lawyers on both teams have done a good job

  8   representing their clients, that is their job, to advance the

  9   best arguments that they can make for you to consider.

 10                I'm going to focus you back on the evidence now,

 11   because it is the evidence that controls.             It is the evidence

 12   that you must consider in deciding whether the government has

 13   proved its case against Vitaly Korchevsky and Vladislav

 14   Khalupsky beyond a reasonable doubt.            Let's talk about the

 15   evidence.

 16                Now, what was helpful, I submit, from the defense

 17   arguments that you've heard, is they have narrowed the issues

 18   in dispute in a way that wasn't necessarily readily apparent

 19   throughout the course of this trial.            You now know that both

 20   defendants concede that the newswire companies, PR Newswire,

 21   Marketwire and Business Wire were all targeted by hackers and

 22   all had their press releases stolen.            There seems to be no

 23   question about that and I should make clear the evidence in

 24   this case establishes that clearly.

 25                Also, it seems that there is no dispute that the



                  Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 204 of 237 PageID #:
                                    3553

                               Rebuttal of Mr. Tucker                              3179


  1   Dubovoys had access to the stolen, hacked press releases.                    But

  2   this is where the defense starts to get into trouble.                  Now

  3   both defense lawyers that you heard from, Mr. Brill and

  4   Ms. Whalen, advanced alternate theories, alternate suggestions

  5   about what the facts and evidence in this case show.               I should

  6   make clear, of course, as you know, that the defense has no

  7   burden here whatsoever.        This is the government's burden, we

  8   embrace it, we have to prove our case beyond a reasonable

  9   doubt.   But they proffered alternate theories to explain the

 10   massive amounts of evidence that the government has presented

 11   against both of these defendants and I submit to you, ladies

 12   and gentlemen, those theories make absolutely no sense.

 13               I want to start with Mr. Khalupsky's theory.                Again,

 14   as Judge Dearie explained, what I say is not evidence, what

 15   the defense lawyers say is not evidence, and if I

 16   misapprehended what Ms. Whalen was driving at or what

 17   Mr. Brill was driving at, you'll forgive me, but what I

 18   understood Ms. Whalen's argument to be was that Vladislav

 19   Khalupsky had some kind of legitimate trading relationship

 20   with Arkadiy Dubovoy, and others at Dolphin Trading those were

 21   the ones who had access to the stolen press releases and were

 22   trading upon them.

 23               Ladies and gentlemen, that argument makes no sense.

 24   Remember what the evidence shows here about what the Dubovoys

 25   did and, again, I don't think this is in dispute.              Arkadiy



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 205 of 237 PageID #:
                                    3554

                               Rebuttal of Mr. Tucker                        3180


  1   Dubovoy and Pavel Dubovoy and later Igor Dubovoy exposed

  2   themselves to great risk and paid large sums of money to gain

  3   access to these hacked press releases.           For you to believe

  4   this argument that Ms. Whalen has advanced and Mr. Brill,

  5   because I believe the argument is essentially the same with

  6   respect to Vitaly Korchevsky that, yes, he was trading in the

  7   Dubovoys' accounts, but he also didn't get access to these

  8   stolen press releases.       To believe these defense theories you

  9   have to believe that the Dubovoys obtained these press

 10   releases and then ignored them and instead entered into

 11   legitimate relationships with Vitaly Korchevsky and Vladislav

 12   Khalupsky.    Now, ladies and gentlemen, Arkadiy Dubovoy and

 13   Igor Dubovoy, I think it was clear in this case, these guys

 14   are about making money.        It makes no sense, it doesn't make

 15   sense that they would spend this time and this money and

 16   expose themselves to so much risk to get stolen press releases

 17   and then not use them.

 18                Now, you also have to believe with respect to

 19   Mr. Khalupsky that others at his company, Dolphin Trading, did

 20   have access to these stolen, hacked press releases, but

 21   somehow he didn't know until -- and I'm going to come back to

 22   this -- he saw that Oracle press release on December 18th,

 23   2013.   And you somehow have to believe that Vitaly Korchevsky,

 24   despite the fact that he, like Mr. Khalupsky, is a

 25   sophisticated trader, holding FINRA certifications, that



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 206 of 237 PageID #:
                                    3555

                               Rebuttal of Mr. Tucker                         3181


  1   somehow or other for years he was getting tips or guidance

  2   from the Dubovoys but he didn't understand what was going on.

  3   And again, ladies and gentlemen, it just doesn't match up with

  4   the evidence.     Not only does it seem completely untethered

  5   from common sense, the evidence contradicts the theories.

  6               Now, Ms. Whalen made the argument that the

  7   government has presented no direct evidence of Vladislav

  8   Khalupsky's guilt and, ladies and gentlemen, I submit to you

  9   that is simply not true.        I'm going talk about the Oracle

 10   press release for a moment, this press release that you've

 11   seen many times.      Let's be clear on the facts here.           On

 12   December 18th, 2013, Vladislav Khalupsky emailed himself seven

 13   different screenshots of a pre-distribution press release.

 14   You should look at these exhibits, ladies and gentlemen.               This

 15   364-1, the entire series, and Government's Exhibit 323.                He

 16   sent them to himself.       These were all pre-distribution.           The

 17   emails were sent prior to the press release becoming public.

 18   And Ms. Whalen stood before you and argued that this was

 19   Mr. Khalupsky's reaction to the discovery that someone in his

 20   company was trading on stolen press releases.             Ladies and

 21   gentlemen, that makes absolutely no sense, and you know that

 22   it doesn't.

 23               First off, remember, as it was made clear during the

 24   trial, all seven of these Oracle press release images were

 25   found in the sent folder of Mr. Khalupsky's Gmail account.                  So



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 207 of 237 PageID #:
                                    3556

                               Rebuttal of Mr. Tucker                        3182


  1   he emailed them to himself from Gmail to Yahoo, but he deleted

  2   these emails in his Yahoo account.          So, first off, it makes no

  3   sense why would he need to send himself seven images, when

  4   he's discovered some kind of scheme within his company, why

  5   does he need to send himself seven pictures, what purpose does

  6   that possibly serve, but even more problematic to this defense

  7   theory, he's deleting the emails once they show up in his

  8   inbox.   Ladies and gentlemen, why is he doing this?              It's not

  9   because he's made this crazy discovery and he doesn't know

 10   what to make of it, he's taking screenshots of the material

 11   portions of this press release so he has the information handy

 12   so he can make a decision about whether or not to trade.               But

 13   this time Mr. Khalupsky makes a mistake.            He remembers to

 14   delete the emails from the inbox of his Yahoo account, but he

 15   forgets to delete them in the sent folder from this Gmail

 16   account.    That is the mistake he makes, that is the proof, the

 17   direct evidence that Vladislav Khalupsky had access to stolen,

 18   hacked, pre-distribution press releases.

 19               Ladies and gentlemen, this boils down to a really

 20   important point.      Our jury system is predicated on the idea

 21   that jurors will bring to bear on criminal cases an element of

 22   their own common sense.        So you have to sit in the jury room

 23   and ask yourself, does Ms. Whalen's suggestion about what

 24   Vladislav Khalupsky is doing here make sense or what actually

 25   makes sense is that Vladislav Khalupsky was a guy who was



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 208 of 237 PageID #:
                                    3557

                               Rebuttal of Mr. Tucker                              3183


  1   engaged in trading on stolen press releases, because that's

  2   what Arkadiy Dubovoy wanted him to be doing, because Arkadiy

  3   Dubovoy went to the trouble and exposed himself to the risk of

  4   obtaining these press releases.          This is one example of how

  5   Vladislav Khalupsky had access to the press releases.                  And

  6   people were careful.       Vladislav Khalupsky was careful.            He did

  7   try to delete the evidence, he just forgot it in his sent

  8   folder.

  9               This was clear, I submit, through all the testimony

 10   from cooperators and others in this case, there were many

 11   efforts to conceal and destroy and delete evidence because

 12   everybody understood that if you got caught red-handed with a

 13   press release the game would be over and that's exactly what

 14   happened here.     That is direct evidence that Vladislav

 15   Khalupsky had access to the stolen press releases, as it is

 16   his statement to the agent, Agent Alexander.             Ladies and

 17   gentlemen, I don't disagree with Mr. Whalen, you should

 18   consider that statement carefully, but should also consider

 19   the statement that you heard from Agent Alexander.              You should

 20   think about the circumstances and the details and the nature

 21   of that statement and see if it matches up with the other

 22   evidence in this case, evidence like the seven images, the

 23   Oracle press release that you saw in Vladislav Khalupsky's

 24   email account.

 25               There is other direct evidence.          I'm going to ask



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 209 of 237 PageID #:
                                    3558

                               Rebuttal of Mr. Tucker                        3184


  1   Mr. Gopstein to help me a little bit here, I'm not going to

  2   show you a lot of documents, I don't have a PowerPoint

  3   presentation here today, I'm sure you'll be devastated to

  4   know, but there are many instances, and Ms. Nestor went

  5   through some of them in her summation, where you saw user

  6   names and passwords, log-in credentials that would allow

  7   Vladislav Khalupsky and Vitaly Korchevsky to access the

  8   servers on which those stolen, hacked, pre-distribution press

  9   releases appeared.      And this is an example, this shows you one

 10   of those passwords and user names.          This is an email from

 11   positive1 to Dubovoyp.       And this is Government's Exhibit 366.

 12   Take note of that password for a moment, and then I'm going to

 13   ask Mr. Gopstein to show the next email which is Government's

 14   Exhibit 253T.     This is an email from Pavel Dubovoy to Vlad

 15   Odessa, that's Vladislav Khalupsky receiving, I submit to you,

 16   ladies and gentlemen, a password to the Stargate email account

 17   on which he was going to be able to see and trade upon stolen

 18   press releases.      And note how similar those passwords are.

 19               Ladies and gentlemen, this is an important point,

 20   and one of things you may have seen when we saw those

 21   extracted files from the Ukraine media, as we call it, the

 22   images 4A and 6B, warninggp's computer, we fortunately saw

 23   many documents extracted from those computers that showed

 24   passwords and user names for employees and customers of

 25   newswire services.      And we saw -- and you know this from your



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 210 of 237 PageID #:
                                    3559

                                Rebuttal of Mr. Tucker                          3185


  1   own lives, we tend to use the same types of passwords.                  Maybe

  2   it's a birth date of a loved one or a particular word or a pet

  3   name, what have you.        Hackers aren't that different, ladies

  4   and gentlemen, they have certain password conventions and the

  5   similarity between these two passwords and, frankly, the

  6   closeness in dates, August 2011 and May 2012, tell you what

  7   this is about.      This is Vladislav Khalupsky receiving log-in

  8   credentials.      Ladies and gentlemen, this is direct evidence,

  9   this doesn't require inference, this is proof that he's

 10   getting passwords that are nearly identical to passwords being

 11   circulated by positive1, who you know is Roma, he's the

 12   intermediary between the hackers and the Dubovoys.

 13                Just another point before we take this exhibit down,

 14   you see this email to Vladislav Khalupsky is sent from Pavel

 15   Dubovoy.     Now Ms. Whalen made this point that it didn't make

 16   any sense to imagine that Arkadiy Dubovoy would meet for the

 17   first time with Vladislav Khalupsky and he would offer up this

 18   criminal scheme.       That's not an unreasonable point, that would

 19   be strange, but this is where paying attention to the record

 20   is very, very important.         And again, I'm not suggesting

 21   Ms. Whalen was trying to mislead you, it's a big record and

 22   that's why we have the transcripts, and that's why we have the

 23   exhibits.     But the testimony is clear, that the individual who

 24   knew Vladislav Khalupsky first was Pavel Dubovoy.               That makes

 25   sense.   There's already this preexisting relationship and



                  Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 211 of 237 PageID #:
                                    3560

                               Rebuttal of Mr. Tucker                        3186


  1   that's why Pavel Dubovoy is the guy who pushing out log-in

  2   credentials to Vladislav Khalupsky.

  3               One other point -- I'm sorry, Mr. Gopstein, do you

  4   mind putting that up one more time.           One other important point

  5   about this Stargate email before I move on.             Now I'm not going

  6   to take you through the Korchevsky iPad evidence again, the

  7   salient point you should take away here is this:              The

  8   government does not contend that Vitaly Korchevsky and

  9   Vladislav Khalupsky are, they have a particular business

 10   relationship.     The point of commonality here are the Dubovoys,

 11   that's true, but you should take into account and consider the

 12   significance of the fact that two traders, on opposite sides

 13   of the world, there's forensic evidence that both of them have

 14   connectivity to that Stargate email account.

 15               Ladies and gentlemen, this case doesn't boil down to

 16   the cooperators, although I'm going to talk to you about that

 17   in a moment, there's forensic here too, and that is

 18   unquestionable it is linked between Vladislav Khalupsky and

 19   Vitaly Korchevsky.      It proves that not only do they know the

 20   same center of this scheme, the Dubovoy family, but they're

 21   talking about and accessing the same email accounts, because

 22   their source of information is the same.            And that's really,

 23   really important when you think about the fact that these are

 24   two guys who have no particular relationship besides that.

 25   Thank you, Mr. Gopstein.



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 212 of 237 PageID #:
                                    3561

                               Rebuttal of Mr. Tucker                        3187


  1               I'm going to make a passing reference to venue for a

  2   moment.    Venue is important, don't get me wrong.            Venue, as

  3   Ms. Nestor explained, has to be established by a preponderance

  4   and she summarized the government's evidence with respect to

  5   venue.    There's an important point here.          Judge Dearie will

  6   instruct you on the law regarding venue.            You should listen to

  7   his instructions carefully.         I, respectfully, submit that

  8   Ms. Whalen misstated the law with respect to venue.

  9               Generally speaking, the character of evidence

 10   regarding venue is different for conspiracy charges and

 11   substantive charges, but she conflated them.             Put very simply,

 12   the fact that wires passed through the Eastern District of New

 13   York, or that co-conspirators traveled in and out of the

 14   Eastern District of New York in furtherance of the scheme, as

 15   the evidence shows here, is ample evidence to lay this case in

 16   the Eastern District of New York.          And, again, you'll listen

 17   carefully to Judge Dearie's instructions, this is an important

 18   point.

 19               With respect to the substantive securities fraud

 20   counts, the evidence that makes this case properly brought

 21   here in Brooklyn is the evidence that you heard that there

 22   were individuals, who on the other sides of these trades, the

 23   people, the Dubovoys and Korchevsky and other co-conspirators

 24   they were trading with who were, frankly, ladies and

 25   gentlemen, victims because they didn't have access to this



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 213 of 237 PageID #:
                                    3562

                               Rebuttal of Mr. Tucker                        3188


  1   inside information that the hackers provided and passed

  2   through to the Dubovoys and through the Dubovoys to Korchevsky

  3   and Khalupsky.     So I urge you to listen to the Court's

  4   instructions very carefully.

  5                I'm going to talk about the cooperators for a

  6   moment.    There's absolutely no question that Igor Dubovoy and

  7   Arkadiy Dubovoy and Garkusha are criminals.             All three of them

  8   have pled guilty to their crimes.          All three of them have

  9   signed cooperation agreements and cooperation agreements,

 10   ladies and gentlemen, they are not a truth serum.              They do not

 11   turn devils into angels.        What cooperation agreements do, is

 12   they provide very powerful incentives for cooperating

 13   witnesses to tell the truth.         And, ladies and gentlemen, I

 14   submit to you that you saw that play out in court in realtime

 15   when Igor Dubovoy was confronted with those altered documents.

 16   He admitted to it.      Ms. Whalen's characterization of his

 17   testimony, I submit, is correct.          He was asked the question

 18   and he admitted to the conduct, and that should tell you

 19   something.

 20                Now ladies and gentlemen, I would be foolish to

 21   suggest that you should look solely at the cooperators'

 22   testimony in this case because there's ample other evidence

 23   that on its own proves the defendants' guilt beyond a

 24   reasonable doubt, but I, respectfully, submit to you it would

 25   be equally foolish to disregard their testimony.              Because Igor



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 214 of 237 PageID #:
                                    3563

                               Rebuttal of Mr. Tucker                        3189


  1   Dubovoy and Arkadiy Dubovoy and Alex Garkusha gave you unique

  2   insight into sort of the color or detail and the personal

  3   dynamics of this conspiracy, which help you understand all the

  4   documents and the trading activity and all the other evidence

  5   in this case, so you should consider it.            But you should

  6   absolutely consider all the other evidence.

  7               And to take the analogy that Mr. Brill used, I think

  8   he's right, he asked the question would you buy a car from

  9   Arkadiy Dubovoy or Igor Dubovoy.          And I submit to you, you

 10   might, not on its own, because you're careful people and you

 11   would consider everything, you would do your research, you

 12   would look into the background of the car, you would make sure

 13   that you did your diligence and that's exactly what the

 14   government is asking you to do here.           Consider the

 15   cooperators' testimony and then consider how that testimony

 16   matches up with the other evidence in this case:              The

 17   documents, the emails, the trading activity.             The stuff that

 18   the cooperators couldn't possibly alter or make up because

 19   it's there, it's objective, extrinsic.

 20               Finally, with respect to this idea there was an

 21   another trader at Dolphin Trading, I have to just talk about

 22   this for a minute.      Alex Sasha Ledovskiy.        Ladies and

 23   gentlemen, as Ms. Nestor said this morning, the government's

 24   theory in this case has never been that Vladislav Khalupsky

 25   was on his own.      As we made clear through the introduction of



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 215 of 237 PageID #:
                                    3564

                               Rebuttal of Mr. Tucker                        3190


  1   evidence and documents, he had people working for him, that

  2   was Dolphin Trading, but the idea that somehow he was

  3   completely oblivious to what was going on, I submit to you

  4   makes no sense.      And Ms. Whalen has conjured up, I

  5   respectfully submit, this idea that Sasha Ledovskiy, Alex

  6   Ledovskiy is in fact the bad guy at Dolphin Trading, it

  7   doesn't match up with the documents, with the evidence and it

  8   just doesn't make sense.

  9                Mr. Gopstein.     This is defense -- Khalupsky Defense

 10   Exhibit AT.    This is a defense exhibit from January 2013.

 11   Alexander Sasha Ledovskiy appears nowhere on this document.

 12   This is a list of everybody who is working at Dolphin Trading.

 13   Where is he?     He's not there.      Now, there were, I'm certain,

 14   guys rotating in and out of Dolphin Trading, but there was

 15   only one person that the evidence showed you received the

 16   log-in credentials to the server that contains that

 17   pre-distribution press releases and, ladies and gentlemen,

 18   there was only one person who signed Government's Exhibit 805

 19   or was the subject, rather, of Government's Exhibit 805, the

 20   trading authorization between Arkadiy Dubovoy and Vladislav

 21   Khalupsky.    Ladies and gentlemen, that was the guy that

 22   Arkadiy Dubovoy wanted to trade on the stolen press releases,

 23   that's why he had this agreement.          Maybe there were people

 24   working for Vladislav Khalupsky, there probably were, but at

 25   the end of the day Vladislav Khalupsky is the guy who is the



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 216 of 237 PageID #:
                                    3565

                               Rebuttal of Mr. Tucker                        3191


  1   subject of this trading agreement and Vladislav Khalupsky is

  2   the person who Arkadiy Dubovoy is paying, and that's really

  3   important.

  4                Another point on how Vladislav Khalupsky got paid.

  5   Ms. Whalen made a point that these were legitimate business

  6   relationships, these were legitimate deals, these were honest

  7   accountings.     Ladies and gentlemen, ask yourself why all of

  8   these payments are made not to any entity called Dolphin

  9   Trading, but rather to Carese or to SK Inter Trading, both of

 10   which I submit to you are entities through which Vladislav

 11   Khalupsky was clearly getting paid.

 12                There were some questions on cross-examination where

 13   I think Ms. Whalen tried to imply or suggest that maybe it was

 14   really hard to have a bank account in the Ukraine so that's

 15   why Mr. Khalupsky was arranging the payments through Carese

 16   trading, a British Virgin Island company.

 17                Ladies and gentlemen, the reason that Vladislav

 18   Khalupsky, I submit to you, is having these payments go

 19   through Carese or SK Inter Trading is so that there wouldn't

 20   be a paper trail that shows the relationship is not on the up

 21   and up.    That, ladies and gentlemen, is on but not the only

 22   example of money laundering in this case.            The idea of

 23   concealing where money was going to hide its ultimate purpose

 24   and to promote the criminality that you've heard about.

 25                Ladies and gentlemen, I submit to you that you can



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 217 of 237 PageID #:
                                    3566

                                Rebuttal of Mr. Tucker                          3192


  1   consider and you should consider all of the evidence in this

  2   case including the cooperator testimony with respect to

  3   Vladislav Khalupsky.        But when you look those log-in

  4   credentials, when you consider the ways that Vladislav

  5   Khalupsky was getting paid and you consider those Oracle press

  6   releases, and you consider his statements to the agent after

  7   he was arrested, that's proof beyond a reasonable doubt,

  8   ladies and gentlemen, that he was a member of this conspiracy.

  9                Now, I want turn my attention to Vitaly Korchevsky.

 10   Now Mr. Korchevsky argues, through his lawyer, Mr. Brill, that

 11   there was no evidence that Vitaly Korchevsky possessed stolen

 12   press releases.       You never saw, Mr. Brill said, any evidence

 13   or any stolen press release that Vitaly Korchevsky possessed.

 14   And ladies and gentlemen you know that's not right.                You saw

 15   145 of them or at least evidence of them.             We didn't look at

 16   them all.     They were the Rupion press releases.            These 145

 17   unique, pre-distribution Business Wire press releases upon

 18   which Vitaly Korchevsky traded.

 19                Now it's important to understand -- and one more

 20   point before I move past that.          Another important concession I

 21   submit that was made by defense counsel today was the fact

 22   that Vitaly Korchevsky received the log-in credentials for

 23   that second email account the Loscal account and the argument

 24   raised to you was, sure, maybe Igor Dubovoy sent these log-in

 25   credentials -- and let me just show you so you remember what



                  Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 218 of 237 PageID #:
                                    3567

                               Rebuttal of Mr. Tucker                          3193


  1   I'm talking about here.        This is Government's Exhibit -- I'll

  2   show this one, Mr. Gopstein, Government's Exhibit 417.                 The

  3   fateful log-in credentials for Loscal which were sent to

  4   Mr. Korchevsky on March 31st, 2015.           And just to back up for a

  5   minute, a little recap on Rupion because I think things got a

  6   little confused.

  7               So the evidence in this case shows you that not Igor

  8   Dubovoy but Valeri Pychnenko created a Rupion account on

  9   February 11th, 2015.       There is a Viber chat between them.           And

 10   you know from the emails that were extracted from that Rupion

 11   account that the first email you find in that account is dated

 12   February 19th, 2015.       And you also know that on March 31st,

 13   2015, the Rupion account sent its first emails, including an

 14   email with a new pre-distribution press release to this

 15   Loscal@mail.ru account to which Mr. Korchevsky had been sent

 16   the log-in credentials.        This image, this picture, this

 17   Post-it note.     And, ladies and gentlemen, I encourage you to

 18   take a close look at the government's summary charts on this

 19   topic.   We spent a lot of time on them, they will be

 20   illustrative.     For your notes they are 703 and 704.

 21               Let me walk you through that day, March 31st, 2015.

 22   Now according to Government's Exhibit 415-a1, Igor Dubovoy

 23   texted Vitaly Korchevsky this picture at 1:52 p.m.              At

 24   3:37 p.m. that day -- this is all in evidence.             Again,

 25   important evidence you should consider, Government's



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 219 of 237 PageID #:
                                    3568

                               Rebuttal of Mr. Tucker                        3194


  1   Exhibit 707B, all the text messages between Vitaly Korchevsky

  2   and Igor Dubovoy.      At 3:37 that same day, Igor Dubovoy texts

  3   Vitaly Korchevsky, will be in five min.            And then -- that's

  4   3:37, at 3:41, so four minutes later, the SNX press release is

  5   sent to the Loscal account.         I'm going to ask Mr. Gopstein to

  6   put this one on the screen.         This is Government's

  7   Exhibit 3080.     That's four minutes after, Igor Dubovoy faster

  8   than he expects.      He sends that SNX press release to the

  9   Loscal account.      Mr. Gopstein, could you just turn to the page

 10   to 3080-a1, please.       As was made clear during trial, each and

 11   every one of the 145 unique press releases that passed through

 12   this Rupion account in evidence -- you should absolutely look

 13   at them if you like -- this particular press release is a

 14   press release for the Synnex Corporation.            New York Stock

 15   Exchange ticker SNX.       They are reporting the first quarter

 16   revenue and net income for fiscal year 2015.             And you remember

 17   the testimony from Mr. Suarez from Business Wire, that header

 18   information that's at the top there, that's proprietary news,

 19   XML, header information that includes formatting data for

 20   Business Wire press releases.         That's how you know that's a

 21   pre-distribution press release, I submit.

 22               Mr. Korchevsky trades on that press release 16

 23   minutes later at 3:57 p.m.        It ends up in Loscal at 3:41 p.m.

 24   Igor Dubovoy texts Korchevsky at 3:48 p.m. "S" which means I

 25   am, as he testified it's there and nine minutes -- nine



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 220 of 237 PageID #:
                                    3569

                               Rebuttal of Mr. Tucker                         3195


  1   minutes later Vitaly Korchevsky trades on SNX.             Ladies and

  2   gentlemen, that's how you know that Vitaly Korchevsky had

  3   access to these press releases that passed through the Rupion

  4   account.    This isn't something that you have to rely on Igor

  5   Dubovoy's testimony for, the trading records are in evidence.

  6   They show you that Vitaly Korchevsky's trading matched up a

  7   staggering rate with the press releases that passed through

  8   the Rupion account.       Remember the numbers, 135 of the 145

  9   press releases that passed through that Rupion account between

 10   February 19th and May 28th were pre-distribution.

 11   Vitaly Korchevsky traded on 97 of them.            He did 104 unique

 12   trades during that period.        Ninety-seven of them were inspired

 13   by these press releases that passed through Rupion.               That's

 14   how you know he was getting these press releases.

 15               (Continued on the next page.)

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                 Georgette Betts, RPR, FCRR, CCR - Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 221 of 237 PageID #:
                                    3570

                         Rebuttal Summation - Mr. Tucker                     3196


  1               MR. TUCKER:    (Cont'g.)        You also know that he's

  2   getting these press releases because he texted Igor Dubovoy

  3   his coded texts to explain how he's supposed to trade.

  4               And you remember this exercise that we went through

  5   when Igor Dubovoy was on the stand.             This is Government's

  6   Exhibit 704.

  7               The codes are damming, ladies and gentlemen.           They

  8   make no sense.     There's no innocent explanation for texting

  9   somebody something like one parentheses star seven.            Three

 10   parentheses star five.      Four parentheses star three.        Those

 11   are texts he sends on April 22nd, 2015.

 12               Except, if you know the sequence of press releases.

 13   And you know that not only from Igor Dubovoy's testimony but

 14   because Investigator Bolinder explained to you that he went

 15   back and looked at all of the individual trading activity for

 16   Vitaly Korchevsky and the Dubovoy accounts during this period

 17   and he saw that Igor Dubovoy follows these instructions.               And

 18   he looked at the sequence of press releases that arrived in

 19   Loscal email from the Rupion account and he matched up.

 20               He did it in court.        You should do again, if you

 21   want.   But, ladies and gentlemen, I submit to you there's no

 22   innocent explanation.      This proves to you beyond a reasonable

 23   doubt that the Vitaly Korchevsky was receiving these press

 24   releases in the Loscal account.           We know he had access.   He

 25   had the login credentials.        He certainly didn't text Igor



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 222 of 237 PageID #:
                                    3571

                         Rebuttal Summation - Mr. Tucker                   3197


  1   Dubovoy back after he got it, what's that?             There's no

  2   evidence that he did that.        What did he do?      He traded on the

  3   press releases that arrived from the Loscal account a couple

  4   hours later on that same day.          And the evidence shows that he

  5   did that time and time again.

  6               Now, Mr. Brill raised this point that there was no

  7   direct connectivity between the Vitaly Korchevsky and the

  8   hackers.    Now, that's true.       There are no emails between

  9   warninggp, for instance, and Vitaly Korchevsky.            I submit to

 10   you that makes quit a bit of sense for two reasons.

 11               One, Arkadiy Dubovoy made it pretty clear that that

 12   was his job to handle the hackers, but also Vitaly Korchevsky

 13   is a smart guy.     He's not going to communicate directly with

 14   the hackers.    In large part because they don't want him to

 15   know what he's doing.      He's trading in his own accounts and

 16   making enormous amounts of money.            But there's evidence that

 17   he's getting access to these servers and he's getting

 18   information past directly from the hackers.            This is just one

 19   example, Government Exhibit 219(T).             And this will ring a bell

 20   because it's that same idea, the same login credentials,

 21   another similar password.       And this is an email from Pavel

 22   Dubovoy to Vitaly Korchevsky in July of 2011 when he is

 23   getting sent that same type of password the t133!!            Again, no

 24   innocent explanation to these types of emails, particularly

 25   when you consider the trading activity that you heard about in



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 223 of 237 PageID #:
                                    3572

                         Rebuttal Summation - Mr. Tucker                          3198


  1   this case.

  2                Another good point that there is no innocent

  3   explanation with respect to Vitaly Korchevsky, ladies and

  4   gentlemen, generally is Government Exhibit 484.                You've heard

  5   a lot about it.     This is that cell phone with the 678 prefix,

  6   the Atlanta prefix that agents seized from Vitaly Korchevsky's

  7   house on the date of his arrest.

  8                And I can't make this point strongly enough.                 This

  9   phone, ladies and gentlemen, was dedicated to only one thing,

 10   advancing the scheme.      Vitaly Korchevsky used this phone only

 11   to communicate with the Dubovoys.

 12                Think about that for a minute.              Is there anyone in

 13   your life for whom you've given them a phone dedicated just to

 14   communicating with them?

 15                Ladies and gentlemen, Igor Dubovoy explained to you

 16   why a criminal might do this.          It's so that they have a phone

 17   that contains their criminal activity.                 So if they think

 18   they're going to get arrested, they have some warning that the

 19   authorities are on to them, they destroy that evidence.

 20                And by the way, ladies and gentlemen, Vitaly

 21   Korchevsky was careful even with this.                 You heard evidence

 22   that the text messages had been deleted.                The forensic

 23   examiners were able to recover them, which is why you have the

 24   benefit of this information.         Vitaly Korchevsky, as far as you

 25   can tell, this phone's blank.          He never imagined that one day



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 224 of 237 PageID #:
                                    3573

                         Rebuttal Summation - Mr. Tucker                       3199


  1   the jury would be looking at the text messages that he sent.

  2   He never imagined that one day a jury will be looking at a

  3   phone dedicated only to communicating with Arkadiy Dubovoy and

  4   Igor Dubovoy and Pavel Dubovoy.

  5                Now, Mr. Korchevsky's lawyer spent a lot of time

  6   talking about the character witnesses.                 And I want to say at

  7   the outset, and I say this knowing you know it, there's

  8   certainly nothing incompatible with the idea that a person who

  9   may do some great things in their life also can commit crimes.

 10   That's crazy.     You know that's not true.

 11                But I will also say to you, ladies and gentlemen,

 12   that the individuals Vitaly Korchevsky called in to testify on

 13   his behalf didn't know him anywhere near as well.

 14                Just yesterday you heard from Mr. Sipko.              He said he

 15   talked to Mr. Korchevsky two, three times a year.

 16                Ladies and gentlemen, you've seen evidence that

 17   during this conspiracy Vitaly Korchevsky would speak to the

 18   Dubovoys two or three times a day.             Two or three times in the

 19   space of a couple of hours.         They were talking all the time.

 20   And that tells you volumes about who Vitaly Korchevsky was.

 21                I assure you, ladies and gentlemen, when Mr. Sipko

 22   wasn't buying phones or hotspots or computers or calling cards

 23   from Vitaly Korchevsky.      That was the relationship he had with

 24   the Dubovoys.     He chose them as his associates, ladies and

 25   gentlemen.



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 225 of 237 PageID #:
                                    3574

                         Rebuttal Summation - Mr. Tucker                    3200


  1               Now, with respect to Slavic Zayats, there's not much

  2   to say here.    The cross-examination of Mr. Zayats went longer

  3   than one might imagine it needed to.              His answer that he did

  4   not have any business relationship with Vitaly Korchevsky was,

  5   I submit to you, surprising, to say the least and obviously

  6   wrong.

  7               But the reason that that cross-examination occurred,

  8   the reason that those facts were elicited is simply to

  9   establish a bias.     And think about what his bias is.          And I'm

 10   not suggesting that Slavic Zayats is a bad guy, but just think

 11   about his relationship with Vitaly Korchevsky.             And, ladies

 12   and gentlemen, respectfully it doesn't boil down to the fact

 13   he's got a credit card or a couple bucks here and there from

 14   Vitaly Korchevsky.     The evidence shows that Slavic Zayats and

 15   his son Roman had a business because of Vitaly Korchevsky.

 16               Put yourself in Slavic Zayats shoes for a moment.

 17   If an opportunity came about to help someone who helped your

 18   son get a business started when he's 22 years old, what might

 19   it be your worth to you?       Might you be willing to do a little

 20   bit of investigating, maybe explore the curiosity that

 21   Mr. Zayats expressed.      Go ask some questions?         Might you want

 22   to have a helpful answer that you could give Vitaly Korchevsky

 23   after you did your little bit of investigating.

 24               Ladies and gentlemen, one of the most important

 25   points here, it holds for all the witnesses in this case, is



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 226 of 237 PageID #:
                                    3575

                         Rebuttal Summation - Mr. Tucker                      3201


  1   you have to consider the biases and the motives that they have

  2   and whether they have an incentive to be completely truthful.

  3               And, ladies and gentlemen, I submit to Mr. Zayats is

  4   not a bad guy.     I'm not suggesting that he is.          But you should

  5   scrutinize his testimony and be very skeptical, not only

  6   because of that bias but because does that make sense, that

  7   Arkadiy Dubovoy, a guy who theoretically is always keeping

  8   people in the dark would be so honestly candid with an

  9   impromptu conversation with a guy he barely knows?             Ladies and

 10   gentlemen, I submit to you it make makes no sense.             It's not a

 11   credible version of events.

 12               With respect to the money.            Mr. Brill made this

 13   point that there wasn't a lot of evidence that Vitaly

 14   Korchevsky was receiving his 12 percent.

 15               Now, ladies and gentlemen, all the payments that

 16   Vitaly Korchevsky from the Dubovoys are in evidence.             You can

 17   look at them, and you should, if you like, but I'm not going

 18   to stand up here and suggest to you he received 12 percent of

 19   the Dubovoy's profits in this illicit scheme.             And you know

 20   exactly why.

 21               He wasn't bothering the Dubovoys for 12 percent,

 22   ladies and gentlemen.      He was making far more than the

 23   Dubovoys.    The reason he offered up $500,000 late in scheme,

 24   that skin-in-the-game payment, the reason that he was texting

 25   Igor Dubovoy again and again and again, question mark,



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 227 of 237 PageID #:
                                    3576

                         Rebuttal Summation - Mr. Tucker                     3202


  1   question mark, question mark, was because he was making an

  2   enormous amount of money trading on the stolen information in

  3   his own accounts.     Why would you possibly nag Arkadiy Dubovoy

  4   over a measly 12 percent, when in the space of three months

  5   you made $1.385 million to Dubovoy's $247,000.           It makes no

  6   sense.

  7               Vitaly Korchevsky wanted this to keep going.          He

  8   wasn't going to nag Arkadiy Dubovoy about it.           He probably

  9   wasn't perceptive enough to know that Arkadiy Dubovoy was

 10   losing interest in the scheme.          12 percent does not put fuel

 11   into Vitaly Korchevsky, ladies and gentlemen, it was the

 12   100 percent that he was able to collect and keep, which

 13   allowed him to just trade more.           That's an important point,

 14   ladies and gentlemen, you have the course of his trading

 15   activity as he makes more money.            He's able to bet more and

 16   more.    Ladies and gentlemen, he had more money.         He doesn't

 17   have to work as much either.

 18               Now, 2014 is an important period to think about.

 19   It's an important period both with respect to Mr. Khalupsky

 20   and Mr. Korchevsky.

 21               Now just to circle back just for a moment on the at

 22   the Alex Ledovskiy point.       Ms. Whalen spent some time talking

 23   about how they made the evidence that the Dubovoys set

 24   Ledovskiy up in his own trading account in 2014.           Maybe that's

 25   true, maybe that isn't.      I submit it doesn't make a whole lot



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 228 of 237 PageID #:
                                    3577

                         Rebuttal Summation - Mr. Tucker                          3203


  1   of difference.     Everybody agrees that in 2014 there no access

  2   to the press releases for members of this conspiracy.                 That's

  3   why Vitaly Korchevsky's performance in 2014 is so much worse

  4   than the preceding three years.

  5                I want to talk about, just briefly, Dr. Canjels'

  6   testimony.    There was some important points of Dr. Canjels'

  7   testimony, and then you heard the testimony from the defense

  8   expert, Mr. Mayer; the 650,000-dollar and then some, a

  9   substantial amount more, expert that testified yesterday.                   And

 10   Mr. Brill, again, I'm certain he's doing the best he can, as I

 11   am, it's a complicated case.         He told you that the expert

 12   testimony from Mr. Mayer suggested that Vitaly Korchevsky's

 13   trading techniques, his strategy, was the same in 2009 and

 14   2010 as it was in 2011 through 2013.              So I'm going to ask

 15   Mr. Gopstein to show what's in evidence as page 15 of the

 16   Government Exhibit 8003, and this is one page from

 17   Dr. Canjels' testimony.

 18                Ladies and gentlemen, this is in evidence.               You

 19   should take time to look at these numbers.                 These numbers do

 20   not support the notion that Vitaly Korchevsky was primarily an

 21   earnings trader in 2009 and 2010.            He certainly wasn't doing

 22   short, three-day round trip trades with the same frequency in

 23   those early years as he was later on.                  Look at those numbers.

 24   Look at his success rate.

 25                Ladies and gentlemen, I submit to you, the evidence



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 229 of 237 PageID #:
                                    3578

                         Rebuttal Summation - Mr. Tucker                        3204


  1   is very powerful that Vitaly Korchevsky experienced a radical

  2   change in strategy in 2011.         And you know exactly why he did.

  3   Because that's when he got access to the stolen press

  4   releases.    That's why he performed better and that's why he

  5   traded differently.      This evidence is important.             You have to

  6   be careful.    That is in evidence.          That's what proof shows.

  7               Another really important point, I don't need

  8   Mr. Gopstein for this one.        I submit to you, ladies and

  9   gentlemen, this is the most important slide with respect to

 10   Korchevsky and the Canjels' presentation.                 This is page 17 for

 11   the record.

 12               Ladies and gentlemen, there is no innocent

 13   explanation for this trading pattern.                  There is no reason why

 14   an earnings trader would trade almost exclusively in companies

 15   that issued their press releases through PRN and then stop

 16   cold and all of a sudden trade only in companies who issued

 17   their press releases through Marketwire.                 And then stop cold

 18   and then only trade in companies who issued their press

 19   releases through Business Wire.

 20               And, ladies and gentlemen, that's what this chart

 21   shows you almost exclusively.          He was a PRN guy, then he was a

 22   Marketwire guy, then he was a Business Wire guy.

 23               Ladies and gentlemen, this slide is evidence of when

 24   the hackers had access to press releases in particular

 25   newswire companies and when Korchevsky was getting access to



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 230 of 237 PageID #:
                                    3579

                         Rebuttal Summation - Mr. Tucker                      3205


  1   them.

  2               And you saw this same pattern in the accounts, the

  3   TDA account and the Merrill Lynch account.             Zografakis

  4   trading.    There is no innocent explanation.           There's no reason

  5   why a trader would care who's issuing press releases; whether

  6   it's Business Wire or Marketwire or PRN, unless they have

  7   access prior to distribution to those press releases.

  8               Mr. Gopstein, I want to show the jury briefly what's

  9   in evidence at 8003, page 24.          This is that ENT trade.

 10               Ladies and gentlemen, this is the important point.

 11   And I'm confident you got it.          Vitaly Korchevsky puts himself

 12   before everybody else.      You know he's doing that during Rupion

 13   Period, too, when he trades, oftentimes -- he trades 97 times.

 14   Dubovoy trades 67 times.

 15               When push comes to shove, when he gets access to a

 16   stolen press release close in timing, he trades and the

 17   Dubovoys don't.     He puts himself first.

 18               And, ladies and gentlemen, another point, Mr. Brill

 19   noted that this didn't necessarily make sense because there

 20   was an opportunity to make more money if he invested more in

 21   those options, right?      But you know exactly why that is not an

 22   innocent explanation for this trading pattern.

 23               First, you heard the defense's own expert explain

 24   that options trading, it draws attention.              And the second

 25   point, ladies and gentlemen, and this is in evidence, on that



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 231 of 237 PageID #:
                                    3580

                         Rebuttal Summation - Mr. Tucker                      3206


  1   particular day, Vitaly Korchevsky had entered into a number of

  2   trades, all inside the window, five trades to be specific,

  3   four of them prior to this.

  4               The reason he didn't have money to make a bigger

  5   bet, I submit to you, one, is because he's mindful of being

  6   detected; two, remember options trading is a new thing for him

  7   anyway; but three, it was late in the day.             He had already

  8   taken his positions for the next day, based on the other press

  9   releases he received.      He's stuck with what the hackers give

 10   him.   That's why he made this trade close in time, and that's

 11   why he made it not as big.        He didn't have as much money to

 12   make that trade, because he had already staked out his

 13   position that day.

 14               One other point with respect to Mr. Mayer and

 15   Dr. Canjels.    This is in evidence as Government Exhibit 810.

 16   Mr. Brill made a point that the government reacted to

 17   testimony that Mr. Mayer sort of offered up on

 18   cross-examination, maybe a little bit of a bulliness, this

 19   idea that there was, in fact, some kind of statistical

 20   correlation.    I think the testimony was some kind of

 21   relationship between the upload time and first order time for

 22   Vitaly Korchevsky in 2009 and 2010.

 23               Ladies and gentlemen, that was wrong.           And you know

 24   that in part because when Mr. Gopstein asked Mr. Mayer to

 25   explain what the P-value was, Mr. Mayer said he hadn't



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 232 of 237 PageID #:
                                    3581

                         Rebuttal Summation - Mr. Tucker                        3207


  1   actually done the analysis himself, he didn't bother to look

  2   up that P-value.

  3                So the reason the government reopened our case is

  4   because we do the best we can to put accurate information

  5   before the jury.     And it's simply not correct as a matter of

  6   statistics and a matter of accuracy and fact that there was a

  7   statistical relationship between upload time and first order

  8   time during this period.

  9                That's what that tells you.               That P-value tells you

 10   there is no statistically significant correlation.                 And that's

 11   important.    Because it tells you that during this period when

 12   other evidence shows you that Vitaly Korchevsky had access to

 13   stolen press releases, there was such a correlation.

 14                Ladies and gentlemen, the evidence in this case is

 15   very -- it's massive.      It's a big case.             And when go back to

 16   the jury room, all the parties, the government and the

 17   defense, are asking you to consider the evidence in this case;

 18   not the oral arguments, not the questions to which there was

 19   no answer.    Just consider the evidence, the documents and the

 20   testimony.    And you consider them all together.

 21                When you think about the cooperator's testimony, you

 22   think about it in connection with the other documents that are

 23   in evidence in this case.       And you also think about was their

 24   testimony too good to be true.

 25                And Ms. Whalen made some points.              There was an



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 233 of 237 PageID #:
                                    3582

                         Rebuttal Summation - Mr. Tucker                    3208


  1   interesting tension, I submit to you, between the defense

  2   argument for Mr. Korchevsky and the defense argument for

  3   Mr. Khalupsky.

  4                Mr. Korchevsky got up and said, we didn't even

  5   mention the cooperators during the government's summation, we

  6   completely abandoned them.        And then Ms. Whalen got up and

  7   said, we're all about the cooperators, you have to reject the

  8   case because of the cooperators.

  9                I respectfully submit to you neither of those is

 10   correct.    The government's position is the cooperators are

 11   another category of evidence that you should consider, and you

 12   should consider the other evidence in this case, and you

 13   should consider whether Igor Dubovoy's testimony was too good

 14   to be true against the defendants.

 15                Ms. Whalen highlighted those few points about Igor

 16   Dubovoy and his testimony regarding Mr. Khalupsky.           It was

 17   really limited.     Sort of the attack on Igor Dubovoy.        It's

 18   interesting because Ms. Whalen on many points was embracing

 19   his testimony because, frankly, it was helpful to her.

 20                Igor Dubovoy did not testify that he was present for

 21   any discussion between Vladislav Khalupsky and anybody about

 22   the stolen or hacked press releases.

 23                The testimony is our piece of the puzzle, ladies and

 24   gentlemen.    We've attempted to connect it all together.         I

 25   encourage you, and I know you will, to consider everything,



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 234 of 237 PageID #:
                                    3583

                         Rebuttal Summation - Mr. Tucker                      3209


  1   and to consider whether the testimony on its own, in

  2   connection with everything else, deserves your rendering a

  3   verdict.

  4                Again, I submit to you the evidence in this case

  5   proves the defendants guilt.         It proves that there was a

  6   conspiracy of hackers in the Ukraine through the use of

  7   deceptive techniques to gain access to newswire computer

  8   systems and to steal those press releases.             The conspiracy

  9   involved Arkadiy Dubovoy, and Pavel Dubovoy, and Igor Dubovoy.

 10   They provided much of the money in this scheme, and the

 11   connected this hacked information to the traders, the

 12   defendants in this case, Vitaly Korchevsky and Vladislav

 13   Khalupsky.

 14                When you consider all this evidence, I encourage you

 15   to use your common sense, think about all the different

 16   categories; about the emails, the forensics, the trading

 17   activity and the testimony.

 18                Ladies and gentlemen, we ask you to hold these

 19   defendants accountable for their criminality.            Find them

 20   guilty, not because I say they're guilty, or Ms. Nestor, or

 21   Mr. Gopstein do, but because the evidence has shown their

 22   guilt.   Because this trial has led you to the one inevitable

 23   conclusion that these defendants committed the crimes of which

 24   they're charged.     Because the government has met its burden

 25   and proved their guilt beyond a reasonable doubt.            Find them



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 235 of 237 PageID #:
                                    3584

                         Rebuttal Summation - Mr. Tucker                  3210


  1   guilty, ladies and gentlemen, guilty as charged.

  2               Thank you very much for your attention.

  3               THE COURT:    All right, thank you all, counsel.

  4               Ladies and gentlemen, that means the trial is

  5   completely.    I will instruct you on the law at 9 a.m.,

  6   Thursday morning.

  7               In the meantime, have a pleasant holiday, a break

  8   from the trial, but, again, perhaps now more than ever, no

  9   discussion about the case.        Be vigilant about any news

 10   accounts.    No discussions with anyone about the case,

 11   including your fellow jurors.

 12               Have a lovely holiday and we'll see you Thursday

 13   morning.    Good night.

 14               THE COURTROOM DEPUTY:         All rise.

 15               (Jury exits the courtroom.)

 16               THE COURT:    All right, you'll supply me with the

 17   theory of your defense --

 18               MS. BRILL:    Yes.

 19               THE COURT:    -- requesting an instruction.       We will

 20   plug that into our evolving charge and get it out to you

 21   sometime tomorrow morning.

 22               If you have any reservations, or comments, or

 23   complaints of any sort, let us know by return email to my law

 24   clerk.   Otherwise, I'll see you Thursday morning.

 25               MR. HEALY:    Your Honor, I thought you wanted to



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 236 of 237 PageID #:
                                    3585

                         Rebuttal Summation - Mr. Tucker                     3211


  1   address the situation with Jury number Eight before the

  2   deliberations began.

  3               THE COURT:    Well, we're going to have to address it.

  4   The jury will have the case before lunch Thursday.             The only

  5   time we have with him is Thursday and Friday.             He had sat here

  6   throughout the whole trial, but I'm open to your collective,

  7   individual suggestions.

  8               MR. HEALY:    Your Honor, one thought with respect to

  9   that jury is that if he knows he's leaving on Sunday and will

 10   be out the following week, then it gives him sort of the

 11   incentive, in the negative sense, to come up with a verdict

 12   prematurely in order for him to be able to take off on his

 13   vacation and not have the need to come back.             And I think that

 14   would be unfair for him to sit and have that pressure to do

 15   that, especially when we have six alternates.

 16               THE COURT:    Well there's no pressure.          In fact, I'm

 17   going to tell him specifically -- if we keep him, I'm going to

 18   tell him specifically that I made a commitment to him that

 19   he's going to leave on Sunday.          So if they don't have a

 20   verdict Thursday or Friday, we are going to have to seat

 21   another juror and begin the deliberations anew.

 22               What is the government's view on that?

 23               MR. TUCKER:    I think that's a fine instruction, and

 24   the government's view is he sat here the entire time, he

 25   should have an opportunity to deliberate.              And given the



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                   Official Court Reporter
Case 1:15-cr-00381-RJD-RER Document 360 Filed 10/26/18 Page 237 of 237 PageID #:
                                    3586

                         Rebuttal Summation - Mr. Tucker                       3212


  1   length of the case, focusing more on trial days, I think we

  2   have nine trial days, I don't think a day and a half is an

  3   insignificant time at all for deliberations.                 I think that's a

  4   substantial chunk and he should have a chance to deliberate.

  5               THE COURT:       All right, I'll give it some more

  6   thought.    We're finishing a little earlier than I thought.              I

  7   thought this would be more or less foreclosed, but I'll give

  8   it some thought and we'll talk about it again on Thursday,

  9   Thursday morning.     We'll have to make a decision Thursday

 10   before we turn it over to the jury.

 11               And with that...

 12               MR. TUCKER:      Thank you, Your Honor.

 13               THE COURT:       Well done.       Get some rest.     Enjoy your

 14   holiday as best you can, and we'll see you Thursday morning.

 15                            *      *       *       *        *

 16               (Proceedings adjourned at 5:00 p.m. to resume on

 17   July 5, 2018 at 9:00 a.m.)

 18

 19

 20

 21

 22

 23

 24

 25



                         LINDA D. DANELCZYK, RPR, CCR, CSR
                                     Official Court Reporter
